Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 1 of 138

EIN THE UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

 

 

CIVIL ACTION
DAVID BURGOS . : Civil Action Docket No.
Plaintiff :
Judge,
V.
Jury Trial Demanded
JAMES EUSTICE, et, al
ELECTRONICALLY FILED
C.O. Lt. WOODS
C.0. MR. ROSS .
C.0. MR. WOJERECHOWSKI
C.0. MS. PELLAM , | FILED
: SCRANTON
BERNADETTE MASON Ss
Defendants 3 OCT 2 6 020 /
PER U \/
DEPUTY, CLERK
NOTICE TO DEFEND ©
42 U.S.C.§ 1983

DEPRIVATION OF CIVIL RIGHTS UNDER THE COLOR OF STATE LAW
VIOLATIONS OF THE I, IV, VT AND XIV AMENDMENTS OF THE

UNITED STATES CONSTITUTION
Case 4:20-cv-01976-MWB-DB Document 1 Filed 10/27/20 Page 2 of 138

TO THE HOHORABLE, JUDGES OF THE ABOVE NAMED COURT:

AND HOW COMES, Plaintiff£, Dawid Burgos, pro-se who hereby files this
Civil Complaint Action in this Court under 42 0.8.C.§ 1983 and pursuant
to 28 U.S.C.§ 2072 et. seq. against the defendants named in the above
captioned matter who are State Employees whe willfully acted with wanton
actual malice and reckless intent engaged in malicious acts and omissions
against the plaintiff and as a proximate result thereof the defendants
actions deprived him of his fundamental individual rights which are
protected under the United States Constitution and in support thereof
avers the following:

JURISDICTION AND VENUE

A. This Civil Action is Authorized under 42 U0.8.C.§ 1983 relating to
(Redress of Deprivation of Civil Rights under the “Celor of State Law" of
Rights secured by the I, IV, VIII and the XIV Amendments of the
Constitution of the United States),

This Court has original jurisdiction under 28 U.8.C.§ 1331 relating
to (Federal Question) “Civil Action arising under the Constitution, Laws,
or Treaties, of the United States".

This Court has original jurisdiction under 28 U.S.C.§ 1343(a)(b)
relating to (Civil Rights and Elective Franchise) “Redress the
Deprivation under the “Color of [any] State Law", Statute, Ordinance,
Regulation, Custom or Usage of any Right, Privilege or Immunity Secured
by the Constitution of the United States or by any act of Congress
Providing for Equal Rights of Citizens or all persons within the
jurisdiction of the United States". This Court has jurisdiction of this
action under 28 U.S.C.§ 1391(b)(2) relating te (Venue) the events, acts,
omissions, and/or incidents occurred against the plaintiff which is
giving rise to the claims set forth herein this action while he is
detained and/or confined in state custody in the Pennsylvania Department
of Corrections at SCi-Retreat which is located in Luzerne County in the

Middle District of Pennsylvania.
PARTIES

i. Plaintiff, David Burgos, is an inmate whe is presently confined in

state custody at SCI-Mahanoy which address is: 301 Morea Road Frackville,
Schuylkill County, Pennsylvania 17932,

ya Defendant, James Eustice, et, al. is a State Employee for the
Pennsylvania Department of Corrections and is employed as a Captain of
Security at SCi-Retreat which address is: 660 State Route i1 Hunleck
Creek, Lugerne County, Pennsylwania 18621-3136.

3. Defendant, C.0. Lt. Woods, is a State Employee for the Pennsylvania
Department of Corrections and is employed as a Lieutenant for Security at
SCI-Retreat and is presently employed as a Lieutenant et SCi-Mahanoy
which address is: 301 Morea Read Frackville, Schuylkill County,
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 3 of 138

& Defendant, C.0. Mr. Ress, is a State Employee for the Pennsylvania
Department of Corrections and is employed as a Correctional Officer I at
SCI-Retreat and is now employed at SCI-Dallas which address is: 1000
Follies Read Dallas, Luzerne County Pennsylvania 18612.

56 Defendant, C.0. Mr. Wojerechowski, is a State Employee for the
Pennsylvania Department of Correction and is employed as a Correctional
Officer [I at SCI-Retreat which address is: 660 State Route 11 Hunlock
Creek, Luzerne County, Pennsylvania 18621-3136.

6. Defendant C.0. Ms. Pellam is a State Emplcyse fer the Pennsylvania
Department of Corrections and is employed as a Correctional Officer [I at
SCi-Retreat and is presently employed at SCI-Waymart which is: P.Q. Box
256 Route & Waymart, Wayne County, Pennsylvania 18472.

7. Defendant, Bernadette Mason, is s State Employee for the
Pennsylvania Department of Corrections and is employed as a Facility
Manager/Superintendent for SCIi-Retreat and is presently employed as a
Facility Manager/Superintendent at SCI~Mahanoy which address is: 301
Morea Road Frackville, Schuylkill County, Pennsylwania 17932.

8. Plaintiff avers that at all times the defendants named in the above
captioned matter are “persons” for the purpose of 42 U.S.C.§ 1983 who
acted under the “Color of State Law" and whose acts and omissions against
the plaintiff rose to an constitutional violation which the claims are
set forth herein this action and therefore, the plaintiff is afforded
with the legal right to file this civil complaint action against the
defendants in the his or her individual and official capacities.

PROCEDURAL HISTORY

9. Plaintiff is filing this Civil Action under 42 UJ.S.C.§ 1983
(Deprivation of Civil Rights under the “Color of State Law™) in this
Honorable, Gourt seeking redress of his Grievances numbers 785924,
838286, 842655, 843411, 849862, 854584 and 855177 which was filed against
the defendants named in the above captioned matter and avers that he
Exhausted the Administrative Remedies pursuant te the Pennsylvania

] & z ian lic 2 @ ADP relating ) Gri @
pepargment, of (SEE ST AChED BAB Tr OnAOM 804 relating to (Grievance

STATEMENT OF CLAIMS AND FACIUAL HISTORY OF EVENTS

10. Plaintiff is seeking Court redress for relief against the defendants
named in the above captioned matter who willfully conspired together and
acted in complicity and in collaboration against the plaintiff and
willfully acted with wanton actual malice and reckless intent instituted
a “Campaign of Harassment" and “Retaliation” against the plaintiff acting
with a “Causal Connection” and intentionally interfered with his "Liberty
Interest” for approximately one (1) year and eight (8) months while he
was confined in state
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 4 of 138

eustody at SCI-Retreat from June 21, 2018 until he was transferred te
SCI-Mahanoy on February i5th, 2020.

41. The defendants willfully acted with wanton actual malice and
veckless intent engaged in malicious misconduct and engaged in reckless
acts against the plaintiff which the defendants fictitiously claimed that
the plaintiff was engaged in conduct which permitted the defendants to
conduct a multitude of unreasonable searches of the plaintiff's cell for
contraband when the plaintiff did not engage in conduct which would
Warrant or justify the defendants to conduct the multitude of searches of
his cell which the defendants searched the plaintiff's cell and each time
the defendants did not find any contraband in the plaintiff's possession
or in his property, but when the defendants found items which would be
consistent with contraband and actually belonged te the plaintiff’s cell
the defendants claimed that the items found (i.e. gambling ticketss
belonged to the plaintiff and during a searca of the plaintiff's cell the
defendants found a religious rosary in the plaintiff's cell which
actually belonged to the plaintiff’s celly who even claimed the rosary as
his the defendants acted with reckless intent and claimed that the rosary
was ea gang related item or material and confiscated the religious rosary
and claimed that it belonged to the plaintiff.

42. The defendants performed a cell search of the plaintiff's cell and
thereafter claimed that the plaintiff placed a “string” in his cell door
jam and claimed that the defendants gave him a “Direct Order” to remove
the “string and thereafter the defendants claimed that during a second
search of the plaintiff's cell the defendants found that the “string” was
not removed and therefore, the defendants issued the plaintiff with a
misconduct for Disebeying a “Direct Order’ and charged the plaintiff for
destroying, altering and/or tampering with state property, but the
defendants actually issued the plaintiff's celly with the "Direct Order"
to remove the “string” from the door jam and not the plaintiff due to
fact the plaintiff was not in the cell or on the block when the
defendants searched his cell and the plaintiff avers that he was not
aware of the incident and avers that his celly failed to inform him and
therefore he did not know about the incident until he received the
misconduct report.

13. The defendants willfully acted with wanton actual malice and
reckless intent maliciously issued the plaintiff with a multitude of
fictitious misconducts for Disobeying “Direct Orders” and for being ina
“Unauthorized Areas" which in fact the plaintiff is a Type 2 diabetic and
has te go to the medical department on a daily basis at approximately the
same time (7) days a week which the defendants were wholly aware thereof
the plaintiff being a diabetic and that the medical department schedules
insulin shots to diabetics everyday approximately the same time and
therefore the defendants had to um-secure the plaintiff's cell door to
allow him out ef his cell and the defendants had to un-secure the block
deor to allow the plaintiff to leave the block to go to the medical
department for his insulin shot at approximately the same time everyday.

14. The defendants willfully acted with wanton actual malice and
reckless intent claimed they “observed™ the plaintiff “swallow” something
while he was outside in the prison's yard and thereafter, the defendants
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 5 of 138

were instructed te go te the yard and te detain the plaintiff and
thereafter escort him to the prison's body x-ray scanner to be examined
for contraband which the body x-ray scanner did act present any unusual
or foreign objects in the plaintiff's digestive system and thereafter the
defendants were still not satisfied with the x-ray bedy scanner's results
and acted with wanton actual malice and reckless intent unreasonably
seized the plaintiff without having legal cause or Legal justification
and confined him in a “Dry Cell" for Five (5) censecutive days.

45. The defendants willfully acted with reckless disregard thereof the
vights of the plaintiff and willfully ected with wanton “Deliberate
Indifference” thereof the plaintiff's actual serious medical needs and
medical conditions which the plaintiff is 4 Type 2 Siabetic, has been
diagnosed with several Mental Health Disorders and walks with a cane and
therefore, the plaintifé has Physical and Mental Healtnm Impairments and
therefore, he is considered Disabled under the Americans with
Disability'’s Act (ADA) which the defendants willfully acted in reckless
disregard thereof the plaintiff's serious medical needs and recklessly
confined him in a “Dry Cell” fer five (5) consecutive days under
Administrative Custody and recklessly handcuffed the piaintiff placing
both of his hands in a “handcuff beg" for (24) hours a day for the five
(5) consecutive days acting in veekless disregard thereof the ("poc”)
policy DC-ADM 802 relating to (Administrative Custedy Froceduras) and
therefore, as a cirect result thereof the defendants acts and omissions
intenticnally deprived the plaintiff of his “basic human needs"
Sanitation, the ability to exercise outside of the cell and deprived him
of his daily personal hygiene and his “everyday life's necessities”
including the ability to drink water due to fact the cell was a “Dry
Cell" and WOT contain xunning water and therefore, the plaintiff went
without water for (5) consecutive days and was deprived of sleep which
the defendants willfully acted with wanton actual malice and reckless
intent denied the plaintiff with a nearing to defend the defendants
unlawful actions which were committed against him without legal
justification other then for the defendants own enjoyment.

io. The defendants willfully acted with wanton actual malice and
reckless intent circumvented the ("boc") Policy DC-ADM 802 relating te
(Administrative Custody Procedures) in order to illegally confine, detain
and restrain, the plaintiff in a “Dry Cell” in excess of the policy's
rules claiming that the plaintiff was under investigation for allegedly
swallowing contraband thereafter the defendants did not have any actual
evidence that the plaintiff swallowed contraband.

17. The defendants willfully acted with wanton actual malice and
reckless intent confined the plaintiff in a “Dry Cell" for five (3)
consecutive days which the defendants recklessly forced the plaintiff to
use a “bucket™ as a toilet and the defendants recklessly restrained the
plaintiff in “handcuffs” which were confined in a “handeuff bag™ for (24)
hours five (5) consecutive daye which substantially immobilized the
plaintiff's use of his hands for (24) hours a day for five (5)
consecutive days and was only permitted to use one (1) hand when he
needed to use the bathroom or the “bucket” which the defendants forced
him to use as a toilet and therefore, everytime he needed to use the
“bucket™ he had to notify the defendants which had te be physically
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 6 of 138

present while the plaintiff used the “bucket™ and therefore, the
defendants removed only one (1) of the handcuffs for the plaintiff to use
the bathroom and the defendants recorded the plaintiff while he used the
"bucket" and therefore, as a direct result thereof the defendants
willfully acting with wanton actual malice and reckiess intent
deliberately imposed and subjected the plaintiff to reckless “inhumane
living conditions" for five (5) consecutive days without legal
justification and recklessly acting with “deliberate indifference”
thereof the plaintiff's serious medical needs and medical conditions.

18. The defendants willfully acted with wanton actual malice and
ceckless intent Denied the plaintiff with a hearing which is a procedure
under the policy ("DOC") policy DC-ADM 802 relating to (Administrative
Custody Procedures) and therefore, as a direct result thereof the
defendants acts and omissions substantially deprived and violated the
plaintiff's individual fundamental rights and the plaintiff did NOT
swallow anything or engaged in any actions which would justify the
defendants actions.

19. The defendants willfully acted with wanton actual malice and
ceckless intent confined and restrained the plaintiff in a “Dry Cell”
under the ("DOC") policy DC-ADM 802 relating to (Administrative Custody
Procedures) which the defendants failed to comply with the policy and its
procedural requirements and intentionally departed from the ("DOC") own
regulations and therefore, the ("DOC") and its prisons officials must
fully state the reasons for their actions and articulate a rationale
connection between the facts found and the conclusion made and therefore,
as a direct result thereof the defendants acts and omissions they
subjected the plaintiff to “Atypical and Significant Hardship” in
relation to the “Ordinary Incidents of Prison Life" and subjected the
plaintiff to “Cruel and Unusual Punishment™ fer five (5) consecutive
days.

20. The Defendants searched the plaintiff’s cell on February 7, 2019
after the defendants claimed that they observed the plaintiff put
something in his mouth and swallowed it, but the defendants did. NOT
escort the plaintiff te the body x-ray scanner to be examined nor did the
defendants confine the plaintiff in a “Dry Cell” or had the plaintiff
submit to a drug test, but the defendants searched the plaintiff's cell
and took all of his and his celly*s property and acted with wanton actual
malice and reckless intent mixed ali the plaintiff's and his celly's
property together and only confiscated the plaintiff's phone book and
refused to furnish it back to him.

21. The defendants willfully acted with wanton actual malice and
reckless intent searched the plaintiff's cell a multitude of times within
the year and a half that the plaintiff was at SCIi-Retreat and unlawfully
searched him and confined him in a “Dry Cell” and issued him with
multiple misconducts which never amounted to more then te an instituted
“Campaign of Harassment’ and “Retaliation” against the plaintiff for no
reasons other then to “Harass” and to “Annoy” the plaintiff while he was
exercising his “Protected Conduct" and as a direct result thereof the
defendants named in the above captioned matter willfully acted with
wanton actual malice and reckless intent acted in “Adverse Actions”
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 7 of 138

against the plaintiff for One (1) year and Eight (8) months while he was
being confined in state custody at SCI-Retreat.

22. Defendants willfully acted with wanton actual malice and reckless
intent acted in concert with the other defendants tc harassed the
plaintiff and retaliated against the plaintiff for filing grievances
against the defendants for the intentional and wanton malicious
misconduct and thereafter the defendants unlawfully confined the
plaintiff in Administrative Custody in violation of the policy detained
the plaintiff for five (5) consecutive days in a “Dry Gell” without cause
and intentionally deprived the plaintiff with a hearing to defend the
defendant's actions and intentionally acted in reckless disregard thereof
the plaintiff's serious medical needs and medical conditions and as a
result thereof recklessly subjected the plaintiff to cruel and unusual
punishment and thereafter the incident the defendants intentionally
eoncealed they're acts and omissions when the plaintiff was transferred
to SCI-Mahanoy the prison officials did NOT receive a record of the

events or the defendants intentional reckless acts and omissions and the
confinement of the plaintiff in the “Bry Cell”.

23. Plaintiff avers that the defendants acts and omissions rose to a
constitutional violation under the I, IV, VIII and XIV Amendments of the
United States Constitution and therefore, affords the plaintiff with the
legal right to file this civil complaint in this Court seeking judicial
review and redress thereof the grievances which he filed and have been
intentionally denied and therefore, plaintiff avers that he has NO other
remedies available to seek relief for the injuries which he was imposed
thereto as a direct and preximate result thereof the defendants wanton
intentional reckless acts and omissions against him while the defendants
performed the official duties thereof the defendant's official
responsibilities while clothed under the “Color of State Law”.

FACTUAL STATEMENTS AND LEGAL CLAIMS

David Burges v. James Eustice, et, al.
CAMPAIGN OF HARASSMENT
UNLAWFUL SEGREGATION AND RESTRAINT IN CONFINEMENT
UNNECESSARY ANB WANTON INTENTIONAL INFLICTION OF PAIN
DEPRIVED OF BASIC HUMAN NEEDS AND NECESSITIES

EXPOSED TO RISKS OF SERIOUS HARM

CONFINED IN INHUMANE CONDITIONS
DELIBERATE INDIFFERENCE
CQ@MPAIGN OF RETALIATION
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 8 of 138

CRUEL AND UNUSUAL PUNISHMENT

THEPT AND DESTRUCTION OF PERSONAL PROPERTY
VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
VIOLATIONS OF DUE PROCESS OF LAW AND PROCEDURAL DUE PROCESS OF LAW
VIOLATIONS OF EQUAL PROTECTION OF LAW

24. Defendant, James Eustice, et, al. is a state employee who is
presently employed by the Pennsylvania Department of Corrections as a
Captain of Security at SCI-Retreat and was working on the dates which the
plaintLlff was “targeted” and is in charge of the defendants named in the
above captioned matter which he instructed to carry out the "Campaign of
Harassment" and “Retaliation” against the plaintiff.

25. Plaintiff incorporates paragraphs #8. through paragraphs #24. as set
forth at length herein this action and avers the defendant willfully
acted with wanton actual malice and reckless intent orchestrated and
instituted the malicious “Campaign of Harassment" actions against the
plaintiff and intentionally instructed the defendants named in the above
captioned matter to engage in the malicious and reckless acts against the
plaintiff£ as claimed herein this complaint.

26. Plaintif£ incorperates paragraphs #8. through paragraphs #25 as set
forth at length herein this action and avers that the defendant willfully
acted with wanton actual malice and reckless intent acted with an “Evil
Vendetta” against the plaintiff and caused the defendants named in the
above captioned matter te engage in the malicious acts as stated herein
with him against the plaintiff subsequently thereafter the plaintiff was
transferred te the prisoa which the defendant initiated the constant and
repeated “Campaign of Harassment” against the plaintiff which the
plaintiff claims that the malicious acts are carried over the from the
security department at the previous prison he was transferred from and
therefore, the actions are a continuous vendetta and various forms of
harassment against the plaintiff.

27. Plaintiff incorporates paragraphs #8. through paragraphs #26 as set
forth at length herein this action and avers that the defendant willfully
acted with wanton actual malice and reckless intent instructed the
defendants named in the above captioned matter to randomly search the
plaintiff's cell for contraband and if any contraband was found and if it
did NOT belong to the plaintiff the defendants were instructed to claim
that all contraband found belonged te the plaintiff and to confiscate all
contraband items and issue him a confiscation slip and a misconduct and
at NO time did the defendants actually find contraband that belonged to
the plaintiff, but yet claimed the contraband found belonged to the
plaintiff.
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 9 of 138

28. Plaintif£ incorporates paragraphs #8 through paragraphs #27. as set
forth at length herein this action and avers that the defendant willfully
acted with wanton actual malice and reckless intent engaged in
monfeasance and misfeasance thereof his official duties wiilfully
instituted and instructed ordered and/or commanded other correctional
efficers which are named in the above captioned matter te recklessly act
and to perform an intrigued and malevolent “Campaign of Harassment”
against the plaintiff shortly after the plaintiff was transferred to SCI-
etreat.

29. Plaintiff incorporates paragraphs #8. through paragraphs #28. as set
ferth at length herein this action and avers that the defendant is the
Captain of the prison's Security Department at SCI-Retreat which under
the “scope” of his official duties he is the commanding officer in charge
ef the correctional officers who work for the security department under
his supervision and he has the authority and control to instruct or te
command any of the correctional officers employed at the prison to act
under his instruetions orders and/or command including the correctional
officers named as defendants in the above captioned matter who carried
eut his orders and/or commands for him and the instructions orders and/or
commands against the plaintiff.

30. Plaintiff incorporates paragraphs #8. through paragraphs #29. as set
forth at length herein this action and avers that the defendant willfully
acted with wanton actual malice and reckless intent “abused his
authority” and his official duties sclely te engage in an iniquity of
‘willful and wanton malicious acts and omissiens against the plaintiff and
to intentionally instruct and/or to command other other Pennsylvania
Department of Corrections state employees and/or correctional officers to
act and to engage in the same malicious misconduct or to commit other
malicious acts and omissions against the plaintiff from June 21, 2018
until February 13, 2020.

31. Plaintiff incorporates paragraphs #8. through paragraphs 30. as set
forth at length herein this action and avers the defendant willfully
acted with wanten actual malice and reckless intent devised the scheme
and plot against the plaintiff he created and constructed the malicious
acts and then instructed ordered and/or commanded other correctional
officers to perform the randomly grossly immoral reckless malicious acts
and omissions against the plaintiff which he willfully “abused his
authority“ and the “scope” of the official office which he is a captain
of the security department and his position is to uphold security in the
prison he is to prevent and refrain inmates from engaging in misbehavior
misconduct unappropriate acts and refrain inmates Feea engaging in Lewd
behavior and to refrain inmates from harassing inmates and refrain
inmates from assaulting other inmates and therefore, his official duties
are to refrain and deter inmates from exercising or carrying out the
actions which the defendant has committed himself against the plaintiff
NOT once, but multiple occasions.

32. Plaintif£ incorporates paragraphs #8. through paragraphs #31. as set
forth at Length herein this action and avers that the defendant willfully
acted with wanton actual malice and reckless intent engaged in the
relentless acts against the plaintiff in reckless disregard thereof his
Case 4:20-cv-01976-MWB-DB Document 1° Filed 10/27/20 Page 10 of 138

malicious reckless actions and acted in reckless disregard thereof the
risks of harm which he subjected and/or imposed against the plaintiff and
knowingly that his actions were conducted in reckless disregard thereof
the plaintiff's health and safety while he intentionally instituted the
unlawful malicious controllable actions against the plaintiff.

33. Plaintiff incorporates paragraphs #8. through paragraphs #32. as set
forth at length herein this action and avers the defendant willfully
acted with wanton actual malice and reckless intent manipulated and
“singled out" the plaintiff acted with prejudice against the plaintiff
maliciously targeted the plaintiff created false accusations and
allegations against the plaintiff to carry out the malicious acts against
the plaintiff including unlawfully segregating him from general
population without cause or justification and placed the plaintiff in
unlawful restraint and detained him in a “Dry Gell™ with both of his
hands handcuffed and inside a handcuff bag without probable cause and
therefore, is a inhumane and unconstitutional deprived the plaintiff of
his liberty interests and deprived the plaintiff with a hearing to defend
and to contest the defendants unwarranted actions.

34. Plaintiff incorporates paragraphs #8. through paragraphs #33. as set
forth at length herein this action and avers the defendant willfully
acted with wanton actual malice and reckless intent inflicted and
subjected the plaintiff to suffer from “unnecessary infliction of pain™
and intentionally “deprived the plaintiff of his basic human needs and
necessities" defendant willfully acted with reckless intent “exposed the
plaintiff to “risks of serious harm and pain” when he acted with reckless
intent illegally confined and restrained the plaintiff in a “Dry Gell”
subjecting him to “inhumane conditions” and while the plaintiff was being
subjected to “inhumane conditions” the defendant willfully acted with
wanton reckless "deliberate indifference” thereto the plaintiff's serious
medical needs and medical conditions which the plaintiff is a Type 2
Diabetic and the ("DOC") Psychological and Psychiatric Medical Doctors
diagnosed the plaintiff of having several serious mental health disorders
and therefore, classified the plaintiff as a “D" Stability and therefore
housed him on the (RTU) Residental Heusing Unit which is for inmates with
mental health disorders and the plaintiff walks with a cane which is a
result from past bodily injury and therefore, the plaintiff's medical
conditions places him under the (ADA) Americans with Disabilities Act and
therefore, the defendant is wholly cognizant thereof the plaintiff's
serious medical needs and medical conditions, but yet he willfully acted
with wanton actual malice and engaged in reckless acts against the
plaintif£ acting in reckless disregard thereof the plaintiff's multiple
serious medical health conditions and intentionally subjected the
plaintiff£ to multiple reckless acts and conditions which rese to civil
rights violations under the VIII Amendment of the United States
Constitution relating te “Cruel and Unusual Punishment" in reckless
disregard thereof the plaintiff's serious medical health conditions.

35. Plaintiff incorporates paragraphs #8. through paragraphs #34. as set
forth at length therein this action and avers the defendant intentionally
deprived the plaintiff of his “Liberty Interests” as a direct result
thereof his malicious acts and omissions against the plaintiff which
intentionally violated his fundamental individual rights to defend
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 11 of 138

contest and/or challenge the defendant's willful and wanton actual malice
and reckless intentional acts and omissions.

36. Plaintiff incorporates paragraphs #8. through paragraphs #35. as set
forth herein this action and avers the defendant unlawfuliy substantially
restricted the plaintiff in restraints and detained him in a “Dry Cell"
for five (5) consecutive days without probable cause and witheut
affording the plaintiff with a hearing which is a fundamental right and
is a requirement under the ("DOG") policy DC-ADM 802 relating te
(Administrative Custody Precedures) and therefore, the defendant
intentionally circumvented the policy to unlawfully confine the plaintiff
beyond the three (3) days cule pursuant to the policy vhich the defendant
utilized to detain and confine the plaintiff and therefere the defendant
intentionally failed te comply and to conform therewith the policy
requirements and rules pursuant to the Penasylvania Department of
Corrections Policy DC-ADM 802 relating to (Administrative Custody) which
the prison’s officials must provide the plaintiff or an inmate therewith
a DG-141 report with sufficient notice and afford the plaintiff or the
inmate with the opportunity to respond tc the report and the prison
officials and including the defendant is to schedule a hearing for the
plaintiff to be heard which the defendant intentionally failed to
schedule a hearing in order te afford the plaintiff with the ability and
the opportunity to defend challenge and/or dispute the defendant's
actions and the defendant's reasons or justification to confine the
plaintiff£ in Administrative Custody.

37. Plaintiff incorporates paragraphs #8. through paragraphs #36. as set
ferth at length herein this action and avers the defendant willfully
acted with wanton actual malice and reckless intent caused the plaintiff
to be unlawfully confined and segregated from general population inmates
in a level 5 housing unit when in fact the defendant had NO reason or
justification for his actions due to fact the plaintiff did NOT engage or
commit any acts which would of caused him to be unreasonably disciplined
in such a manner that the defendant subjected him thereto and therefore,
the defendant intentionally failed ts comply with the ("pec™) policies
and therefore, substantially deprived the plaintiff of his Due Process of
Law under the XIV Amendment of the United States Constitution and as a
direct result thereof the defendant's acts and. omissions he willfully
treated the plaintiff differently therefrom the way he treats other
inmates and therefore his actions substantially viclated the plaintiff's
rights under the XIV Amendment under the Equal Protection of Law Clause
of the United States Constitution.

38. Plaintif£ incorporates paragraphs #8. through paragraphs #37. as set
forth at length herein this action and avers that on Feoruary 3, 2026 the
defendant wilifully acted with wanton actual malice and reckless intent
falsely claimed that he “observed or witnessed the plaintiff “swallow
contraband" while he was watching the cameras in the prison's yard™ and
thereafter the defendant willfully acted with wanton actual malice and
reckless intent instructed ordered and/or commanded the defendants named
in the above captioned matter who worked for the SCi-Retreat's security
department under the supervision of the defendant to go to the yaré to
find and detain the plaintif{£ and thereafter handcuff the plaintiff and
escort him to the “body x-ray scanner” to be examined for evidence of the
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 12 of 138

contraband or any foreign material or objects which the defendant claimed |
that he observed the plaintiff “swallow” while the plaintiff was in the
yard and therefore, the defendant acted with indiscretion.

39. Plaintiff incorporates paragraphs #8. through paragraphs #38. as set
forth at length herein this action and avers the defendant was NOT
satisfied with the results of the “body x-ray scanner” which failed te
detect or present any actual physical evidence that the plaintiff had
actually “swallowed™ anything which would resemble contraband and

therefore, the defendant willfully acted imperative and with wanton
actual malice and reckless intent instructed the defendants to escort the

plaintiff to G-Block to confine him in a "Dry Cell" after the “body x-
vay scanner” results were negative and therefore, the defendant was
impassive and had NO probable cause or reasonable suspicion to detain
and/or to confine the plaintiff in the “Dry Cell” after the “pody x-ray
scanner” did NOT present any evidence that the plaintiff “swallowed
anything and therefore there was NO evidence te substantiate the .
defendant‘s justification to confine the plaintiff or to conduct a
further search of the plaintiff.

40. Plaintiff incorporates paragraphs #8. through paragraphs €39. as set
forth at length herein this action and avers the defendant willfully
acted with wanton actual malice and reckless intent fabricated a DC-141
report against the plaintiff on February 3, 2020 in order to confine the
plaintiff in the “Dry Cell" under DC-ADM 802 relating to (Administrative
Custody) DC-141 Report No. 788487 and therefore, as a direct result
thereof the defendant's acts and omissions he intentionally “Abused his
Authority” and intentionally circumvented the policy DC-ADM 802 relating
to (Administrative Custedy Procedures) to confine and restrain the
plaintiff in the “Dry Cell” in exeess of the actual time limits and
therefore, he intentionally caused the plaintiff to be unlawfull

restrained, detained and confined in a “Dry Cell" for five (55
consecutive days against the plaintiff's Liberty and will and the
defendant “stripped searched" the plaintiff before detaining him in the
“Dry Gell®. (SEE EXHIBIT #13) _

ae The defendant had forced the plaintiff to be restrained in a
“suicide smock" without any other clothing on and even though the.
plaintiff did NOT threaten or attempt “suicide” or engaged in any acts
which would justify the defendant to restrain the plaintiff in a “suicide
smock" and the plaintiff was NOT seen by a Psychologist or a Psychiatrist
which would have the authority to perform a psychological or psychiatric
evaluation of the plaintiff to be warranted for him to be required to be
restrained in a “suicide smock" and therefore, the defendant willfully
acted with wanton malice and reckless intent “abused his authority” and
the “scope” of his position to restrain the plaintiff in a “suicide
smock" and to confined and restrain the plaintiff in the “Dry Cell" after
he did NOT have any substantiated facts or evidence to legally cause or
justification te restrain the plaintiff in a “suicide smock" and to
confine him in the “Dry Cell”.

b. The “Dry Cell” did NOT contain running water there was NO sink and
HO toilet and in place of the toilet was a “bucket” which the plaintiff
had te uge as a toilet and;
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 13 of 138

@. The defendant recklessly restrained the plaintiff in “handcuffs” for
the duration of the time which he confined the plaintiff in the “Dry
Cell” and the defendant secured the “handcuffs” in a “handcuff bag™ which
substantially immobilized the plaintiff's both hands and therefore, he
unable to move or to use his hands for twenty four (24) hours a day fer
five (5) consecutive days, but only for when he had to use the “bathroom”
he had te notify or inform the correctional officer er one of the
defendants who was positioned or stationed outside of the “Dry Cell"
observing him and then the cerrectional officer stationed outside of the
“Dry Cell" had to notify the defendant that the plaintiff had to use the
“bathroom” or the “bucket™ and therefore, in order for the plaintiff to
use the “bucket” or the “bathroom” the defendant had to be present when
the plaintiff used the “bathroom” or he had to make a “bowl movement" and
then a correctional officer or one of the defendants had te record the
dates and times like a journal and another correctional officer or a
defendant named herein this action actually recorded the plaintiff using
the “bathroom™ or the “bucket” using a video camera and thereafter the
plaintiff was finished using the “bucket™ the defendant conducted a
“search” of the plaintiff's “bowl movement" or “feces for contraband
which according te the “bedy x-ray scanner™ and a search of the
plaintiff's “fecal matter” there was NO existence or evidence of any sort
of alleged contraband or other foreign materials or objects and
therefore, is actual substantial evidence that the defendant
intentionally fabricated the entire incident.

41. Plaintiff incorporates paragraphs #8. through paragraphs #40. as set
forth at length herein this action and avers the defendant willfully
acted with wanton actual malice and reckless intent falsely claimed that
he “observed the plaintiff “swallow contraband” while the plaintiff was
in the prison’s yard" and thereafter recklessly subjected the plaintiff
to “humiliation” as a direct thereof the defendant when he ordered the
defendants named in the above captioned matter to go to the yard and to
detain and handcuff the plaintiff fer NO apparent reasons which is
consistent with acting with a “moral turpitude“ and instituting a
“Gampaign of Harassment™* against the plaintiff and thereafter the
defendant instructed the defendants named in the above captioned matter
to escort the plaintiff to the “bedy x-ray scanner” which did NOT present
evidence that the plaintiff had “swallowed” any contraband or other
foreign material or objects which would of caused the defendant to
institute the actions which he initiated after the “body x-ray scanner”
did NOT detect anything in the plaintiff's system and therefore is
factual evidence that the defendant willfully acted with wanton actual
malice and reckless intent conjured-up the incident due to fact that he
has a “vendetta” against the plaintiff and every time he attempted to
charge the plaintiff with contraband or other misconduct he failed his
mission and in this incident he became infuriated because the results
were NOT in his favor and therefore, he wanted to be imperative and
impress his subordinates and therefore he recklessly acted iniquitous and
therefore acted dissatisfied with the “body x-ray scanner” results and
thereafter willfully acted relentless to find something on the plaintiff
because he felt he was being defeated at his own game.

42. Plaintiff incorporates paragraphs #8. through paragraphs #41. as set
forth at length herein this action and avers the defendant was wholly
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 14 of 138

aware that he was NOT going to be disciplined for his reckless actions
against the plaintiff and he knew that he was acting or performing his
official duties outside of the “scope® of his official duties and
therefore, willfully acted with wanton evil malice and reckless intent
imposed and subjected the plaintiff to imperil conditions due to fact
that the plaintiff is a Type 2 Diabetic and has several mental health
issues and walks with a cane, but that did NOT step the defendant from
recklessly engaging in and committing the reckless actions against the
plaintiff knowingly that he intentionally conjured-up and devised the
entire scheme and plot with hopes that the plaintiff had “swallowed"
contraband or had contraband on his person and thereafter his devised
plan failed he instructed ordered and/or commanded the defendants named
in the above captioned matter to gc to the plaintff*s cell to conduct a
“cell search" and to retrieve or “steal” the plaintiff‘s property (i.e.
new sneakers and a lamp) which the plaintiff avers is missing since the
incident and when he transferred to SCI-Mahanoy and therefore, claims
that the defendant. intentionally confiscated the items in retaliation
because the defendant could NOT get a chance to file disciplinary charges
against the plaintiff for contraband which he has been attempting to
fulfill for the entire time the plaintiff was at SCIi-Retreat.

43. Plaintif£ incorporates paragraphs #8. through paragraphs #42. as set
forth at length herein this action and avers as a direct result thereof
the defendant's willful and wanton actual malice and reckless intentional
actions subjected the plaintiff to be severely injured which he suffered
severe injuries to his wrists as a proximate result of the “handeuff‘s"
being very tight and restrained in the “handcuff bag and he suffered
injuries to his knees while he was being recklessly confined and
restrained in the “Dry Gell” for twenty four (24) hours a day for five
(5) consecutive days and on the third day the medical department had to
be called as a direct result thereof the severity of the injuries he
sustained as a result of the “handeuffs" being very tight and therefore,
the prison's Medical Dector, Stanley Stanish had to treat him for the
injuries and instructed the defendant to remove the “handcuffs” from the
plaintiff for a day due to fact the plaintiff's wrists were bleeding as a
direct result of being very tight on his wrists and therefore, plaintiff
avers that the medical department had taken pictures of his injuries.

44. Plaintiff incorporates paragraphs #8. through paragraphs #43. as set
forth at length herein this action and avers the defendant's willful and
wanton actual malice and reckless intentional actions was consistent with
*“Torture™ due to fact the defendant restrained the plaintiff in
“hendeuffs" and secured the “handcuffs in a handcuff bae" which
substantially immobilized the plaintiff's ability to access his hands and
to use his hands for anything and confined the plaintiff in a “Dry Cell"
and forced to wear a “suicide smock” thereafter the he did NOT consume or
conceal any contraband on himself and the “body x-ray scanner” proved
that there was NO foreign substance or objects which would be consistent
with contraband in the plaintiff's system and therefore, he should of
been released from the defendants custody, but instead the defendant
wantonly acted with reckless intent and continued to attempt to allege or
accuse the plaintiff of wrongdoing when in fact the defendant willfully
acted with wanton actual malice and reckless intent committed misconduct
and wrongdoing which he intentionally “abused his official duties" his
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 15 of 138

“authority” and the “scope” of his official office and the official
duties thereef and as a direct result thereof his willful and wanton
malicious acts and omissions against the plaintiff he intentionally
violated the state employees and correctional officers Code of Ethics
under the ("DOC") Professional Standards and the Cede of Ethies under
Rules Béi and B#8 which the Rule states that the defendants actions will
NOT be tolerated under any circumstances, but due to the plaintiff's
experience in the ("poc") the ("DOC") chief officials do NOT discipline
it’s state and non-state employees ner does the Pennsylvania Attorney
Generals Office conduct any inquiry or investigation into ("DOC") state
and non-state employees willful and wanten malicious acts and omissions
and violations of individuals or inmate's fundamental individual civil
rights and therefore the ("poc™) only cendones the employees willful and
wanton misconduct and unlawful and illegal acts and omissions on paper
and do NOT actually conduct disciplinary proceedings or actions against
its employees from wrongdeing and misconduct while performing the duties.

45. Plaintiff incorporates paragraphs #@. through paregraphs #44. as set
forth at length herein this action and avers the defendant willfully
acted with wanton actual malice and reckless intent engaged in the acts
and omissions against him and as a direct result thereof the acts and
omissions the defendant violated his pretected Liberty Interest which is
derived from state law and under the United States and Pennsylvania's
Constitutions which the plaintiff is supposed to be FREE from Physical
and Verbal Abuse and to be FREE from Unlawful Restraint and FREE from
being Unlawfuliy Segregated from general population, but NOT in
Pennsyivania’s State Correctional Institutions.

46. Plaintiff incorporates paragraphs #8. throush paragraphs #45. as set
forth at length herein this action and evers that he feared for his life
after the defendant restrained him in the “Dry Cell" and therefore, he
believed that the defendant intentionally used his official duties with
intent to inflict serious risks ef harm and serious bodily injuries to
him and avers that the way the defendant acted towards him the defendant
if he could of gotten away with committing further serisus injuries to
the plaintiff he would of and the plaintiff avers that when he wes
transferred te SCi-Mahaney the incident was concealed covered-up from the
prison authorities at SCIi-Mahanoy which the staff acted as if the
incident did NOT exist or occur because normally when an inmate is
confined in the (RHU Restricted Housing Unit and/or is under
Administrative Custody and is transferred to another institution the
inmate continues to be confined in that status in the next prison until
after the inmate has a hearing with (PRC) Program Review Committee which
will decide whether the inmate is to be released from confinement or the
custody level or if the inmate has to continue with the confinement in
the same status until another hearing oc until the time is served which
the plaintiff was placed in general population without questions the
prison officiais did NOT have any documentation on the incident and
therefore, the defendant concealed his reckless actions prior te the
plaintiff being transferred and therefore, the defendant knew his actions
were unlawful and concealed his unlewful actions before another
institution was able te review the incident.

47. As a direct result thereof the defendant, James Eustice willful and
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 16 of 138

wanton actual malice and reckless intentional acts and omissions which he
intentionally deprived the plaintiff of his fundamental individual rights
under the I, IV, VIII and the XIV amendments of the United States
Constitution and violated the plaintiff's rights under the (ADA)
Americans with Disabilities Act te engage in and te commit the series of
“Campaign of Harassment" and acts of “Torture” or “Terrorism™ acts of
*“Retaliation” and committed a slue of unlawful acts and omissions against
the plaintiff without legal cause or justification and therefore, the
defendant committed the reckless and malicious acts against the plaintiff
for his own enjoyment, pleasure and/or amusement and possibly to amuse
himself which he willfully acted with wanton actual malice and reckless
intent disregarded the plaintiff's actual serieus medical needs and
medical conditions when he engaged in and committed the malicious and
reckless acts which he intentionally subjected the plaintiff to be
imminently inflicted with serious risks of harm and his reckless acts and
omissions intentionally inflicted, imposed and caused the plaintiff te be
injured and to suffer therefrom severe serious physical injuries to his
wrists and to his knees as a direct result thereof the defendant's
reckless actions and hie reckless actions caused the plaintiff te suffer
therefrom emotional injuries and anguish, emotional distress, sleep
deprivation, humiliation, has post traumatic stress disorder and
including pain and suffering.

68. Plaintiff is seeking relief against the defendant in the his
efficial and individual capacity for intentional aggravated injuries,
punitive damages, exemplary damages, compensatory damages in the monetary
amount in excess of the arbitrary limits per law and a minimum of Two
Hundred Thousand ($200,000.00) dollars plus all court costs and attorney
fees and any other relief that this Honorable, Court deems appropriate
and just.

WHEREFORE, plaintiff prays this Honorable, Court grants this action and
judgment in his favor and for the damages against the defendant in the
above captioned matter and including attorney fees and any other relief
thig Honorable, Court deems appropriate and just.
Bavid Burges v. €.0. Lt. WOODS
CAMPAIGN OF HARASSMERT
UNLAWFUL SEGREGATION AND RESTRAINT IN CONFINEMENT

UREECESSARY AND WANTON INTENTIONAL INFLICTION OF PAIN

 

DEPRIVED OF BASIC HUMAN REEDS AND NECESSITIES
EXPOSED TO RISKS OF SERIOUS HARM
- CORFINED IN INHUMANE CONDITIONS
DELIBERATE INDIFFERENCE
CAMPAIGN OF RETALIATION

 
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 17 of 138

CRUEL AND UNUSUAL PUNISHMENT
THEFT AND DESTRUCTION OF PERSONAL PROPERTY

VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
VIOLATIONS OF DUE PROCESS OF LAW AND PROCEDURAL DUE PROCESS OF LAW
VIOLATIONS OF EQUAL PROTECTION OF LAW

49. Defendant, C.0. Lt. Woods, is a state employee who is presently
employed by the Pennsylvania Department of Corrections as a Lieutenant of
the Security Department at SCi-Retreat and was working on the dates which
the plaintiff was “targeted” by the defendant, James Eustice who was the
captain of security and therefore defendant is second in command of the
security department.

50. Plaintiff incorporates paragraphs #8. through paragraphs #49. as set
forth at length herein this action and avers the defendant wilifully
acted with wanton actual malice and reckless intent acted obedient and
was obsequious with the defendant, James Eustice to orchestrate and
institute the malicious “Campaign of Harassment" actions against the
plaintiff and the defendant was in charge of the defendants named in the
above captioned matter when the defendant, James Eustice was NOT
available present and therefore, the defendant acted imperative when he
was in presence of the plaintiff and he acted with wanton malice and
reckless intent instructed ordered and/or commanded the defendants named
in the above captioned matter te act to engage in the malicious and
reckless actions against the plaintiff as claimed herein this complaint.

Si. Plaintiff incorporates paragraphs #8. through paragraphs #50. as set
forth at length herein this action and avers the defendant willfully
acted with wanton actual malice and reckless intent acted with an “Evil
Vendetta” against the plaintiff and caused or instructed the defendants
named in the above captioned matter to engage in the malicious acts as
stated herein this action subsequently thereafter the plaintiff was
transferred to the prison which the defendants instituted the constant
and repeated “Campaign of Harassment" against the plaintiff which the
plaintiff claims that the malicious acts are carried over from the
previous prison and its security department which he was transferred
therefrom te SCI-Retreat and therefore he claims the security departments
are acting in complicity with each other acting with a continuous
vendetta against the plaintiff without legal justification.

52. Plaintiff incorporates paragraphs #8. through paragraphs #51. as set
forth at length herein this action and avers the defendant willfully
acted with wanton actual malice and reckless intent instructed and
assisted with the defendants named in the above captioned matter to
randomly search the plaintiff's cell for contraband and advised the
defendants that if they found any contraband and if it did NOT belong to
the plaintiff they were instructed to intentionally claim that the
contraband found belonged to the plaintiff and confiscate the items and
issue him a confiscation slip and a misconduct and therefore at NO time
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 18 of 138

did the defendants actually find contraband that directly belonged to the
plaintif?.

53. Plaintiff incorporates paragraphs #8. through paragraphs #52. as set
forth at length herein this action and avers the defendant willfully
engaged in nonfeasance and misfeasance while performing his official
duties under the “Color of State Law" he willfully acted with wanton
actual malice and reckless intent instituted multiple malicious schemes
and plots against the plaintiff and thereafter instructed ordered and/or
commanded the defendants named in the above captioned matter te act and
to perform the intrigued and malevolent reckless actions against the
plaintiff which was consistent with a “Campaign of Harassment™ and
*Retaliation™ against the plaintiff.

54. Plaintiff incorporates paragraphs #8. through paragraphs #53. as set
forth at length herein this action and avers the defendant willfully
acted with wanton actual malice and reckless intent acted in complicity
and collaboration with the defendant, James Eustice which both defendants
intentionally engaged in relentless and malicious acts against the
plaintiff acting in reckless disregard thereof the risks of harm which
they subjected and/or imposed thereto or against the plaintiff knowingly
that they're actions were unlawful and were likely to cause imminent
risks of harm and injuries to the plaintiff and acting with reckless
disregard thereof the plaintiff's health and safety and in deliberate
indifference thereto the plaintiff's actual serious medical needs and
medical conditions while the defendants willfully instituted and acted
out malicious and unlawful controllable actions against the plaintiffon a
daily basis. .

55. Plaintiff incorporates paragraphs #8. through paragraphs #54. as set
forth at length herein this action and avers the defendant conspired with
the defendants named in the above captioned matter who willfully acted
with wanton actual malice and reckless intent manipulated the plaintiff
and singled out the plaintiff acted with prejudice against the plaintiff
and maliciously targeted the plaintiff created false accusations and/or
allegations against the plaintiff on a daily basis to carry out malicious
actions against him including falsely claiming that he was observed
swallowing contraband on several occasions solely to have an excuse to
search the plaintiff*s cell and/or to confine and restrain the plaintiff
in a “Dry Gell” and handcuff and shackled him for twenty four (24) hours
a day for five (5) consecutive days restrained in a suicide smeck and the
“Dry Cell” had NO running water No toilet and the Lights stayed on twenty
four seven (24/7) and therefore, the defendants named in this action
intentionally “tormented” the plaintiff£ from June 21, 2018 until February
13, 2020 and thereafter the defendants claimed that they observed the
plaintiff swallow contraband which was NOT detected on the “bedy x-ray
scanner” or through a search anytime thereafter the defendant willfully
failed to comply with the DOC pelicy DBC-ADM 802 relating to
(Administrative Custody Procedures) which states the plaintiff is te be
afforded with a hearing to challenge contest and defend the defendants
actions.

56. Plaintif£ incerporates paragraphs #8. through paragraphs #55. as set
forth at Length herein this action and avers the defendant willfully
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 19 of 138

acted with wanton actual malice and reckless intent inflicted the
plaintiff.with unlawful restraint maliciously caused the plaintiff to be
unlawfully confined in the (RHU) Restricted Housing Unit multiple times
for fabricated misconducts which the defendant recklessly claimed the
plaintiff had contraband and claimed the plaintiff had gang related
materials and/or gang related items when in fact there was NO real gang
related materials and/or items found at all in the plaintiff's cell or in
his possession, but yet the defendant had the prison's hearing examiner
charge the plaintiff with contraband items and confined him in
disciplinary custody.

57. Plaintiff incorporates paragraphs #8. through paragraphs #56. as set
forth at length herein this action and avers the defendant was directly
involved in the unlawful confinement and restraint with the plaintiff
when he was confined in the "Dry Cell" for five (5) consecutive days
without water, without being able to eat hot meals he was only furnished
with a brown bag meal which only contained a cold sandwich he was NOT
furnished with any water te drink and he is a type 2 diabetic and
therefore, the defendant recklessly acted with disregard thereof the
plaintiff's health and safety for five (5) consecutive days.

38. Plaintiff incorporates paragraghs $8. through paragraphs $57. as set
ferth at length herein this action and avers the defendant willfully
acted with wanton actual malice and reckless intent maliciously attempted
to harass the plaintiff and to intimidate the plaintiff, but when all his
attempts failed he tried to solicit other inmates to assist him with the
harassment he had inmatee who were supposed to set-up the plaintiff for
drugs, cigarettes and commissary items and he called the plaintiff to the
security office multiple times to verbally harass the plaintiff with
verbal abuse and racial remarks due to the plaintiff being spanish.

59. Plaintiff incorporates paragraphs #8 through paragraphs #58. as set
forth at length herein this action and aver the defendant willfully acted
with wanton actual malice and reckless intent fabricated DC-ADM 802
Report No. D 067982 on February 7, 2020 as soon as he was released from
being unlawfully restrained and confined in the “Dry Cell" and now was
confined in the (RHU) pending on going investigation when there was NO
justification to detain and/or to confine the plaintiff.

60. Pilaintiff£ incorporates paragraphs #8. through paragraphs #59. as set
forth at length herein this action and avers that multiple inmates had
advised him that the defendant attempted to bribe other inmates with
drugs and cigarettes to set-up the plaintiff because the defendant failed
to ever catch the plaintiff with anything in his pessession which is
considered contrabend and therefore te attemrted to use the extreme
necessary meéams: tte get the plaintiff which is consistent with having a
“vendetta” against the plaintiff.

61. Plaintiff incorporates paragraphs #8. through paragraphs #60. as set
forth at length herein this action and avers the defendant willfully
acted with wanton actual malice and reckless intent engaged in the acts
and omission against the him and as a direct result thereof the
defendants acts and omissions he intentionally violated the plaintiff's
protected Liberty Interest which is derived from state law and under the
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 20 of 138

United States and Pennsylvania's Constitutions which state the plaintiff
is to be FREE from Physical and Verbal Abuse and to be FREE from Unlawful
Restraint and FREE from being Uniawfully Segregated from general
population, but as he proves his Liberty Interests is void in
Pennsylvania’s Correctional Institutions.

62. Plaintiff incorporates paragraphs #8. through paragraphs #61. as set
forth at length herein this actions and avers the defendants actions
caused him to suffer from severe bodily injuries he suffered from
bleeding wrists as a result of the defendant placing the handcuffs on him
very tight and securing the handcuffs in a handcuff bag which immobilized
the plaintiff from the use of his hands and therefore as a result of the
defendants acts and omissions caused the plaintiff te fear for his life
while being restrained in the “Dry Cell" and therefore, he believed that
the defendants used they're official duties with intent te cause or to
inflict serious risks of harm and serious bedily injuries to him because
of the way the defendants acted during the time the defendants could NOT
find anything on the plaintiff and therefore, the defendants were
extremely outraged that they could NOT find any contraband on the
plaintiff and they were trying very hard to find the plaintiff with
contraband.

63. As a direct result thereof the defendant, C.0. Lt. Woods willful and
wanton actual malice and reckless intentional acts and omissions which he
intentionally deprived the plaintiff of his fundamental individual rights
under the I, IV, VIII and the XIV Amendments of the United States
Constitution and viclated the plaintiff's xcights under the (ADA)
Americans with Disabilities Act te engage in and to commit the series of
“Campaign and Harassment™ and acts of “Torture” and acted with a
“vendetta” against the plaintiff as “Retaliation” against the plaintiff
for filing grievances against the defendants and thereafter the
defendants committed a slue of unlawful acts and omissions against the
plaintiff€’ due to fact that he always came out on top because the
defendants attempted so hard to find contraband on the plaintiff and
failed and therefore, the defendants engaged in unlawful acts and
omissions against the plaintiff and restrained him ia unlawful
confinement without cause or justification which ended up being for
they're own enjoyment, pleasure and/or entertainment and to amuse the
defendants subordinates because after all the attempts to catch the

plaintiff with contraband they're efforts were disappointing and the
plaintiff walked off laughing because the defendants tried very hard and

without success and in all they're unlawful attempts they actually caused
serious cisks of harm and injury to the plaintiff.

64. As a proximate result thereof the defandants acts and omissions the
defendant caused the plaintiff to suffer therefrom emotional injuries and
anguish, emotional distress, sleep deprivation, humiliation, has post
traumatic distress disorder and including pain and suffering, but not
limited thereto.

65. Plaintiff is seeking relief against the defendant in this official
and individual capacities for intentional aggravated injuries, punitive
damages, exemplary damages, compensatory damages in the monetary amount
in excess of the arbitrary limits per law and a minimum of Two Hundred
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 21 of 138

Thousand ($200,000.00) Bollars plus all court costs and attorney fees and
any other relief that this Honorable, Court deems appropriate and just.

WHEREFORE plaintiff prays this Honorable, Gourt grants this action and
judgment in his faver for the relief in damages against the defendant
mamed in the above captioned matter and including court costs and

attorney fees and any other relief which this Honorable, Court deems
appropriate and just.

David Burges v. C.0. Mr. Ress

CAMPAIGN GF HABASSMERT
UNLAWFUL SEGREGATION AND RESTRAINT IN CONFINEMENT
UNNECESSARY AND WANTON INFLICTION OF PAIR
DEPRIVED OF BASIC HUMAN WEEDS AND KECESSITIES
EXPOSED TO RISKS OF SERIOUS HARM
CONFINED IN INHUMANE CONDITIONS
| DELIBERATE INDIFFERENCE
CAMPAIGN OF RETALIATION
CRUEL AND UNUSUAL PUNISHMENT
THEFT AND DESTRUCTION OF PERSOWAL PROPERTY
VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

VIOLATIONS OF DUE PROCESS OF LAW AND PROCEDURAL DUE PROCESS OF LAW
VIOLATIONS OF EQUAL PROTECTION OF LAW

66. Defendant, C.0. Mr. Ross, is a state employee whe is presently
employed by the Pennsylvania Department of Corrections as a Correctional
Office I at SCI-Retreat and was working on the dates which the plaintiff
was “targeted” by the defendants named in the above captioned matter by
instructions orders and/or commands by the defendants, James Eustice and
c.0. Lt. Weods who willfully acted with wanton actual malice and reckless
intent instituted the "Campaign of Harassment" against the plaintiff.

67. Plaintiff incorporates paragraphs #8. through paragraphs #66. as set
forth at length herein this action and avers the defendant worked in the
SCIi-Retreat’s prison's security department under the supervision of the
defendants, James Eustice and C.0. Lt. Woods who willfully acted with
wanton actual malice and reckless intent instructed ordered and/or
commanded the defendant te act to engage in and to assist the other
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 22 of 138

defendants named in the above captioned matter to commit the acts against
the plaintiff which is claimed herein this action.

68. Plaintiff incorporates paragraphs #8. through paragraphs #67. as set
forth at length herein this action and avers the defendant willfully
acted with wanton actual malice and reckless intent continuously verbally
harassed and verbally abused the plaintiff on a daily basis every time
the plaintiff happens to be in the same area as the defendant causing the
plaintiff to be humiliated in front of other inmates which the defendant
was attempting to cause a conflict between the plaintiff and other
inmates.

69. Plaintiff incorporates paragraphs #8. through paragraphs #68. as set
forth at length herein this action and avers the defendant was one of the
defendants who always searched the plaintiff's cell and who intentionally
confiscated the plaintiff's property without cause or with reason and
which the ("DOC") policy states that the plaintiff is permitted to have
the items which were confiscated and was permitted to have in his
possession and in his property.

76. Plaintif£ incorperates paragraphs #8. through paragraphs #69. as set
forth at length herein this action and evers the defendant’s acts and
omissions is evidence and is consistent that the defendant willfull

acted with wanton actual malice and reckless intent had an “Evi

Vendetta” against the plaintiff and that he intentionally acted in
complicity and in cellaboration with the defendants named in the above
captioned matter to harass and commit malicious acts against the
plaintiff. :

7i. Plaintiff incorporates paragraphs #8. through paragraphs #70 es set
‘forth at length herein this action and avers the defendant willfully
acted with wanton actual malice and reckless intent maliciously
threatened the plaintiff to restrain and to confine him in the RHU when
the defendant did not have any reasonable cause or justification to
restrain and/or to confine the plaintiff which is consistent with
intimidation aad harassment and thereafter the defandant's actions
against the plaintiff€ failed he recklessly attempted to solicit other
inmates to set-up the plaintiff and offered the inmates he attempted to
solicit drugs and cigarettes to assist him.

72. Plaintiff incorporates paragraphs #8. through paragraphs #71. as set
forth at length herein this action and avers the defendant was directly
involved in the unlawful restraint and detention or confinement of the
plaintiff£ on February 3, 2020 when the defendants confined and restrained
the plaintiff in a “Dry Cell" which the defendant escorted the plaintiff
to the “Dry Cell” after the “body x-ray scanner” did not present any
evidence that the plaintiff had actually “swallowed” anything and while
the defendant escorted the plaintiff te the “Dry Cell” the defendant
continuously haraesed the plaintiff stating “he was going to hell”.

73. Plaintif£ incorporates paragraphs #8. through paragraphs #72. as set
forth at length herein this action and avers the defendant willfully
acted with wanton actual malice and reckless intent assisted the other

defendants named in the above captioned matter to impose and/or te
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 23 of 138

subject the plaintiff to serious risks. of harm which his actions were
consistent with acting with an “evil vendetta" against the plaintiff and
the defendant joked about the plaintiff being harassed and he actually
encouraged the other defendants named in the above captioned matter to
maliciously commit additional acts against the plaintiff and in the
process thereof committing such cruel and illicit acts and omissions
against the plaintiff rose to a constitutional viclation aad
intentionally deprived the plaintiff of his protected Liberty Interests
which is derived from state law and under the United States and
Pennsylvania's Constitutions which states the “plaintiff is to be FREE
from Physical and Verbal Abuse and to be FREE from Unlawful Restraint and
FREE from being Unlawfully Segregated from General Population inmates",
but as the plaintiff claims in this action and avers that his claims are
supported by evidence which proves the defendant's willful and wanton
malicious acts and omissions against the plaintiff proves that while
being confined in the Pennsylvania Department of Corrections in state
custedy the plaintiff's protected Liberty Interest and his individual
fundamental civil rights are intentionally deprived and are violated by
the Pennsylvania Department of Corrections state and non-state employees
and by the defendants who willfully acted with wanton actual malice and
reckless disregard thereof the plaintiif‘s cignts and confined him in a
“Dry Cell" after harassing him for approximately one (1) year and eight
(8) months while he was confined in prison at SCI-Retreat.

74. Plaintiff incorporates paragraphs #8 through paragraphs #735. as set
forth at length herein this action and avers the defendant willfully
acted with wanten actual malice and reckless intent assisted the
defendants named in the above captioned matter to impose the plaintiff to
_ “gruel and unusual punishment” and as a direct result thereof the
defendants acts and omissions he willfully caused the plaintiff to suffer
from being illegally detained and confined in a suicide smock body
restraint and confined against his will and liberty in a “Dry Cell" for
five (5) consecutive days which the defendants acts and omissions
recklessly imposed the plaintiff to suffer therefrom severe injuries
(i.e. bleeding wrists and bruised knees) as a direct result thereof the
defendants named in the above captioned matter who intentionally confined
the plaintiff in a “Dry Cell” and acted with wanton reckless intent
excessively over tightened the handcuffs and refrained or secured the
handcuffs in a handcuff bag which substantially refrained and immobilized
the plaintiff from using his hands and as a direct result thereof the
defendant's malicious acts and omissions caused the plaiatiff£ te fear for
his life while the defendants confined and detained him in bodily
restraint in a "Dry Cell” after the defendants had no cause to confine
the plaintiff.

75. Plaintiff incorporates paragraphs #8. through paragraphs #74. as set
forth at length herein this action and avers the defendants recklessly
handeuffed and shackled the plaintiff and placed him in a suicide smock
without any other clothing on and confined in a “Dry Cell" which had NO
running water, NO sink and NO toilet and the Lights remained on twenty
four (24) hours a day and the plaintiff's actions were being recorded by
the cameras in the cell and by the defendants which is consistent with
"Cruel and Unusual Punishment” and the defendant's acts and omissions is
consistent with “Torture” due to fact the plaintiff did NOT commit any
Case 4:20-cv-01976-MWB-DB Document 1 _ Filed 10/27/20 Page 24 of 138

acts which would cause the defendant to restrain and confine the
plaintiff in a “Dry Cell™ for five (5) consecutive days without water, a
sink, or a toilet and recklessly restrained him in handcuffs, shackles
and forced to wear a suicide smock after the the defendants had no legal
justification reason or cause to confine the plaintiff and subject him to
"torture” and intentionally failed te comply with the ("DOC") policy and
in reckless disregard thereof the ("DOC") Policy which is evidence that
the defendant and the other defendants named in the above captioned
matter intentionally created an “evil vendetta” against the plaintiff and
were determined te “get the plaintiff" at any costs and as a result
thereof the defendants reckless acts and omissions against the plaintiff
he believed that the defendants were a serious threat to his health,
well-being and his life and that he was in serious risk of harm.

76. The defendants willfully acted with wanton actual malice and
reckless intent abused the official duties of the official office and the
“scope” of the official office solely te accuse the plaintiff of engaging
in and committing an act with would result in a misconduct so the
defendants could actually write the plaintiff up for committing an
offense which would result in a misconduct and as a direct result thereof
the defendants actions intentionally inflicted the plaintiff to
substantial serious risks of harm which the defendant's acts and
omissions caused and/or inflicted the plaintiff te suffer from serious
bedily injuries thereafter the defendants failed to substantiate the
reason for the actions and failed to preduce evidence to substantiate the
defendants actions against the plaintiff due te fact the defendants did
not find any contraband what-so-ever on the plaintiff or in his
possession.

77. As a direct result thereof the defendant, C.0. Mr. Ross willful and
wanton actual malice and reckless intentional acts and omissions against
the plaintiff while the plaintiff was being detained in the defendant's
custody and during the time the defendants nad custody of the plaintiff
which they intentionally deprived the plaintiff of his Liberty Interests
his individual fundamental rights under the I, IV, VIII and the XIV
Amendments of the Urited States Constitution and the defendants
recklessly violated the plaintiff's rights under the (ADA) Americans with
Disabilities Act to engage in the wanton reckless malicious actions
against the plaintiff with repeated series of “Campaigns of Harassment"
which the the defendants actions are consistent with “Torture” against
the plaintiff and the defendants willfull acted with a vicious
"vendetta" against the plaintiff as “Retaliation” for filing grievances
and as a result thereof the failing to find contraband on the plaintiff.

78. As a direct result thereof the defendants acts and omissions the
defendant caused the plaintiff to suffer therefrom serious injuries from
the handcuffs being extremely tight on his wrists and being restrained in
the handcuffs for five (5) consecutive days which caused cuts and bruises
eon his wrists and he suffered from bruises on his knees and cuts and
bruises on his ankles from being restrained in shackles on his ankles fer
five (5) consecutive days and as a result thereof he suffered emotional
injuries and anguish, emotional distress, sleep deprivation, humiliation,
the confinement in restraint caused the plaintitt to suffer from post
traumatic distress disorder and including pain and suffering, but not
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 25 of 138

Limited thereto.

79. Plaintiff is seeking relief against the defendant in his official
and individual capacities for intentional aggravated assault, injuries in
punitive damages, exemplary damages, compensatory damages in the monetary
amount in excess of the arbitrary limits per law and a minimum of Two
Hundred Thousand ($200.000,00.) Dollars plus court costs, attorney fees
and any other relief this Honorable, Court deems appropriate and just.
WHEREFORE, plaintiff prays this Honorable, Court grants this action and
judgment in this favor for the relief in damages against the defendants
named in the above captioned matter and including court costs attorneys
fees and any other relief which this Honorable, Court deems appropriate
and just.

David Burgos vw. C.0. Mr. Wejerechowski

CAMPAIGN OF HARASSMENT
UNLAWFUL SEGREGATION AND RESTRAINT IN CONFINEMENT
UNNECESSARY AND WANTON INFLICTION OF PAIN
DEPRIVED OF BASIC HUMAN NEEDS AND NECESSITIES —
EXPOSED TO RISKS OF SERIOUS HARM
CONFINED IN INHUMANE CONDITIONS
DELIBERATE INDIFFERENCE
CAMPAIGN OF RETAALIATION
CRUEL AND UNUSUAL PUNISHMENT
THEFT AND DESTRUCTION OF PERSONAL PROBPETY
VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

 

_ VIOLATIONS OF DUE PROCESS OF LAW AND PROCEDURAL DUE PROCESS OF LAW
VIOLATIONS OF EQUAL PROTECTION OF LAW

80. Defendant, CG.0. Mr. Wojerechowski, is a state employee who is
presently employed by the Pennsylvania Department of Corrections as a
Gerrectional Officer I at SCi-Retreat and was working on the dates which
the defendants named in the above captioned matter “targeted” the
plaintiff by instructions orders and/or commands by the defendants, James
Eustice and C.0. Lt. Weeds who willfully acted with wanton actual malice
and reckless intent instituted the "Campaign of Harassment" against the
plaintiff.
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 26 of 138

81. Plaintiff incorporates paragraphs #8. through paragraphs #80. as set
forth at length herein this action and avers the defendant worked in the
SCi-Retreat'’s prison's security department under the supervision of the
defendants, James Eustice and C.0. Lt. Woods who willfully acted with
wanton actual malice and reckless intent instructed ordered and/or
commanded the defendant and the defendants named in the above captioned
matter to act to assist the defendants named in the above captioned
matter te engage in and to commit the malicious acts against the
plaintiff which is claimed herein this action.

82. Plaintiff incorporates paragraphs #8. through paragraphs #81. as set
forth at length herein this action and avers the defendant willfully
acted with wanton actual malice and reckless intent repeatedly verbally
harassed and verbally abused the plaintiff on a daily basis every time
the plaintiff happened te be in the same place or area as the defendant
which the defendant advised the plaintiff that he was going to get the
plaintiff and detain the plaintiff in the “RHU” and stated to the
plaintiff that he was a “piece of shit” and that “he was going to hell"
in front of other inmates which caused the plaintiff te be humiliated in
front of other inmates which the defendant was attempting to cause the
other inmates te respond therete the defendant's acts and omissions
against the plaintiff. .

83. Plaintiff incorporates paragraphs #8. through paragraphs #82. as set
froth at length herein this action and avers the defendant was one of the
defendants named in the above captioned matter which randomly searched
the plaintiff's cell without probable cause or with reason thereto and
acted with wanton malice and reckless intent uniawfully taken the
plaintiff's property which he was permitted to have in his possession
pursuant te the ("DOC") policy and the items the defendants had taken
from the plaintiff which he purchased from the prison's commissary and
thereafter the defendant or the defendants teok the preperty they gave
the plaintiff's property (i.e. goose neck lamp) to another inmate.

84. Plaintiff ineorperates paragraphs #8. through paragraphs #83. as set
forth at length herein this action and avers the defendant‘’s acts and
omissions is evidence which is consistent thereof that the defendant
willfully acted with wanten actual malice and reckless intent had a
"Vicious Evil Vendetta” against the plaintiff and the defendants acts and
omissions is evidence that the defendant willfully acted in complicity
and in collaboration with the other defendants named in the above
captioned matter to maliciously “Harass" the plaintiff.

85. Plaintiff incorporates paragraphs #8. through paragraphs #84. as set
forth at length herein this action and avers the defendant willfully
acted with wanton actual malice and reckless intent maliciously
threatened the plaintiff to restrain and to detain and/or confine him in
the “RHU" without the defendant having any reasonable cause or
justification to restrain and/or to detain or to confine the plaintiff
which is consistent with malicious intimidation and harassment against
the plaintiff and thereafter the defendant's acts and omissions against
the plaintiff because the defendants failed te preduce evidence that the
plaintiff engaged in or committed acts which would result in a misconduct
and thereafter the defendants willfully acted with wanton actual malice
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 27 of 138

and reckless intent selicited other inmates to set-up the plaintiff and
offered the inmates which he attempted to selicit illicit controlled
drugs or substances which the defendants James Eustice and €.0. Lt. Woods
confiscated from other inmates and therefore also offered cigarettes to
the inmates if they would assist the defendants to set-up the plaintiff.

86. Plaintiff incorporates paragraphs #8. through paragraphs #85. as sét
forth at length herein this action and avers the defendant was directly
involved in with the unlawful restraint and detention or confinement of
the plaintiff on February 3, 2020 when the defendants willfully acted
with wanton actual malice and reckless intent restrained and confined the
plaintiff in a “Dry Cell” for five (5) consecutive days which the
defendant escorted the plaintiff te the "Dry Cell" after the defendants
had the plaintif€ be searched by the “body x-ray scanner” and while
escorting the plaintiff to the "Dry Cell” the defendant “verbally
harassed and verbally abused" the plaintiff all the way to the “Dry Cell"
the defendant stated to the plaintiff "he was going to hell” and advised
the plaintiff that he was going to “torture” him.

87. Plaintiff incorporates paragraphs #8. through paragraphs #86. as set
forth at length herein this actions and avers the defendant willfully
acted with wanton actual malice and reckless intent assisted the other
defendants which are named in the above captioned matter to impose or to
subject the plaintiff to serious risks of harm which his actions were
consistent with acting with an “Evil Vendetta” against the plaintiff and
the defendant joked about the defendants harassing the plaintiff and the
defendant actually encouraged the defendants named in the above captioned
matter to maliciously engage in and to commit additional malicious acts
against the plaintiff and in the process thereof committing such "cruel
and unusual” illicit acts against the plaintiff rose to a constitutional
viclation and the defendants intentionally deprived the plaintiff of his
protected liberty interests which is derived from state law and under the
United States and Pennsylvania's Constitutions which states the
“plaintiff is to be FREE from Physical and Verbal Abuse and to be FREE
from Unlawful Restraint and FREE from being Unlawfully Segregated from
General Population inmates” which the plaintiff claims in this action and
avers that his claims are supported by evidence which proves that the
defendants willful and wanton malicious acts and omissions committed
against the plaintiff proves that while the plaintiff is being confined
in the Pennsylvania Department of Corrections in state custody his
protected Liberty Interests and his individual fundamental civil rights
are intentionally and maliciously are deprived thereof and are violated
by the Pennsylvania Department of Corrections state and non-state
employees and including the defendants named in the above captioned
matter who willfully acted with wanton actual malice and reckless intent
disregarded the plaintiff's rights and confined him in a “Dry Gell" and
“tortured” him after harassing him for approximately one (1) year and
eight (8) months while the plaintiff was confined in prison at SCI-~
Retreat.

88. Plaintiff incorporates paragraphs #8. through paragraphs #87. as set
forth at length herein this action and avers the defendant willfully
acted with wanton actual malice and reckless intent assisted the
defendants named in the above captieoned matter to recklessly impose the
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 28 of 138

plaintiff to “Cruel and Unusual Punishment” and as a direct result
thereof the defendants acts and omissions which intentionally caused the
plaintiff to suffer therefrom being illegally detained and confined in a
suicide smock body restraint and confined against his will and liberty in
a “Dry Gell" for five (5) consecutive days without the legal right to
defend or challenge the defendants actions and which the defendants acts
and omissions recklessly imposed the plaintiff to suffer therefrom severe
bodily injuries (i.e. cut and bleeding wrists cut and bruised knees and
cut and bruised ankles) as a direct result therefrom the defendants
restraining him in handcuffs and shackles while he was confined in a “Dry
Cell” by the defendants who willfully acted with wanton actual malice and
reckless intent excessively secured and/or tightened the handcuffs on the
plaintiff and secured the handcuffs in a handcuff bag which was strapped
to the plaintiff's waist which substantially refrained and immobilized
the plaintiff form the use of his hands and as 4 direct result thereof
the defendants acts and omissions caused the plaintiff to fear for his
Life while the defendants unlawfully restrained, confined and detained
the plaintiff in the "Dry Cell" after the defendants had ne cause or
reason to restrain and/or te confine the plaintiff.

89. Plaintiff incorporates paragraphs #8. through paragraphs #88. ag set
ferth at Length herein this action and avers the defendant recklessly
handcuffed and shackled the plaintiff and placed him in a suicide smock
without any other clothing on and was confined in a "Dry Cell” which had
NO running water, NO sink and NO toilet and the lights remained on twenty
four (24) hours a day and the plaintiff's actions were being recorded by
cameras in the cell and by the defendants which is consistent with "Cruel
and Unusual Punishment” “Torture” and the defendants acts and omissions
violated the plaintiff's rights due to fact the plaintiff did not commit
any acts which was cause the defendants to restrain and to confine the
plaintiff in a "Dry Cell” for five (5) consecutive days without water, a
sink or a toilet and recklessly restrained him in handcuffs, shackles and
forced to wear 2a suicide smock after the defendants had no legal
justification or reason or cause to confine the plaintiff and to subject
him to “Torture” which the defendants intentionally failed to comply with
the ("poc") volicy and acted in reckless disregard thereof the ("Doc")
policies which is evidence that the defendant collaberated with the other
defendants which are named in the above captiened matter whe willfully
acted with wanton actual malice and reckless intent created an “Evil
Vedetta™” against the plaintiff and were determined to “get the plaintif£™
at any costs and as a direct result thereof the defendant's reckless acts
and omissions against the plaintiff he believed that the defendants were
a serious threat to his health, well-being and his life and that he was
in serious risks of harm from the defendants.

$0. The defendants willfully acted with wanton actual malice and
reckless intent abused the “scope” of the official duties of the official
office and the official office solely to accuse the plaintiff of engaging
in and/or committing an act which would result in the defendants issuing
the plaintiff with a misconduct so the defendants could actually write
the plaintiff up fer committing an offense which would result in a
misconduct and as a direct result thereof the defendants actions
intentionally inflicted the plaintiff to suffer from substantial serious
risks of harm which the defendant's acts and omissions caused and/or
Case 4:20-cv-01976-MWB-DB  Document.1 Filed 10/27/20 Page 29 of 138

inflicted the plaintiff to suffer therefrom serious bodily injuries
thereafter the defendants failed toa substantiate a reason for the
defendants actions which were committed against the plaintiff which was
due to fact the defendants did not find any contraband what-so-ever on
the plaintiff or in his possession, but yet willfully acted with wanton
actual malice and reckless intent restrained and confined the plaintiff
against his will and deprived him of his Liberty Interests. .

$1. As a direct result thereof the defendant, C.0. Mr. Wojerechowski's
willful and wanton actual malice and reckless intentional acts and
omissions against the plaintiff while the plaintif£ was being detained in
the defendant's custody and during the time the defendants had custody of |
the plaintiff the defendants intentionally deprived the plaintiff of his
Liberty Interests his Individual Fundamental Civil Rights under the I,
IV, VIII and the XIV Amendments of the United States Constitutien and the
defeadants recklessly wiolated the plaintiff's rights undez the (ADA)
Americans with Disabilities Act to engage in wanton reckless malicious
actions against the plaintiff with repeated series of “Campaigns of
Harassment" which the defendants actions were consistent with “Inhumane
Torture” against the plaintiff and the defendants willfully acted with a
"Vicious Vendetta” against the plaintif€ as “Retaliation" for filing
grievances and other complaints and as a direct result thereof the
defendants failed to find the plaintiff in possession of contraband or
that ke had any actual contraband in his cell.

92. As a direct result thereof the defendant's acts and omissions the
defendant caused the plaintiff to suffer therefrom serious injuries from
the handcuffs being extremely tight on his wrists and being restrained in
the handcuffs which were in a handcuff bag which was secured to the
plaintiff by a belt around his waist and was shackled large cuffs around
his ankles for five (5) consecutive days which the handeuffs and shackles
eaused cuts and bruises on his wrists and ankles and as a direct result
thereof ha suffered cuts and bruises on his knees from being restrained
for five (5) consecutive days and as a direct result thereef the
defendants reckless actions the plaintiff suffered from physical, mental
and emotional injuries and anguish, emotional distress, sleep
deprivation, humiliation from being restrained in confinement for five
(5) consecutive days in a “Dry Cell" which caused the plaintiff to suffer
from post traumatic distress disorder and including pain and suffering,
but not Limited thereto.

a

$2. Plaintiff is seeking relief against the defendant in his official
and individual capacities for his willful and wanton actual malice and
reckless intentional aggravated assault and battery which caused several
severe bodily injuries and for deprivation and violations of his
fundamentel individual. rights and therefore he is seeking punitive
damages, exemplary damages, compensatory damages against the defendant in
the monetary amount in excess of the arbitrary limits per law with a
minimum of Two Hundred Thousand ($260,000.00) Dellars plus court costs,
attorney fees and any other relief which this Honorable, Court deens
appropriate and just.

WHEREFORE, plaintiff peays this Honorable, Court grants this action and
judgement in his favor for the relief in damages against the defendant
Case 4:20-cv-01976-MWB-DB Document 1 Filed 10/27/20 Page 30 of 138

named in the above captioned matter including Court costs attorney fees
and any other relief which this Honorable, Court deems appropriate and
just.

David Burgos v. €.0. Ms. Pellam

CAMPAIGN OF HARASSMENT
DELIBERATE INDIFFERENCE
CAMPAIGN OF RETALIATION
DEPRIVATION OF LIFE*S NECESSITY FOOB AS PUNISHMENT ARD/OR RETALIATION
CRUEL AND UNUSUAL PUNISHMENT
VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
VIOLATIONS OF DUE PROCESS OF LAW AND PROCEDURAL DUE PROCESS OF LAW
VIOLATIONS OF EQUAL PROTECTION OF LAW

94. Defendant, C.0. Hs. Pellam is a state employee whe is presently
employed by the Pennsylvania Department of Corrections as a Correctional
Officer I at SCI-Retreat and was working on the dates which the
defendants named in the above captioned matter “targeted™ the plaintiff
by instructions orders and/or commands by the defendants, James Eustice
and C.0. Lt. Woods who willfully acted with wanton actual malice and
reckless intent instituted a “Campaign of Harassment" against the
‘plaintiff£ which the defendant conspired with the defendants named in the
above captioned matter to assist the defendants with the “harassment”
against the plaintiff. ,

95. Plaintiff incorporates paragraphs #8. through paragraphs #94. as set
forth at length herein this action and avers the defendant willfully
acted with wanton actual malice and reckless intent acted in complicity
and in collaboration with the defendants named in the above captioned
matter and willfully acted with wanton actual malice and reckless intent
fabricated and filed fictitious malicious misconducts against the
plaintif£é as follows:

i. Becember 26, 2019 Defendant intenticnally fabricated and filed a
fictitious Misconduct DC-141 Report Ne. D 386814 against the plaintiff
which the defendant states “Plaintiff remained sitting at a table in the
day room during non-day room hours”. Which the time was 1550 hours and
the defendant states that she “gave inmate, Burgos a “direct order” to
leck into his cell. Inmate, Burgos locked into his cell at his own
Leisure”, SEE Attached EXHIBIT #7 “Copy of the DC-141 Misconduct
Informal Report No. D 386814 the inmate Version, Unit Manager's Report
and the Appeal to the ("PRc™) Program Review Committee’s Report”,

  
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 31 of 138

a. Plaintiff avers that he is a Type 2 Biabetic and avers that every
day at approximately 1550 hours he has a pass to go to the Medical
Department for his Insulin Shot which all inmates who are Diabetic and
have to get Insulin have to go to the Medical Department at approximately
1550 hours every day for Insulin and therefore, the defendant is wholly
aware thereof that all inmates in the prison who are Diabetic have to ge
to the Medical Department at approximately 1550 hours every day and that
is the "normal procedure” schedule due to fact the defendant had to allow
the plaintiff out of the secured block entrance/exit door to leave the
bleck and therefore, as a direct result thereof the defendant's
fabricated fictitious misconduct report the plaintiff was wrongfull
disciplined and had to be confined in “cell restriction" for seven (1
days as a result thereof the defendants malicious misconduct report and
if the ("PRC") Program Review Committee would of reviewed the cameras or
conducted an inquiry with the Medical Department staff which would of
confirmed the plaintiff was at the Medical Department fer his Insulin and
therefore, the plaintiff would not of been disciplined.

2. January 10, 2020 Defendant intentionally fabricated and filed a
fictitious Misconduct DC-141 Report No. 386824 against the plaintiff
which the defendant stated “Inmate Burgos was standing by the deor
waiting for medication. This reporting officer gave inmate, Burges two
direct orders te return to the day room. Inmate, Burgos refused beth
direct orders. This reporting officer gave inmate, Burgos another direct
order to return to the day reom to which he replied "I am waiting on the
phone”. This reporting officer advised inmate, Burgos that he was not
signed up for the phone. Inmate, Burgos replied “Fuck you biteh I doen't
listen to you". Inmate, Burges stood there and continued to refuse all
direct orders given". SEE Attached EXHIBIT #9 “Copy of DC-141 Misconduct
Report Mo. DB 386824 including inmate Version, Witness (correctional
officer) Version and Hearing Examiner Reports”.

a@. Plaintiff avers that the defendant fabricated the misconduct against
him and avers that a another cerrectional officer whe witnessed the
incident testified at the plaintiff's misconduct hearing and stated that
the plaintiff was not in the area at the time of the incident claimed.

96. Plaintiff incerporates paragraphs #8. through paragraphs #95. as set
forth at length herein this action and avers that on January 5, 2020 the
defendant Refused to allow the plaintiff out of his cell while he was on
cell restriction to leave the block when the block was called for the
inmates to go te the inmate dinning hall for dinner and therefore, the
defendant recklessly denied and/or deprived the plaintiff with his right
te go to the dinning hall for dinner and therefore, deprived the
plaintiff ef a meal using the meal or the food as punishment and/or
retaliation in relationship te the above misconduct reports and
therefore, the plaintiff is a Type 2 Diabetic and as a direct result
thereof the defendants acts and omissions she willfully acted with wanton
actual malice and reckless intent acted with “deliberate indifference”
thereof the plaintiff's serious medical needs and medical conditions.
SEE Attached EXHIBIT #8 “Copy of a Grievance No. 843411 which the
plaintiff filed against the defendant for denying him with his meal and
“thereafter the investigating officer attempted te have the plaintiff
dismiss the grievance and therefore, the plaintiff refused to sign off
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 32 of 138 |

and thereafter the grievance was never responded thereto and no other
actions were taken.

97. Plaintiff avers that the defendant willfully acted with wanten
actual malice and reckless intent conspired with the defendants named in
the above captioned matter te assist the defendants to engage in the
"Campaign of Harassment" against the plaintiff due to fact the defendant
was the correctional officer who worked the same block or housing unit
which the plaintiff was confined on while he was in general population
and therefore, the defendant was able to “harass” the plaintiff on a
daily basis and was able to fabricate fictitious misconduct reports
against the plaintiff£ for the defendants. .

68. The defendant willfully acted with wanton actual malice and reckless
imtent abused the official duties of the office and abused the “scope™ of
the official duties and failed te comply with the training and the
correctional officer's “eode of ethics" selely to “harass” the plaintiff
to maliciously fabricate fictitious misconducts against the plaintiff and
to retaliate against him and punish him with denying him his meals and as
a direct result thereof the defenants acts and omissions she willfully
acted with “deliberate indifference” thereof the plaintiff's serious
medical needs and his actual medical conditions recklessly interfering
with the plaintiff's daily Medical Appointments for Insulin knowingly the
plaintiff is Diabetic and therefore, malicious] filing malicious
misconducts against the plaintiff when the plaintiff was at the Medical
Department for Insulin which the Medical Department has a specific time
for inmates te get Insulin and the defendant willfully acted with wanton
actual malice and reckless intent deprived the plaintiff of being able to
go to the dinning hall for dinner therefore, denied the plaintiff of food
which is a life's necessity and a violation of the VIII amendment of the
United States Constitution knowingly the plaintiff is a Type 2 Diabetic
and therefore, the defendant's acts and omissions recklessly inflicted
the plaintiff to imminent and substantial serious risks of harm to his
health, well-being and te his life.

99. As a direct result thereof the defendant, C.0. Ms. Pellam's willful
and wanton actual malice and reckless intentional acts and omissions
against the plaintif€ while the plaintiff was being detained in state
custody at SCi-Retreat intentionally harassed the plaintiff and
fabricated fictitious miscenducts against the plaintiff and deprived him
of life's necessities and therefore, deprived the plaintiff of his
Liberty Interests violated his fundamental individual civil rights under
the I, VIII and XIV Amendments of the United States Constitution and
violated his rights under the Americans with Disabilities Act and
willfully acted with reckless disregard thereof the plaintiff's actual
medical needs and medical conditions engaged in malicious reckless
actions against the plaintiff acting with the defendants named in the
above captioned matter to commit a series cof repeated “Campaign of
Harassment" acting with a "Vicious Vendetta” against the plaintiff and
willfully retaliating against the plaintiff for filing grievances against
the defendant and the defendants named in the above captioned matter.

100. As a direct result thereof the defendants acts and omissions the
defendant caused the plaintiff to suffer therefrom being unlawfully
| Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 33 of 138

punished for filing grievances against the defendants and therefore, the.
defendant deprived and vieolated the plaintiff's fundamental individual
civil rights under the I Amendment of the United States Constitution to
prepare and to file grievances against the defendants for the willful and
wanton actual malice and reckless intentional acts and omissions against
the plaintiff as claimed herein this action and therefere, as a direct
result thereof the defendant, C.0. Ms. Pellam's acts and omissions
committed against the plaintiff subjected him to “Cruel and Unusual
Punishment™ deprived him of his Liberty Interests, his Due Process of Law
and as a proximate result thereof the defendant's acts and omissions
caused the plaintiff to be unlawfully confined in cell restriction after
he was performing a “protected conduct" and the defendant willfully acted
with wanton actual malice and reckless intent engaged in a “causal
connection” and committed “adverse actions" against the plaintiff fer
exercising his I Amendment rights and interfered with the plaintiff from
performing his normal daily activities and intentionally deprived the
plaintiff of his fundamental individual rights under the VIII and the XIV
Amendments of the United States Constitution.

101. As a direct result thereof the defendant's willful and wanton
malicious acts and omissions against the plaintiff subjected and caused
him to suffer therefrom mental and physical injuries, emotional injuries,
anguish, humiliation, emotional distress, sleep deprivation, post
traumatic distress disorder and including pain and suffering, but not
limited thereto.

102. Plaintiff is seeking relief against the defendant in her individual

. and official capacities for her willful and wanton actual malice and

reckless intentional acts and omissions which unlawfully subjected the
plaintiff to be maliciously charged for a fabricated misconduct which
confined him in cell restriction and violated his civil rights and for
recklessly depriving the plaintiff of his Life‘s necessities such as food
and therefore, the plaintiff is a type 2 Diabetic and he can not be
deprived of food in order te refrain his insulin levels and therefore,
the plaintiff is seeking punitive damages, exemplary damages,
compensatory damages against the defendant in the monetary amount in
excess of the arbitrary limits per law with a minimum of Two Hundred
Thousand ($200,000.00) Dollars plus court costs attorney fees and any
other relief which this Honorable, Court deems appropriate and just.

WHEREFORE, plaintiff prays this Honorable, Court grants this action and
judgment in his favor and for the relief in damages against the defendant
named in the above captioned matter and in this action including Court

costs attorney fees and any other relief which this Honorable, Court
deems appropriate and just.

David Burges v. Bernadette Mason

CAMPAIGN OF HARASSMENT
UNLAWFUL SEGREGATION AND RESTRAINT IN CORFINEM

 
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 34 of 138

DEPRIVED OF BASIC HUMAN NEEDS AND NECESSITIES
EXPOSED TO RISKS OF SERIOUS HARM
CONFINED IN INHUMANE CONDITIONS

DELIBERATE INDIFFERENCE

CRUEL AND UNUSUAL PURISHMERT
FAILURE TO TAKE ACTION
VIOLATIONS OF DUE PROGESS AND PROCEDURAL DUE PROCESS
VIOLATIONS OF EQUAL PROTECTION OF LAW

103. Defendant, Bernadette Mason, is a state employee who is presently
employed by the Pennsylvania Department of Corrections as a Facility
Manager/Superintendent at SCI-Mahanoy and was the Facility
Manager/Superintendent at SCIi-Retreat on the dates which the defendants
named in the above captioned matter “targeted" the plaintiff by
instructions orders and/or commands by the defendants James Eustice and
C.0. Lt. Woods who willfully acted with wanton actual malice and reckless
intent instituted a “Campaign of Harassment“ and committed malicious acts
and omissions against the plaintiff.

104. Plaintiff incorporates paragraphs #8. through paragraphs #103. as
get forth at length herein this action and avers the defendant failed te
take action against the defendants named in the above captioned matter
thereafter the plaintiff informed the defendant via Request Slips DC-
135A and by filing Grievances and the Appeals claiming that the
defendants named in the above captioned matter intentionally engaged in
willful and wanton malicious acts and omissions and committed malicious
acts against the pleiutiff (i.e."“Campaign of Harassment", “Torture”
“Randomly searched the plaintiff‘s cell and confiscated his property”
and/or “confiscated his celly's preperty and claimed that the confiscated
items (i.e. gambling tickets, religious rosary) and claimed that the
items belonged to the plaintiff, confiscated his property and give it to
ether inmates, prepared and filed fabricated fictitious misconduct
reports, “verbally harassed“ and “verbally abused" the plaintiff and
intentionally subjected the plaintiff to “Cruel and Unusual Punishment”
unlawfully confiscated the plaintiff's property, but not limited thereto
and therefore, the defendant willfully acted with wanton actual malice
and reckless intent failed to take appropriate actions against the
defendants who committed willful and wanton malicious acts and omissions
against the plaintiff recklessly inflicted him with serious risks of harm
and violated his rights and he informed the defendant via filed appeals
against misconducts which the defendants issued to hin.

105. Plaintiff incorporates paragraphs #8. through paragraphs #104. as
get forth at length herein this action and avers that he infermed the
defendant about the defendants named in the above captioned matter
willful and wanton malicicus acts and omissions against the plaintiff as
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 35 of 138

follows:

1. Plaintiff filed Grievance No. 785924 on February 9, 2019 and
Appealed the Grievance to the defendant on March 6, 2019. SEE Attached
EXHIBIT #3 “Copy of Grievance No. 785924.

2. Plaintiff filed Misconduct Hearing Appeal No. B-245554 on November
29, 2019. SEE Attached EXHIBIT #4 “Copy of the Misconduct and Process.

3. Plaintiff filed a Request Slip DC-135A to the defendant on December
16, 2019 regarding the incidents which the defendants named in the above
captioned matter were committing against him and in regards to Grievance
No. 838286. SEE Attached EXHIBIT #6 “Copy of the Request Slip and
Grievance No. 838286 which he Appealed on December 24, 20195.

4 Plaintiff filed Misconduct No. 386847 Hearing Appeal to the
defendant on February 10, 2020. SEE Attached EXHIBIT #10 “Copy of the
Misconduct and the Hearing Appeal.

5. Plaintiff filed Grievance No. 854584 on February 24, 2020 and
Appealed the Grievance to the defendant on April 20, 2020. SEE Attached
EXHIBIT #16 “Copy of Grievance No. 854584.

6. Plaintiff filed Grievance Neo. 855177 on February 27, 2020 and filed
the Grievance Appeal toe the defendant on March 22, 2020. SEE Attached
EXHIBIT #17 “Copy of Grievance No. 855177.

406. Plaintiff incorporates paragraphs #8. threugh paragraphs #105. as
set forth at length herein this action and avers the defendant was wholly
aware thereof the plaintif£ being harassed on a daily basis by the
defendants named in the above captioned matter via his Grievances,
Misconducts and Request Slips and thereafter the defendant willfully
acted with wanton actual malice and reckless intent recklessly
disregarded the plaintiff's complaints and failed to act failed to take
appropriate actions against the defendants which allowed the defendants
to continue to harass the plaintiff and to unlawfully impose the
plaintiff to serious risks of substantial risks of harm and impose the
plaintiff to unlawful restraint in unlawful confinement after the
defendants failed to substantiate evidence and a reason to detain the
plaintiff and to confine the plaintiff in a “Bry Cell" in restraint after
the “body x-ray scanner” failed to detect and therefore, did not present
any evidence that the plaintiff had “swallowed" anything which would
resemble contraband or other foreign objects and therefore, the
defendants had no justification to detain the plaintiff.

107. Plaintiff incorperates paragraphs #8. through paragraphs #106. as
set forth at length herein this action and avers the defendant willfully
acted with a “willful blind eye” thereof the defendants named in the
above captioned matter willful and wanton actual malice and reckless
intentional acts and omissions against the plaintif£ without having any
probable cause to engage in and to commit any of the actions against the
plaintiff and therefore, allowing the defendants to abuse the “scope” of
the authority and the “scope™ of the official office and the defendants
official duties.
Case 4:20-cv-01976-MWB-DB Document 1. Filed 10/27/20 Page 36 of 138

108. Plaintiff incorporates paragraphs #8. through paragraphs #107. as
set forth at length herein this action and avers the defendant willfully
acted with wanton actual malice and reckless intent ignored the
plaintiff's complaints against the defendants named in the above
captioned matter who were abusing their authority and used their
authority against the plaintiff knowingly that they had the advantage
ever the plaintiff which the defendants recklessly physically abused his
and recklessly verbally abused him harassed him and he advised the
defendant that the defendants named in the abeve captioned matter
repeatedly searched his cell and unlawfully confiscated his property and
refused to give his property back to him.

109. Plaintiff incorporates paragraphs #8. through paragraphs #108. as
set forth at length herein this action and avers he filed multiple
complaints to the defendant in reference to the incidents claimed herein
this action and claims he gave substantial information about the
defendants named in the above captioned matter who willfully acted with
willful and wanton actual malice and reckless intentional acts and
omissions against him which intentionally imposed him toe suffer therefrom
: serious bodily injuries and as a direct result thereof the defendants
acts and omissions violated the ("DOCG") policies and interfered with the
plaintif€'s ability and legal right to defend, contest and/or te
challenge the defendant's actions te recklessly confine him in restraint
being segregated in a “Dry Cell™ without cause and as a direct result
thereof the defendants willful and wanton actual malice acts and
omissions deprived the plaintiff's ability and legal right to seek
administrative relief therefrom the defendants acts and omissions by the
Department of Corrections.

110. Plaintiff incorporates paragraphs #8. through paragraphs #109. as
set forth at length herein this action and avers the defendant willfully
acted with. wanton malice and reekless intent recklessly disregarded the
plaintiff's complaints and therefore failed tc perform the official
duties of the “scope™ of the defendant's official duties of the official
office as SCi-Retreat's facility manager/superintendent and acted with
ceckless disregard thereof the acts and omissions the defendants were
. committing against the plaintiff and therefore, intentionally failed to
take appropriate actions and/or cause, instruct, order, and/or command
the proper official te take appropriate actions to cease the defendants
from the malicious acts and omissions against the plaintiff.

i111. The Commonwealth of Pennsylvania the Pennsylvania Department of
Gorrections the defendants named in the above captioned matter and
including the defendant, Bernadette Mason, likewise, has duties mandated
by the United States Constitution and federal statutes that would be
impossible to meet with complete cessation of operation. “When the state
takes [a person] into custody and holds him there against his will, [beth
the United States and Pennsylvania Constitution impose] upen it a
corresponding duty to assume some responsibility fer his safety and
general well-being” This affirmative duty to protect arises “from the
limitation which [the state] has imposed on the inmate's] freedom to act
on his own behalf". The principal behind the Commonwealth’s obligation to
provide for an inmate's basic needs is relatively straightforward-the
state “se restrains an individual’s liberty that it renders him unable te
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 37 of 138

eare for himself, and at the same time fails to provide for his basic
human needs-e.g. food, clothing, shelter, medical care, and reasonable
safety-it transgresses the substantive limits on state action set by the
Eighth Amendment and the Due Process Clause". The Eighth Amendment
proscription against cruel and unusual punishment guarantees that prison
pfficiais “must provide humane conditions of confinement” To that end,
prison officials have an obligation to ensure that inmates receive basic
human needs including adequate food, clothing, shelter and medical care,
and must take reasonable measures to guarantee [their] safety”.

412. Plaintif£ claims the defendants committed assault and battery
against him when they confined him in body restraint in the “pry Cell”
which Assault is defined when someone does something that makes the
plaintiff fear they are about to harm you.

413. Plaintiff claims the defendants committed battery against him when
they confined and restrained him in body restraint in the “Dry Cell”
Battery is defined is any offensive touch or contact where some kind of
force is applied.

414. Plaintiff claims the defendants caused him to suffer from
Intentional Infliction of Emotional Distress when the defendants confined

him in body restraint in the “Dry Celi” which Intentional Infliction of
Emotional Distress is defined as: (1) the defendant acted in a way that
is extreme or outrageous for the purpose of causing emotional distress;
623 the plaintiff actually suffered severe or extreme emotional distress;
3) the defendant's conduct caused the emotional distress.

415. The XIV Amendment of the United States Constitution guarantees
everyone “Equal Protection of the Law" equal protection means that a
prison cannot treat some prisoners or the plaintiff differently then it
treats others without a reason. The defendants intentionally “targeted”
and “harassed™ the plaintiff because he is “Spanish” and the prison
officials defendants named in the above captioned matter believed that
the plaintiff was affiliated with a “gang” and there was no other reason
for the defendants commit the acts against him.

416. The XIV Amendment of the United States Constitution guarantees
everyone “Due Process of Law". Due Process of Law prohibits a state from
depriving “any person of life, liberty or property without due process of
law. There are two parts to the Clause: Substantive due precess and
procedural due process which the plaintiff has a right to procedural due
cocess which the prison must provide him with some amount of protection
hike a hearing or notice) before the prison does something that harms
your life, liberty, or property. Disciplinary placement in segregation,
but not limited thereto that the prison failed to provide the plaintiff
with a notice or a hearing and as a direct result thereof the defendants
acts and omissions deprived the plaintiff of his Liberty Interests and
intentionally vielated the plaintiff's procedural due precess under the
XIV Amendment of the United States Constitution.

417. The plaintiff was entitled to procedural protections: (1) written
notice of the defendants actions prior to the defendants confined him in
Administrative Custody in a body restraint and confined in a "Dry Cell”
Case 4:20-cv-01976-MWB-DB Document 1. Filed 10/27/20 Page 38 of 138

under the ("DOC") policy DG-ADM 802 which the defendants willfully failed
to provide him with a hearing and therefore, substantially interfered
with his Legal rights to argue, defend, challenge, dispute and/or contest
the custody; (2) The defendants willfully circumvented the policy and
failed te provide the plaintiff with a hearing and therefore, violated
the plaintiff's right to call witnesses and; (3) The defendants willfully
deprived the plaintiff with a hearing and therefore, denied the plaintiff
to have assistance to prepare for the hearing and; (4) The defendants
willfully acted with wanton actual malice and reckless intent failed te
provide the plaintiff with a written statement of reasons for being
unlawfully confined in body restraint and confined in a "Dry Cell” and
was not found guilty; and (5) The defendants intentionally failed to
schedule to hold a hearing which the plaintiff is entitled to a fair and
impartial decision-maker in the hearing and therefore, the defendants
recklessly imposed the plaintiff to “atypical and significant hardship in
relation to the ordinary incidents of prison Life™.

118. The defendants wilifully acted with wanton actual malice and
reckless intent engaged in “Excessive Force” willful and wanton
intentional physical ferce and contact against the plaintiff to cause
harm thereof the plaintiff which the defendants willfully acted
“maliciously and sadistically" te cause the plaintiff harm which is
consistent with “Cruel and Unusual Punishment” violation of the Eighth
Amendment of the United States Constitution and therefore, the defendants
acts and omissions against the plaintiff is consistent with “Unnecessary
and wanton infliction of pain™ and as a proximate result thereof the
defendants acts and omissions caused the plaintiff te suffer from severe
injuries to his wrists, knees and ankles which the Medical Doctor,
Stanley Stanish provided medical care to the plaintiff and the medical
nurses took pictures of the plaintiff's injuries on the third day which
the plaintiff was unlawfully confined in the “Dry Gell®.

419. The defendants willfully acted with wanton actual malice and
reckless intent willfully acted with “Deliberate Indifference" thereof
the plaintiff's serious medical needs and intentionally exposed him to
inhumane prison conditions when the defendants recklessly confined him in
body restraint and in the "Dry Cell" fer five (5) consecutive days which
exposed the plaintiff to unreasonable risks of serious harm and as a
direct result thereof the defendants reckless acts and omissions
intentionally deprived the plaintiff of his basic human needs such as
food, proper shelter, exercise, clething, hygiene and sanitation.

120. The defendants willfully acted with wanton actual malice and
reckless intent willfully acted with “Deliberate Indifference" thereof
the plaintiff's serieus medical needs which the defendants knew the
plaintif€£ was a Type 2 Diabetic and acted in reckless disregard thereof
intentionally unlawfully confined him in unlawful body restraint placed
him in handcuffs which were fastened to his waist with a belt and the
handcuffs were secured in a handcuff bag which substantially immobilized
the use of his hands and the defendants shackled his legs and was forced
to wear a suicide smock and was unlawfully confined in a “Dry Cell"
without reason or cause for five (5) consecutive days without access to
running water, proper adequate food and there was no toilet and the
lights were on 24 hours a day which deprived him of sleep and the
Case 4:20-cv-01976-MWB-DB Document 1 .Filed 10/27/20 Page 39 of 138

defendants watched him on camera and therefore, the defendants willfully
acted with wanton actual malice and in reckless disregard thereof the
plaintiff's health and his serious medical conditions and medical needs
and therefore, the defendants reckless intentional acts and omissions
subjected the plaintiff to “Torture”.

121. The plaintiff filed complaints to the defendant who willfully failed
to take appropriate reasonable actions and measures against the other
defendants which are the defendant's subordinates which are named in the
above captioned matter after the plaintiff filed multiple complaints
against the defendants who committed reckless malicious acts and
omissions against him without having legal cause or justification, but
only to harass or to expose and/or to inflict the plaintiff with pain and
suffering and therefore, the defendants willful and wanton actual malice
and reckless intentional acts and omissions imminently caused the
plaintiff to suffer therefrom substantial serious risks of harm and
caused serious bodily injuries and thereafter the defendants continuously
restrained the plaintiff in Administrative Custedy without probable cause
and thereafter the plaintiff was only able te file grievances against the
defendants which the grievance coordinator rejected and/or forwarded the
grievances to the security department to respond te his grievances and
under the ("poc") DC-ADM 802 policy the only administrative remedy to
seek relief is to file appeals against the outcome of a hearing which the
defendants deprived the plaintiff thereof a hearing and therefore, the
prison officials intentionally denied the plaintiff complaints when in
fact there is actual evidence thereof the plaintiff's injuries which he
sustained as a proximate result thereof the defendants willful and wanton
malicious misconduct acts.and omissions which illegally confined the
plaintiff in body restraints in a “Dry Cell” for five (5) consecutive
days for no reasons other then to harass, intimidate and/or to expose the
plaintiff to physical harm.

122. Plaintiff avers the defendants confined him in Administrative
Custody under the Pennsylvania Department of Cerrections Policy DC-ADM
802 policy and under the policy the defendants must afford the plaintiff
with a hearing, but the defendants intentionally failed to comply with
the policy and therefore, the plaintiff was deprived of his Procedural
Due Process of Law because the defendants prevented him from being able
to defend, challenge, contest, argue, dispute the defendants actions to
detain and confine him in the “Dry Cell" after there was no Lawful
reasons to confine him.

123. Plaintiff claims the defendant failed to respond toe all of his
complaints and grievances which he attempted te appeal to the defendant
to conform with the ("DOC") policy DC-ADM 804 (Grievance Procedures) and
therefore, the defendants violated his Due Process of Law by interfering
with his legal right to file Grievances against the defendants acts and
omissions against hin.

124. Plaintiff avers that he received certificates for “NCCER” and
completed the “Flagger Course" received a certificate for “OSHA”
completed “Day of Responsibility” attended “self Help" meetings, attended
"Seeking Safety Program", attended Reentry Stradedy and Planning and a
multitude of additional certificates classes groups which can be provided
Case 4:20-cv-01976-MWB-DB Document 1. Filed 10/27/20 Page 40 of 138

is requisite for this action.

125. As a direct result thereof the defendant, Bernadette Mason's willful

and wanton acts and omissions against the plaintiff allowed the
defendants named in the above captioned matter to impose him to serious
risks of harm and inflicted him with serious bodily injuries as a result
thereof the defendants acts and omissions which caused the plaintiff to
suffer therefrom mental and physical injuries, emotional injuries,
anguish, humiliation, emotional distress, sleep deprivation, intentional
infliction of emotional distress, post traumatic distress disorder, and
including pain and suffering, but not limited therete.

126. Plaintiff is seeking relief against the defendant in her individual

and official capacities for her willful and wanton actual malice and -

reckless intentional acts and omissions allowing the defendants to
unlawfully subject the plaintiff to Cruel and Unusual Punishment,
Terture, Deliberate Indifference, confine in inhumane living conditions,

restrain him in handeuffs and shackles and in a suicide smock witheut .

cause for five (5) consecutive days and depriving the plaintiff of the
legal right to seek relief and to file grievances and therefore,
plaintiff is seeking punitive damages, exemplary damages, compensatory
damages, against the defendant in the monetary amount in excess of the
arbitrary limits per law with a minimum of Two Hundred Thousand
($200,000.00) Dollars plus court costs attorney fees and any other relief
which this Honorable, Court deems appropriate and just.

127. Plaintiff avers that several of the defendants are empleyed at SCI-
Mahanoy and therefore, he is seeking relief against the defendants te
vefrain from any further harassment and/or unlawful actions against him
and therefore, respectfully requests this Honorable, Court to order the
defendants who are working at the same prison which the plaintiff is
being confined in to refrain from any further malicious acts. and
omissions against him to refrain from further harassment and from any
further acts of unlawful restraint and confinement in relation to
fabricated misconducts or other related acts against him which the
defendants would not have a lawful cause to detain him or to confine him.

WHEREFORE, plaintiff prays this Honorable, Court grants this action and
judgment in his favor and for the relief sought in damages against the
defendant named in the above captioned matter and in this action

including court costs attorney fees and any other relief this Honorable,
Court deems appropriate and just.
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 41 of 138

UNSWORN DECLARATION

I, David Burgos, Plaintiff Pre-se declares under penalty of perjury
states that the foregoing Civil Rights Complaint in the above captioned
matter is true and correct to the best of his knowledge, information and

belief.

October 20, 2020

  

 

ffm 4
i

Dawid Burgos, Plaintiff Pro-se
DOC# LJ-5951
SCI-Mahanoy

301 Morea Rd
Frackville, Pa 17932
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 42 of 138

EXHIBITS
1. DC-141 No. D-0513860 Misconduct Report and Resolution
2. DC-154A No. B-490912 Confiscation Receipt
3. Grievance No. 785924 . Initial Review and Appeal
4. DC-141 No. D-245554 Misconduct Report and Appeal
5. DC-154A B379041 Confiscation Receit
6. Grievance No. 838286 Initial Review Appeals and Request
Slip
7. DC-141 No. 386814 DC-ADM 801 Informal Misconduct
8. Grievance No. 843411
9. DC-141 No. D-386824 Misconduct Report Inmate Version
and Hearing.
10. DC-141 No. D-386847 Misconduct Report
11. DC-141 No. 386872 Misconduct Report plaintiff's celly
in reference to D-386847
12. Grievance No. 842655 Rejected
13. DC-141 No. B-7884¥% Administrative Custody Report
14. DC-141 No. D-067982 Administrative Custody Report
15. Grievance No. 849863 Rejected
16. Grievance No.854584 Dry Cell Incident
17. Grievance No. 855177 Thefth of Property Pending Final

Review Investigation

18. Request Slip to Medical Department for Medical records and Pictures
Case 4:20-cv-01976-MWB-DB Document 1. Filed 10/27/20 Page 43 of 138

 
ecepeat ne ore ee

“Case 4:20-cv-0197

       
 

MWB-DB Document 1 Filed 10/2220 Page 44 of 138

  
 

 

 

Form DG-141 Patt COMMONWEALTH OF PENNSYLVANIA
| Rev. 1212017 - : DEPARTMENT OF CORRECTIONS 0051380
Cl MISCONDUCT REPORT  O OTHER . is] DC-ADM 801 INFORMAL RESOLUTION
DC Number . Name lgstitution -} Incident Time 24 Hr. Base | Incident Date | Date of Report
Lasasy | (Surq0s elyatt| $910 19-19 | f-L9-19

 

 

 

 

 

une Place of Incident .

al AS Dayruum |
OTHER INMATES OR STAFF INVOLVED OR WITNESSES (CHECK 1 OR W) -
DC. Number. Name - ty w DC Number Name . Lt Ww

 

 

 

 

 

 

 

 

 

 

 

 

 

MISCONDUCT CHARGE OR OTHER ACTION

(0 Class | 243 Presence inun ciauthorted utea, Me€lasy t ae YU

j
Lasting ac Dofrom sac Pruper be : fh éksss Pe 41. by: ne tty Cin coplove e
STAFF MEMBER'S VERSION — | a 7

On the shove. de i aad aSpirux: Mote times this epurting fhe cer Woy
des as Cetvrcty fund 1 Al. £3 dh youn, when th \ wiheer 7 tna Sed Datiste

L Bexges fecieve. wi (lackoae. Mf vei trem on unidenttod aede a TAS
tier geostined , rattle. Bourans un whot ‘he pfecitved , LD fh) pee ie rene’
fephicd eth , This Hives then overtion —invnske eran on why he
uns Lr AB. chy Lith ; ida te Beecgus re fl ea hee wat Kore fit. Geeef fia Ae
Fob toni. a Bowie Brergo» Hever oad to! plef Th: a okhew of ther bnbpped.

Saito hes Bacege3 be bes i bu heiee AB dip eure apd Geb ford Se tiled : Bia ticcte. beter
tad fond” to he in flessessim uf yd bite “‘Racloae . They bh biter 4
Lgokréasles 1 robe ‘ut bete tobaccy.  DC-)ISTA Me, BUG ———
End CF fefurt.

 

 

 

 

 

 

iS

 

 

 

 

 

 

 

 

 

 

 

 

 

IMMEDIATE ACTION TAKEN AND REASON
on Rere? 7 ieee Pen EL ror i roemad _

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

- G CONFINEMENT
ee ees AESOLOTI ONS
ee AF YES. ~
eNO fe FORMS GIVEN TO INMATE
: a [1 REQUEST FOR WITNESSES AND REPRESENTATION __)_INMATE’S VERSION
REPORTING STAFF MEMBER ACTION REVIEWED AND APPROVED BY DATE AND TIME INMATE GIVEN COPY
SIGNATURE AND TITLE 7, 2, ON tpg IGNATURE AND TITLE DATE TIME 24 HOUR
Ly - A 7 BASE
YOUR HERRING MAY BE SCHEDULED ANY TIME he “C Gio a LS CATEGORY Signature of Person Serving Notice
DATE TIME

 

 

 

O classi |O cLass2

 

 

 

 

Notice to Inmate :
You are scheduled for a hearing on the allégation.on the date and time indicated ‘or as:soon thereafter as possible. You may remain silent if you wish. Anything you say
shall be-used against you both at the misconduct hearing. and in a court of law, if this matter is referred for criminal prosecution. if you choose to remain silent, the
hearing committee/examiner may use your silence as evidence against. you. If you: ‘indicate that you wish to remain silent, you shail be asked no further questions. if
you are found guilty of a Class 1 misconduct, any pre-release status youshave'shall be revoked.

 

 

WHITE -DC-15 > YELLOW — Inmate ‘ PINK Reporting Staff Member
DC-ADM 801, Inmate Discipline Procedures Manual . Attachment 1-B
Section 1 —- Misconducts/Rule Violations . yf
issued: 12/4/2017 a

Effective: 12/1/2017 an »

 
Case 4:20-CV-01976-MWB-DB Document 1 ‘Filed 10/27/20 Page 45 of 138

_Informal Resolution Actio Form
-DC-141 Part.1—
'- Number...

  
 
  

  
  

   

   
     
  

 
  

“Inmate ‘Name. (Printed) “Tamate Number ~ Date” —

            
            
     
   
 
   
   
 
   

   

| BURGOS, David LJ5054 ~~ HQ54380-- | 01/19/2019.

-| Action Taken

“No Action

 

: Reprimand and d Waring: —— se a

 

“at the Teatiest of the iniviate

Refeired to” Hearing Examiner by
at nit Manager os oo

     
   
 
   
   
   
 
    
     

: an ose é eatnenifprogram
og after consultation. with: PRT

  

| ozjoszot9. |

(O Other:

so" 44. days [68s of Commis ai

 
 

s of job. “die 03 work-relat
fe -“misconduct(s) _ Ea ae
a Assignment of Additional Work: ears bo
~~ > Duties” (No comperisation allowed)”

_ to cup to14 days.”

| 0), Restitution for DariagesDsioyed |
op et State @ Items/Property is

    
 
      
  

     
 
  

     

~ Start Date...

Assignment -

     

~ End Dates... a

     
 

   

   

_ fem). | Amount to be Paid: SS

    

  

       

= _W- Innis. UM. oe _
—-Unit Managers. Name (Printed or Typed) —

 

 

-eo:DC-14 (origina) sttsS:~S*«snat'S Signature’ Date /
a _ Hearing Clerk °. oe wo .

_DC-ADM 801, Inmate Discipline Procedures Manual

Section 2— Informal Resolution | > Attachment 2-A
Issued: 11/17/2016 Effective: 11/24/2016 | i
Case 4:20-cv-01976-MWB-DB Document 1 Filed 10/27/20 Page 46 of 138

 
Case 4:20-cv-01976-MWB-DB Document 1 Filed 10/27/20 Page 47 of 138

 

 

 

 

 

 

 

 

 

No

 

 

 

 

Ge : So ~ Dispo sition

 

i

 

 

 

 

 

9. a , 10. a

 

 

 

 

 

Cl Uniform Commercial Code (UCC) and Paper Terrorism Materials
UCC and related material will be confiscated and will not be subject to a disposition other than return to
the inmate, destruction or forwarding to the Chief of Security or Chief Counsel’s Office. Upon
confiscation, the inmate has 15 days io file a grievance, in accordance with DC-ADM 804, “Inmate
Grievance Procedure.”

 

 

Signature and Title of Staff Member Contiscating the ltem(s)

: & os . .

 

 

 

Signature and Title of Staff Member Disposing the item(s)

 

White — DC-15 Yellow — Deputy Superintendent for Facilities Management

Faith Sty

Pink - Inmate

 

Shen

 

 

 
Case 4:20-cv-01976-MWB-DB Document 1. Filed 10/27/20 Page 48 of 138

 
Case 4:20-cv- 0197.6; MWB-DB Document 1 Filed LolgR{20 Page 49 of 138

q ‘ F
ad wee 5 & & Z

ears “Ran eet = |

DC-804 COMMONWEALTH OF PENNSYLVANIA [FOR OFFICIAL USE
Part 1 DEPARTMENT OF CORRECTIONS cf

 

   

 

 

 

OFFICIAL INMATE GRIEVANCE

 

 

 

 

 

 

 

TO: FACILITY GRIEVANCE COORDINATOR FACILITY:

FRONE (NWATE NAME SNEER SIGNATURE OF INMATE:
WORK TASSIGNMENT : HOUSING ASSIGNMENT.
INSTRUCTIONS: ae

1. Refer to the DC-ADM 804 for procedures on the inmate grievance system.
2. State your grievance in Block A in a brief and understandable manner.
- 3. List in Block B any action you may. have taken to solve this matter. Be sure to include the @ identity of
‘staff members you have contacted. 88
=A-Provide a brief;-clear staternent of your grievance: Additional papermay be Weed: ‘maximum iwo™
pages fone DC-804 form and one one-sided 874" x 11" page). State all relief that yeu are seeking.
tam tiling to Beares s Os contig é ci

Sscalion
ee

*.

  

 

3
: E

  

& cont 4

  
 

Eas ys #4
EGP RG

 
   
 
    
 
  
  

 
 
  
   
   

copy aE

  

ee eae ed
anything riting 1 this
oo, L ae a:

  
 

Wis conatant

  
 
  

 

 

 

 
 
  
 

cameo.
gs are plotting
L be « ne this arievance, 7
inst nm s for i

  

hare

   
    

£
2OP

Just

e retnraed

mY

 

os

“% > :
i

 

 

 

 

 

Your grievance has been received and will be processed in accordance with DC- ADM 804.

f f i : £
- fie]
xT

Signature of Facility Grievance Coordinator Date

  

 

  
 

om

WHITE Facility Grievance Coordinator Copy CANARY File Copy PINK Action Return Copy —
GOLDEN ROD Inmate Copy ies

DC-ADM 804, Inmate Grievance System Procedures Manual — orn

Section 1 - Grievances & Initial Review - \ Attachment 1-A
Issued: 1/26/2016 SOON :
Effective: 2/16/2016

“a

 
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 50 of 138

INITIAL REVIEW RESPONSE
SCl-Reireat
660 State Route 11 / Hunlock Creek, PA 186274

This serves to acknowledge receipt of your grievance to the assigned Grievance Officer. The response is as follows.

 

 

 

inmate Name: | Burgos, David ‘Inmate Number: —_ LJ5951
Facility: ' SCI Retreat | Unit Location: AA 21

 

 

 

Grievance #: =| /85924 Grievance Date: — 2/9/19

 
 
  

 

 

| Uphold Inmate

| Grievance Denied

[=| Uphold In Part/Denied In Part

itis the decision of this grievance officer to uphold, deny, or uphold in par/deny in part the inmate’s initial

grievance. This response will include a brief rationale, summarize the conclusion, any action taken to resolve
the issue(s) raised in the grievance, and relief sought.

Response: Frivolous |
You are subject fo search at any time, and there is no limit to the amount of times you can be searched.

Decision:

 

 

 

 

You were observed passing tobacco on 1-10-19, and you were searched. The contraband was confiscated
and destroyed (you acknowledged this with your signature on Confiscation Slip #B490912).

The Security Team conducted an Investigative Cell Search on 2-7-19. Upon entering, they observed you
place something in your mouth and swallow it. Your cell was searched and paperwork (mostly gang related)
was confiscated. At that time you were told by team member, CO Huber, to contact Lt. Serbin or Lt. Woods to
get any paperwork that could be returned to you. That has not happened yet. If you would like your phone
book returned, write to Security.

Your grievance is denied.

 
  

 

 

 

 

Signature:
Title: Security Lieutenant
Date: 2/26/19

 

 

cc: Facility Grievance Coordinator i
Grievance Officer
DC-15
File

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 1 — Grievances & Initial Review
issued: 4/27/2015
Effective: 5/1/2015

Attachment 7-D
Case 4:20-cv-01976-MWB-DB Document 1 ‘Filed 10/27/20 Page 51 of 138
DAVID BURGOS, LE~595T.
Cell Aae@-il

RE: APPEAL OF GRIEVANCE #722928

Supt. Mason, March 4, 2072

I reatate all claime mede in wy Origiral erievance, aad avar
the fellowiag as well en appeals

Me orisinel ertevance pertaised te continual keresament by
Security, and the search ef wy call an 2/07/19 reaulting in my
property being confiacated, The tndtial Review Jesrense srovided
by the Security bieutenaat tale about av ircddert thet occerred on
L/LO/19 and Confiscatian Slip #8490912, Attached to my gxrdavaacte
wag @ copy of Canfiscation Slip #3378594 daved 2/67/19. As you
can see, this has ve relatioeship with the Initial review Fespense
previded by the bt,

e

The reat of the Jespenae provided by the Fat ie tals @ as

well. Ue claius thet on 2/07/19, duriag an Investigative
was opservyed plecing sonething de omy ecuth ead swat towite.:
t

ee
ts
ca
a
ta"
tod

that happened, I would have Seen tamedintely tacen to a
and would hava been giren a drug test as well, “ane of tt h
pened, On 2/07/19, they simply case to my cali and ee@ok a punch
ef mp property. For seme vesson, ey phone hoek has net bead tee
tuxned te me,

Can you pleage have Security leave m@ alone, They have not
feuad acything es their wultiole searches, and T have aot been in
trouble since ay tranefer to Retreat None ofthe pet pel thes
took was gang velateé, centrery te the ban sé claings Ales, cae ft
please get sy phone book back.

 

 

ae b> V
Case 4:20-cv-01976-MWB-DB Document 1. Filed 10/27/20 Page 52 of 138

 
 

     

 

 

 

 

 

 

 

 

 

 

AE
') Form DC-141 Parti COMMONWEALTH OF PENNSYLVANIA oS DA5554
| Rev. 12/2017 DEPARTMENT OF CORRECTIONS D nd
tf MISCONDUCT REPORT O OTHER O DC-ADM 801 INFORMAL RESOLUTION fo
DC Number |. _ Name | Institution | Incident Time 24 Hr. Base | ‘Incident Date Date of Report |-:
LJ £45) _ PuRGau § | RES jeo o pi-pdeig | fin detig
Quarters | Place of incident |
eWeb | ~ hied 4
OTHER INMATES OR STAFF INVOLVED OR WITNESSES (CHECK | OR W)
DC Number Name | “| [WDC Number a 2 Name | Ew].

 

=z SET
< te F

C6) iKwiGra | ye

 

 

 

 

 

 

 

 

 

 

_T MISCONDUCT CHARGE OR OTHER ACTION
Els s$4ar 2H - Gambling ac Candvctiag q Ger dling Oferedfon ee Pesteksiea ef Pang faeen shi g

Ligssta MBL + Peshession OF Cam rghuad
STAFF MEMBER’S VERSION

On the above tate end 1 PProy Yme this Or Per bas g fh pee |

 

 

 

 

 

iras Condecidey oo Tuyestigative Cel Seerch OF¢ CA wal Cris atiie

oe SegeChing THMmale Bur Gov s ( wy sash) Pro Party this ee brety ny OPE yee

 

 

Lover YS Gambling 1ieketS and Gane celglad matervalSen 4

 

 

ho re Pro Peiny bow beiong»s to Fumate Bur dou s (i¥eaqri),

 

 

 

 

 

 

 

 

 

_ [INIMEDIATE ACTION TAKEN AND REASON

2S

 

 

 

 

vei . : tee te * » a = - - > — $F ° - .
PREEARING CONFINEMENT | Apyaie Ye (Ox Dit 1? Hpmuwt Cf (by debide
<n DON ES ney 2A PES SS AL ~

 

 

 

. aves | TIME] | DATE

 

FORMS GIVEN TO INMATE
(1 REQUEST FOR WITNESSES AND REPRESENTATION C1 INMATE’S VERSION

 

 

 

 

 

 

“REPORTING STAFF MEMBER ACTION REVIEWED-AND APPROVED BY |_ DATE AND TIME INMATE GIVEN COPY

 

 
 

 

  

 

 

 

 
   

 

 

   

 

 

 

 

 

 

 

 

 

 

 

oe ne ; SIGNATURE AND TITLE a ~ RANKING ¢.07ON-DU SIGNATURE AND TITLE. : : DATE. -. TIME 24 HOUR
We dasan. A i Ll gesige TO bog ? + wads SFE
Op Haag Ie = te rete Gig PIAA SS LO
“YOUR HEARING MAY BE SCHEDULEBANY TIME AFTER fo oe MISCONDUCT CATEGORY - Signature of Pe! json, Serving Notice
vis ~_TIME~- , a ‘ 4 9 8 f seco
Ug m classi |O CLASS2 hi
oi BE ced ae Notice to Inmate oe f oo
‘You are scheduled for a hearing on the allegation ‘on the date and time indicated or as soon thereafter as possible. You may remain:silent if you wish. Anything you say
‘shalt be used against you both at the misconduct hearing and ina court of law, if this:matter is referred for criminal prosecution. If you cheose to remain silent, the -
hearing committee/examiner may use your silence as evidence against you. If you indicate that you wish to remain silent, you shall be asked no further questions. If-.
you are found guilty of.a.Class ‘1 misconduct, any pre-release status you have shall be revoked, :
os ’ WHITE:- DC-15° : YELLOW -— Inmate PINK = Reporting Staff Member
DC-ADM 801, Inmate Discipline Procedures Manual Attachment 1-B

.. Section 1 — Misconducts/Rule Violations
“Assued: 12/1/2017 oo :
«= Effective: 12/1/2017

 
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 54 of 138

 

De-141 PART 2A

Alev, 2-08
INMATE REQUEST FOR
REPRESENTATION AND WITNESSES

COMMONWEALTH OF PENNSYLVANIA
DEPARTMENT OF CORRECTIONS

 

 

 

 

 

 

completing the section(s) below. '

»

DC Number B . ¢. Name y Py } Date j Number as on Part I
i wae ges ¢ r “4 Pe Af ae ane SSP Fig of Pg Gap 3 {deep “hd EE é é
Lo SoS LAV cl FUy ge 4 freq ge ce Hi FEBS heYshs4

1 * f ?

You have been charged with a misconduct, You may request assistance and/or witnesses to appear at your hearing by

In order to have assistance or witnesses at your heating, you rfiust complete this form and present all copies to one of
your housing officers no later than 9:00 a.m. the next day after you receive notice of the misconduct. .

 

Assistance: | do not request assistance
woe | request assistance by

 

- Witnesses: 77

toe (The person requested must be willing to assist you)
You may request witnesses in accotd with DC-ADM 801. State the relevance and

 

Why ts this person's testimony relevant and important?
Because KE enn Stare phe,
we > : . ‘

Pac's of othe utes ue

importance of the testimony the witness will give.
lf inmate .
1. Name of Witness: No, Quariers
vt Py at © : 1¢ wo L
FE PabrGUZ. NAWT3 GA DA

DO NOT WRITE IN THIS SECTION
For Use by Hearing Examiner

Witness permitted? If not, why not?

No, nat youre do artolth

 

If Inmate

2, Name of Witness: No. Quarters

Why is this person’s testimony relevant and important?

 

uansteny o gpialt

Witness permitted?

lf not, why not?

 

if Inmate
3, Name of Witness: _ No, Quarters

Why is this person's testimony relevant and important?

/ iff
/ ALS

ims

Witness permitted? — If not, why nof?

 

f> a : 7 xy ,
LX At fy"

 

ae inmate's Signattife -
This section to be completed by Housing Officer only

Received completed form © 48 "2. hours Z3 Nov
Time Date

x

“o

Housing Officers Signature

 

 

dienbter

Hearing Examiner's Signature

 

 

WHITE — DO~15

YELLOW — Inmate's Copy To Be Given After Action By Hearing Examiner

 

PINK — Staff Member Reporting Misconduct

GOLDENROD — inmate Cited

 

 
Case 4:20-cv-01976-MWB-DB meyers 1 Filed 10/27/20 Page 55 of 138

CA

 

 

 

 

 

 

 

 

 

 

DC-141, Part 2(B)} COMMONWEALTH OF PENNSYLVANIA
DISCIPLINARY HEARING REPORT Department of Corrections
DC Number Name Facility Hearing Date Hearing Time No. from Part 4
LJ5951 BURGOUS RET __ 14/26/19 1030 D245554
INMATE 1 Guilty 1 No Plea VERDICT X Guilty
PLEA X Not Guilty (1 Other C1 Not Guilty
HEARING ACTION
CHARGES #31, #36 Video Conference

 

FINDINGS OF FACT, VERDICT, AND SANCTIONS IMPOSED ,

/M PLEADS NOT GUILTY to ALL CHARGES

i/M offers no written version, but states, “They just went in there and took all of our property. My cellie
told them right there that it was his contraband.”

HEX believes CO Havard’s report over inmate Burgous’ denial that Inmate Burgous was in possession of
contraband and gambling or conducting a gambling operation or possession of gambling paraphernalia
when inmate Burgous’ property box with his name and number on it was searched by CO Havard, who
discovered 45 gambling tickets and gang-related material. A preponderance of evidence exists to
support the #31 and #36 charges.

GUILTY #31 — 20D Cell Restriction
#36 — 20D Cell Restriction (CC)

20D Cell Restriction, EFF 11/26/19, REDUCE TO CLASS 2, REVOKE CONTRABAND

 

 

 

 

 

 

X YES TINO The inmate has heard the decision and has been told the reason for | 1-C
it and what. will happen. , ' | CIR#B379041
X YES CINO The circumstances of the charge have been read and fully explained | PHOTOS
to the Inmate.
X YES EINO The opportunity to have the inmate's version reported as part of the. SEE APPENDICES
record was given. x
X YES CINO The inmate has been advised that within 15 days a request for a
formal review may be submitted and that this request must contain
specific reasons for the review.
NAME(S) OF HEARING EXAMINER/COMMITTEE Hearing Report and all appended information must be signed.
(TYPED OR PRINTED} Signature indicates finished report with appendices.
T.Walter +, Waller
SIGNATURE OF HEARING EXAMINER/COORDINATOR
WHITE - DC-15 © YELLOW — Inmate Cited PINK — Staff Member Reporting Misconduct

GOLDENROD -— Deputy Facility Manager

DC-ADM 801, Inmate Discipline Procedures Manual

Section 4— Disposition of Charges and Misconduct Sanctions Attachment 4-A
Issued: May 20, 2015 .
Effective: July 2, 2015

 
‘\

Case 4:20-cy-01976-MWB-DB Document 1 Filed 10/22/20 Page 56 of 138

 

DC-141
Rev. 9/2009

PART IK(C)
HEARING SUPPLEMENT

COMMONWEALTH OF PENNSYLVANIA
DEPARTMENT OF CORRECTIONS

INMATE VERSION AND WITNESS STATEMENTS

 

~ DG Number

 

 

 

Name

 

 

Facility No: from PART:|

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘ ee & eC < :
Lee. : ber a 7 if oo . *
INMATE’S VERSION
é fi € Z ™ i
- > coll
ge ee t
S é
# é ye
F ;
we
S ’ 2 é
a Zn =
3 2
daw a
ne
t

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WHITE — DC-15

YELLOW — Inmate Cited

PINK — Staff Member Reporting Misconduct

GOLDENROD — Deputy Superintendent

   

 
Case 4:20-cv-01976-MWB-DB Document 1 Filed 10/27/20 Page 57 of 138

 

 

tS : po BE
& AA — | oe fom
DC-141 PART II(C) COMMONWEALTH OF PENNSYLVANIA
Rev. 9/2009 HEARING SUPPLEMENT DEPARTMENT OF CORRECTIONS
INMATE VERSION AND WITNESS STATEMENTS

 

DC Number : Facility

a4 :
te se ARs
ip

 

 

 

 

INMATE’S VERSION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WHITE — DC-15 YELLOW - Inmate Cited © PINK — Staff Member Reporting Misconduct GOLDENROD — Deputy Superintendent
Case 4:20-cv-01976-MWB-DB Document 1 Filed 10/27/20 Page 58 of 138 » (A

 

DC-141, Part COMMONWEALTH OF PENNSYLVANIA

 

ill Department of Corrections

Program

Review

Committee ~

Action /

M Misconduct Appeal 1 Periodic Review _ 0) Other

DC Number Name Facility Date of Review No. from DC-1414, Part 4°
LJ5951 David Burgos Retreat 12/11/19 D245554

 

 

 

 

 

Program Review Committee’s Decision and Rationale
PRC notes that you have appealed this misconduct on the grounds:

(a). the procedures employed were contrary to law, Department directives or regulations.
(b). the punishment is disproportionate to the offense.
(c). the findings of fact were insufficient to support the decision.

The Program Revie Committee notes that upon review of the misconduct, its’ service, and subsequent
Hearing no procedural errors are found, in the handling of this misconduct.

The sanction was well within the guidelines of policy. The Hearing Examiner may, per policy, award a
sanction of up to 90 days Disciplinary Custody for each Class 1 charge. Within this misconduct report
you were found guilty a two Class 1 charges. The sanction you received was 20 days Cell Restriction.
This is not disproportionate.

The Hearing Examiner determined that a preponderance of evidence existed in order to establish a

finding of guilt. The issue appears to be one of credibility in which the Hearing Examiner chose to accept
the staff member’s written report as being more factual than your denial.

Based on the above information, PRC. will uphold the Hearing Examiner's decision.

 

Decision Relative to PRC Review -

 

Continue (1 Move to ACO Release to GP [1 Release Cell Restriction 1 Continue Investigation

 

[] Release to Control GRP [J Release Medical (1 Release Diag. Center [1 Release Sent. Complete

 

Decision Relative to Hearing Examiner's Verdict

 

1 Reject M Uphold O Uphold-Modify Oo Remand back 0 Vacate-permit Recharge LI Dismiss

 

 

 

 

 

 

 

 

Names of Program Review Signatures Date
Committee Members , ot
L. BANTA, DSCS fe |B ae 42/11/19
C. STETLER, DSFM ea 42/11/19
T. SOKALOSKI, CCPM Ae a Se SSE SR 12/11/19
WHITE — DC-15 YELLOW — INMATE PINK — STAFF MEMBER REPORTING MISCONDUCT

GOLDENROD - DSFM

 
~ Case 4:20-¢v-01976-MWB-DB Document 1 Filed 10/27/20 Page 59 of 138

    

 

 

 

 

 

 

 

 

#
/ ——: é
Supetiddendentt - Hs MASON.
DC-141, Part 12 fe © COMMONWEALTH OF PENNSYLVANIA
Misconduct Hearing Appeal DEPARTMENT OF CORRECTIONS
DC Number, _ _, Name Facility | No. From Part 4
3. SA5 (Peat NU 0,06 Qche@e ats Ib-2uss au
Vo ee | yO,
| was found guilty of misconduct number 2 @\ oF So -on AK \ Gio VA

* (date)
by the Hearing Examiner, and | wish to appeal that decision on the following grounds:

, Lo ; Check Area(s) Involved

[7 “the procedures employed were contrary to law, Department directives, or regulations;
b, the punishment is disproportionate to the offense; and/or

<I” c. the findings of fact were insufficient to support the decision.

Below is a brief statement of the facts relevant to my claims(s). It includes the identity of all
persons who may have information that may be helpful in resolving this matter.

 

* 3
»

 

eo
ey 4

4%

4 *y a, a *S, . 44 oO Te, 4 _¢
Ors aPon PO} iG : Tye a + What ax AN aA SAK = Spee fe \ vc AO TM

 

\

XS oy <Sc hee es owe Sy. a LS 2 Wk 4 MA Nee MS AN = WAL we 4 fot

 

¢

5 . a * — red ae ‘ wk : ~ 4 :
Waal ax > OW 5 Does cle ‘. WAN owitc XAG «& cul PAS Ac & Wns aA

 

soo V :
CASS %e ake Yo SAA “ey BLE Vn Vg 4 ppne’ STD AO Wee Xe

 

BAA os toe Dee Oe de “s ae ‘a Nino’ es MO ole Se = 8, ENN Wd

 

 

- Ake. - % ‘si ys a. -
¢ eM O Vr Ou Ae ober at Ste at LAL AAO ws rh ove: \

 

LaMer \ as WAN OS CA whpdi Sasi a ohio mo SecA Be pdS*

: ¢ ' - \ rh ae
Tn oh & Wu Va SERS y KAA Aer s ~ \ 2 sts Seal ke Lak ed se. NAN bt SOON
£ it ae ;

Lan Wt ob

 

5
a8 «
as > . TS.

wos \earsecdc Sek Vw aly tt) -~o + AVE

A. j .
S01) anc ne By of N

em

 

pt - 7 . . ~~ ee ee Sor, ET & ‘ Vy
ext * oe RIA ark “Ae CS Oss deny ED Re cut Ce’ MA ef Ue ee AAS Noel

 

. M
Ca AAS oad SL §. Rs AS WA eee “Ask Post

 

 

 

aN Sy Abas walk BsV OR, Kes So
P oskhar, do Soe gaths ihe > awk Ye os ops kpSNp in ert. abl cs)
. : a
eee \

 

y 5 % 2 ie &
a cy sy SBI pate AS nr Ne Ron bt

 

. 3 ‘, Me ~ oe ‘
Se eS SQosk' WAL SS Ag ‘set VP Oe OAK wlio

 

CW is A % AL wD No Sb bol. toed warok. Arndt “A Pa A Vee ake

 

 

fe . A. ned ae oan ‘ “ s

ye rsts ded f> 5! ae “soll Mn Soo The ak ~~ mhetocee \ oF LL, ~

3 Z i Gy oy AY ie ah
/ f “OAR OY on be Sbve XE a of Si pradk

 

 

f

 

it

od Li LIAL ii /a9 lia

SE Inmaté’s  Signatiye

Date

 

 

White —DC-15 Yellow- Inmate Revised 2/01
Case 4:20-cv-01976-MWB-DB Document 1 Filed 10/27/20 Page 60 of 138 |

(

 
Case 4:20-cv-01976-MWB-DB Document 1 Filed 10/27/20 Page 61 of 138

 

 

 

 

 

 

 

 

 

 

  

 

arch . i“ Prepared

Ke Yes”

 

    
 

 

~Ttem(s) Confiscated

Disposition

 

 

Gaby sey ches

 

 

 

 

 

 

 

 

8.

 

10.

 

 

9.

 

 

 

 

Li Uniform Commercial Code (UCC) and Paper Terrorism Materials

UCC and related material will be confiscated and will not be subject to a disposition other than return to
the inmate, destruction or forwarding to the Chief of Security or Chief Counsel’s Office. Upon

confiscation, the inmate has 15 days to file a grievance, in accordance with DC-ADM 804, “Inmate
Grievance Procedure.”

 

 

 

Signature and Title of Staff Member Confiscating the Item(s)

ene
onsen jo

f mens aut “ : be

wt? f he oi reerenerme Lin 3 aw hee

 

 

Signature and Title of Staff Member Disposing the Item(s)

 

-. White ~ DC-15 Yellow — Deputy Superintendent for Facilities Management — Pink - Inmate

 

 
Case 4:20-cv-01976-MWB-DB Document 1. Filed 10/27/20 Page 62 of 138

 
Case 4:20-cv-01976-MWB-DB” Document 1° Filed’ 10/27/20 “Page 63 of 138° ~*~

 

et Ae
DC-804 COMMONWEALTH OF PENNSYLVANIA FOR OFFICIAL USE,
Part 1 DEPARTMENT OF CORRECTIONS :

 

 

 

"GRIEVANCE E NUMBER

 

OFFICIAL INMATE GRIEVANCE
TO: FACILITY GRIEVANCE COORDINATOR

aA ee RA {3 Ling

PES PAB Le

 

| DATES, fo?
fend a

 

 

  

 

 

 

   

 

ae |
Nav! burGes ope ft ke
WORK ASSIGNMENT: HOUSING ASSIGNMENT oe
CA etl a
INSTRUCTIONS:

1. Refer to the DC-ADM 804 for procedures on the inmate grievance system.

2. State your grievance in Block A in a brief and understandable manner.

3. List in Block B any action you may have taken to resolve this matter. Be sure to include the identity of
staff members you have contacted.

. A. Provide-a brief,-clear. statement of-your.-grevanss; Additional paper-may-be usd, ‘maximum two-

pages (one DC-804 form and one one- “sided ode x 11" page). State all relief that you are seeking.
= « Ry res > a fie fone’ aye Ag resS Kee oo avin ae Derasemen’ Pe
ee

 

        

     

  

      

 

 
   

 

    

 

Ne

oo
“ eee ae: SEL t we . ag £ ORE
SER ay & ap 3 y = spd ; &
,
wm ia 4 &it2 we on BS
CA Me SE te ERGs Gaeta,
oh

a
*
te

: at : :
ssa am cp ke bs
hae 4 De Bs ech. % “AE ¥ a : AB EWS

 

 

 

   

 

Signature of Facility Grievance Goordinator Date
WHITE Facility Grievance Coordinator Copy

CANARY File Copy
GOLDEN ROD Inmate Copy

PINK Action Return Copy

DC-ADM 804, inmate Grievance System Procedures Manuai

Section 1-— Grievances & Initial Review -~<
Issued: 1/26/2016
Effective: 2/16/2016 |

Attachment 7-A
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 64 of 138

oa ®

initial Review Response

SCI Retreat
660 State Route 11
Hunlock Creek, PA, 18621-3136

 

{2/13/2019 10:22

Inmate Name: BURGOS, DAVID DOC #: LJ5951

    

 

 

Grievance #: 838286

This serves to acknowledge receipt of your grievance to the assigned Grievance Officer. The response is as follows:

Decision:Grievance Denied

        

Response:

| am in receipt of your grievance alleging Security Staff is harassing you. Your cell. was searched and contraband was
removed from your cell in the form of gambling tickets, gang paraphernalia, and unaccounted for commissary. You
were issued a misconduct and you were found guilty by the hearing examiner and the charges were reduced. | spoke

with CO Ross and he denied ever speaking to you in an unprofessional manner. For these reasons, your grievance is

denied.

: ‘Signature:

 

 

‘Date: | — | | 51h

cc: Facility Grievance Coordinator
DC-15

 

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 1 - Grievances & initial Review, Attachment 1-D Issued: 1/26/2016 Effective: 2/16/2016
LJ5951 Grievance #:838286

BURGOS, DAVID Page1 of 1
5 of 3
DOBSON

       
 

     
      
 
 

  
 

te Oe Document 1 ite

We-0 yLo/2 en a 6

 

 

 

NAME FACILITY DATE GRIEVANCE

65 | Kelren: 12/24) /4_.

 

 

 

 

Am pppeal ing pas CA itied ne\iiew) aN gcc! fal th.: x ff Jed!

o ovieinnle on 12/1519 on Security Soot t wbovp

Le Con Ming Urcrasiment , ana mJ GrlevenCE wry

| answered awl tne lq ot secur fey . [ in Essence Phe. FAML.

| person who i rg BZ ydoiag tht. wsyong B phe NE KES ponding 4D

| “my Lal | lice} ‘Ld! woods wd propecky ums confrs caded

paring. Bh Cel} kewrch an neve yerurner! Spe [04 hay, |

| Reciebys were wt-duged. gris 3 ther} 6 uot alfu] faking |

| and Desenies_Criminal Cherry eS. stlenl§ with the Repet |e Horn Sitend

LA Words. tated that comtra banal wre removes! from. ny

| cell, gamlplina hckeds. Gang jon Phor nallz ; witch Wh! eof)
“he Died talk Hye” ceuddne bad wes his ana thes
SHY fou nd me Cai by Gant pot w/phey-N alla WwRS 4 LOE ‘Bly i
Pyate belona Le iny cell ake mM “_pavs/ On Neg crtp ic. |
Lo neder (hal we SLAY <M COWS FodtN) Being UpvKrs8 By |
Cet srs and th. net conduc Hue f2_iny ‘mental Health. |

| ats TS pyiving_ me Chat 4nd 2 cannot dele +h it cruel |

Land ANVSuad Aunistmentt (£ sist. wast wy rnpPe1qn ppek |

| andl be. lett Alone. tie Seeurthy “es Br being rales

|
‘lottectng tal. Danes end CAGES to. Sef ne. he “White £ |
aL omit Lyoy these ENmicbes : Ts, hy Puss Ax well

is cai [Mnf | INMATE SIGNATURE; Uf. D

 

 

 

 

 

 

 

 

 
  
 
 

 

 

Ls

tO >-ADM_.804, Inmate Grievance System Procedures Manual
Section 2— Appeals — -

Issued: 1/26/2016
Effective: 2/16/2016 __

‘Attachment 2-E
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 66 of 138

Facility Manager’s Appeal Response

SCI Retreat
660 State Route 11
Hunlock Creek, PA, 18621-3136

 

01/27/2020 08:51

 

   
 

 

ESN

- jEacility. elrealy
| Grievance #: ‘838286

‘Inmate Name: _ ‘BURGOS, DAVID DOC #: LJ5951

 
   

 
 

This serves to acknowledge receipt of your grievance appeal to the Facility Manager for the grievance noted above.
In accordance with the provisions of DC-ADM 804, “Inmate Grievance System Policy”, the following response is
being provided based on a review of the entire record of this grievance. The review included your initial grievance,

: the Grievance Officer’s response, your appeal to me and any other documents submitted.

:  Decision:Uphold Response

 
 
  

‘lity, Manager to uphold.the initial response, uphold the inmate, dismiss, or.U phold : :

|:part:: This'response will include:a brief rationale,: summarizing .the.conclusion, any action taken

  
 

e issue(s) raised in the:grievance and your appeal and relief sought.";.’ . - -

 

 

Response: e+ *

' | am in receipt of your grievance appeal in which you restate the claims you made in your initial grievance regarding
' alleged harassment by "security."

Upon review of all relevant information, | find that Lt. Woods properly investigated your claims and provided you with
an appropriate response. You did not name any specific staff member and did not identify Lt. Woods by name so it

_ was appropriate for him to respond. You also fail'to provide any information to verify your claims and fail to
‘ prove harassment or “cruel and unusual punishment” by any staff.

Based on this, | am upholding the decision of the grievance officer and deny this appeal and any request for relief.

a

 

ce: DC-15
File

 DC-ADM 804, Inmate Grievance System Procedures Manual
Section 2 - Appeals, Attachment 2-B Issued: 1/26/2016 Effective: 2/16/2016
LJ5951 Grievance #:838286

BURGOS, DAVID Page of 1
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 67 of 138

ceflieD |g.

eS

 

Boy

 

 
  

INMATE NUMBER | NAME

b=a5957 | De fbn. Kare

| received my appeal from the Superintendent on
appeal issues.

 

 

 

 

 

 

Refer to De- ADM 804, Grievance Appeal Procedures, for complete instructions.
Appeals must relate to the issue e presented i in the initial grievance: and Ast level appeal.

.Please provide a BRIEF (no longer than two, pages) appeal statement.

tm yx ofpecting At Ppen Puldent LEPIUEE FM rm, 7,
L£ Fh ¢ f bticinmlE ON /2 Ls /19 aN (EleriD. LICL CAF

hdr | onli LING Ureclrspucng, [f ie pibendeMe 5 teal. LA

£_clrel neg Lethe and Spec lt Gee wnembet gad tb LF

 

     

 

 

 

 

 

SAE ME vttads. Ios SecurlLy LP 2 fhtrefre.
is eck i Volue ZN jurf of als BECHUIE He fe (eg
ot ded chrtt_membel. shy plapeth

Duris 4 ltd séetKe pod pike repivied/ ad) yy
Vecelers wert ove dyded bis ze Ahtty # By ed wf.
bdtne ard Decenes Crtwined Mtge. plents_wifh. the
Renee Herr pase ae: the con rpdntt Aidt, WAS feerwuer/
“Lom yy cell Be lols dp JIN cel juHb?e Witch fc bik
fu pebyaomse BITIp) (50k pee fed ahh Chl ebatld

| eal i) pumesston’. Ly Canipanthy, fates. BY SEC LAY
Spode DCO bers, yf. pads? CH, ae cL, Cho kOSE |
all. hic sh le SLCHI EY Srth. Fe. a wale phy Dropelly

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

5 tinal CIG4S $0 Let hi. up wtleh ¢ me Lt 1/7

 

 

 

 

 

 

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 2-— Appeals . Attachment 2-E
Issued: 12/1/2010
Effective: 12/8/2010

bell tfne. Mio secirify jt. bribes Log Zilles ctteh

od 104. HU, Ses £ HHS J Ee ad {hbke

ijt Le woos, ‘by_nple, fos Cake ~NCE Wis, bontlige

x

 
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 68 of 138

Final Appeal Decision Dismissal oe 7 4
Secretary's Office of Inmate Grievances & Appeals
Pennsylvania Department of Corrections

03/20/2020 08:16 1920 Technology Parkway
’ Mechanicsburg, PA 17050

 

inmate Name: _——-BURGOS,DAVID. «OG A "L596

  

 

 

 

Grievance #: 838286

This serves to acknowledge receipt of your appeal to final review for the grievance identified above. In accordance
with the provisions of DC-ADM 804, inmate Grievance System Policy, this Office has reviewed all documents
provided as part of the grievance record, Upon consideration of the entire record, itis the decision of this office to .

dismiss your appeal to final review due to a failure to comply with the provisions of the DC-ADM 804, as specified
_ below.

Decision: Dismiss - ,

 

 

 

 

Rationale:

 

. You have not provided this Office with required and/or legible d docu mentation fe for proper review.

 

Response:

You failed to provide the required documents for a proper appeal to final review.

Sign ature: : — j a > j 0 ee ee

 

    

cco: DC- 15/Superintendent - Retreat
DC-15/Superintendent - Mahanoy
Grievance Office -

 

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 2 - Appeals, Attachment 2-G_ Issued: 1/26/2016 Effective: 2/16/2016
LJ5951 Grievance #:838286 .

BURGOS, DAVID . Pagel of1
Case 4:20-cv-01976-MWB-DB ye 1 Filed 10/27/20 Page 69 of 138

pe nleridealt 2 the Lops Cie. Dy

 

 

 

 

 

 

 

Form DC-135A Commonweaith of Perinsylvania
. INMATE’S REQUEST TO STAFF MEMBER Department of Corrections
INSTRUCTIONS ,.
; / Complete items number 4 ~8. If you follow instructions in
_ A | — preparing your request, it can be responded to more
Sihern -e Mele . __{| promptly and intelligently.
. (Name and Title f Officer) 2, Date: | , 4
ws meson J2f lef 14
3, y: (Print ate Name and Number 4. Counselor’s Name
Sey Burges Ae Se | , Ih f SBI LZ
va Eh A. Zz CXL a, 5. Unit Manager's Name
{ LL Inmate ‘Signature Lie —
6. Work Assignment ; 7. Housing Assignment
TD dinl CH: 24

 

 

Subject: State your request completely but briefly. Give details.

i wen, wih) 2) Wwe. Lespec? tm wy ting fale eQves¢ de ye
with copy oe “New 9 rievenCE “ryuclvolee pre vievs ax tei ne ## LFPEKG
ih _hopeS of” Some Lett Wm of ReesAtly ve Sfutfed fe Be Hervey
BY yi” secupity team fae.” Dd thie s3 simpy sil {[u%e and eyvel £ ul uhvad
- | Put Shinendé! anu Cely Lewr cp Cenues He riplve) my ead ive cel) peas
preted Gnd upon he fun - Some oF fh) PVinperty Livers CEA Ligcated, nat cme
‘Cond icetion NO 2s §aKe +e Lp atod: bn he Spubea! had mv
comin TENS SEEICETS were out pte ob and x wont ef Nething Back,!
vite? Garry. rVavicE at hin ani Le PNG Mee Se zt ol revence Lis ignt
Bac wplcy angel £ Know rete mye Ve Clary and Le West fp Ve Phere -
Gilt te be te fa [tm Hoy - CAF Ind enti) ONY wend my (Voyeehy apf
‘ft be _leté Ine . tvid fo any future ype tyarl Fina ws yp)
Y1so_ tPVvVe Dn: tailed! My fanaly and tamil) Liape Ya any UNL
eset Hom ped Charnes Ad Svek pie add Boe itesifegg ti hecotd

Pv Poses: thank gt) Yow Tie é Leet fene Ee! Eigen esl iC
29): _Response:. (This Section for. Stat Response: “Onily) | ae

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Z . : |
To DC-14 CAR only “i [ To DC-14 CAR and DC-15 IRS

Staff Member Name / Date

Print Sign

 

Revised July 2000
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 70 of 138

 
  

eT Tg Ge Om TET

 

“Case 4:20-cv-01976-MWB-DB Document 1 Filed 10/27/20 P Page FA op I> ae

 

      

 

 

 

 

 

 

 

 

eo 8 64! Ee

Form DC-141 Part 4 COMMONWEALTH OF PENNSYLVANIA . :

Rev. 122017 DEPARTMENT OF CORRECTIONS dD 386814

1 MISCONDUCT REPORT: 1 OTHER. oes -ADM 801 INFORMAL RESOLUTION

DC Number vy. . Name . Institution Incident Time 24 Hr. Base Incident Date | Date of Report
Ly sesh IPLUKA OS HET: £350 HA MEC BOF [rl C FAW
Quarters * | Place of Incident “ myo
CA Heit CA Dacfecony

‘OTHER INMATES OR STAFF INVOLVED OR WITNESSES (CHECK 1 OR W)

 

 

DG Number | Name | |W] DC Number : Name —T1 Tw

 

 

 

 

 

 

 

 

 

 

 

MISCONDUCT CHARGE OR OTHER ACTION (3. ( /e6s /- 2o-/reFucng la chee! c+ croley F

wd a

 

e Fi tee dm ELD TS . a bya jie te A tr ot
ek [vss ~ in YR Lite §ence Py 2 Leecher mec rr,

A . . : £

 

 

 

 

 

‘STAFF MEMBER'S VERSION LJ mo  fieict free ul. fetibice tf
chia Ad ata le er She redial (BE RO
ver f ~f ¢ ju’ tine .
pO 2 fespe GC Lf PT bte dos bts <

 

 

 

 

 

 

 

 

 

 

 

 

IMMEDIATE ACTION TAKEN AND REASON

 

 

 

 

 

“PREHEARING CONFINEMENT LE Lee ze fb [fv EEE Fh Brwne, Peighhiohk

 

 

 

 

 

 

 

 

 

 

 

 

     

 

 

 

 

 

: : oo ARYES:
fo yes | TIME |, DATE
; af’ No Poo pe FORMS GIVEN TO INMATE
: ae he O REQUEST FOR WITNESSES: AND REPRESENTATION C INMATE’S VERSION
ae REPORTING STAFF MEMBER ‘ACTION REVIEWED AND APPROVED BY DATE AND. TIME INMATE GIVEN COPY
f ir f ‘SIGNATURE | AND: a if, | RANKING ee D ee Me, AND TITLE DATE. TIME 24 HOUR
‘ LEA BASE
LU ey fellaa IL
YOUR HEARING MAY BE SCHEDULED ANYTIME ZEA , 7 CATEGORY Signature’ of Person Serving Notice

 

_DATE _ UME

 

a GLASS 1. ‘oO CLASS 2

 

 

 

 

 

=: ~ Notice to Inmate .
You are scheduled for a ‘hearing en n the allegation on the date and time indicated or.as soon thereafter as possible, You may remain silent if you wish. Anything you say
shall be used against:-you both at the misconduct hearing and in.a court of law, if this matter is referred for criminal prosecution. If you choose to remain silent, the
hearing committee/examiner may:use your silence as evidence against you. If you indicate that you wish to remain silent, you shail be asked no further questions. If
you.are found guilty of.a Class 4 misconduct, any pre-release status you have shall be revoked.

 

 

 

WHITE -DC-15 - - YELLOW — Inmate =~ PINK — Reporting Staff Member

DC-ADM 801, Inmate Discipline Procedures Manual — Attachment 1-B
Section 1 — Misconducts/Rule Violations .

- Issued: 12/1/2017 a ew
Effective: 12/1/2017 , ns CO
Case 4:20-cv-01976-MWB.-DB Document 1 Filed 10/22/20 Page 72 of 138

     

 

DC-141, Part 2 (E) COMMONWEALTH OF PENNSYLVANIA

 

 

 

 

 

 

Misconduct Hearing Appeal
DC Number Name Facility No. From Part 1
inh S954 David Burgos Retreat D 366814
. : Bri ath B | Tace wn fh Pe
| was found guilty of misconduct number 2¢iass 1-25," Class-py 45 1/2/20

 

. (date)
by the Hearing Examiner, and | wish to appeal that décigion on the following grounds.

Check Area(s) Involved

 

a. the procedures employed were contrary to law, Department directives, or regulations;
Ll b. the punishment is disproportionate to the offense; and/or

Hc. the fi findings of fact were insufficient to support the decision.

" Below is a brief statement of the facts relevant to my claims(s). It includes the identity
of all persons who may have information that may be helpful in resolving this maiter.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

tT was written uo on 12/26/19 by Co/Pellam for refusin
order and presence in an unauthorized area. This alle
-at.3250 o.m. in which case I was not even on the block becwuse I
get insulin shots at that time every cay. JI am not guilty cr these
charges beemuse I was not on the block when she ( CO/Pellam }, is
saying this occured. I explained this to the Unit Manager ok my
Block during my informal hearing in which = “had requested him ta
nave the camera footage reviewed that would concur therewith the
aforsaid. I am here again requesting the same because FE am not guilty
of this misconduct. CO/Pellam has had a vendetta for me since she
started working this block. I would like this to be reviewed so that
this misconduct can be taken off my record because I do not want
‘this to effect my sarole anc I snould not be sanctioned for something
t did not Gue dust because CO/Pellam dees not like me. "

 

 

 

 

 

 

 

 

 

 

 

| / Date
wes

hatte ab Ayes

DC-ADM 801, Inmate Discipline Procedures Manual

Section 5 — Appeais Attachment 5-A
Issued: May 20, 2015 Oo
Effective: July 2, 2015
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 73 of 138

CHA

 

 

 

 

 

DC-141, Part Ill COMMONWEALTH OF PENNSYLVANIA
Program Review Department of Corrections
Committee
Action
[1] Misconduct Appeal C1 Periodic Review © Other Informal Resolution Appeal
DC Number Name Facility Date of Review No. from DC-141, Part 1
LJ5951 David Burgos Retreat 01/13/20 D386814

 

 

 

 

 

 

Program Review Committee’s Decision and Rationale
Cormeen icreaee,

“| BRG Totés that you have appealed this misconduct on the grounds:

(a). the procedures employed were contrary to law, Department directives or regulations.
{b). the punishment is disproportionate to the offense.
‘(c). the findings of fact were insufficient to support the decision.

Per DC-ADM 801, Section 2 — Informal Resolutions, C.2. - you may appeal only in cases where you
believe the sanction is disproportionate to the offense. Therefore, that is the only grounds which will be
addressed in this decision.

The sanction was well within the guidelines of policy. You were sanctioned to 7 days cell restriction. The
Unit Manager could have sanctioned up to 14 days cell restriction.

if you disputed the accuracy of the misconduct report, you should have requested to terminate the
informal resolution process and have the misconduct referred to the Hearing Examiner.

Based on the above information, PRC will uphold the Unit Manager's sanction of 7 days cell restriction.

 

Decision Relative to PRC Review

 

O Continue (1 Move to AC [1 Release to GP 1 Release Cell Restriction [1 Continue Investigation

 

CO] Release to Control GRP [1 Release Medical C1 Release Diag. Center 1 Release Sent. Complete

 

Decision Relative to Hearing Examiner's Verdict

 

0) Reject MI Uphold CM Uphold-Modify CO Remand back 1 Vacate-permit Recharge [] Dismiss

 

 

 

 

 

 

 

 

 

Names of Program Review Committee Signatures Date
Members
L. BANTA, DSCS ioe EB . 01/13/20
T. SOKALOSKI, CCPM FA ean Dhite ERI FEB ee 01/13/20
C. STETLER, DSFM SS ee ee 01/13/20
WHITE - DC-15 YELLOW — INMIATE PINK — STAFF MEMBER REPORTING MISCONDUCT

GOLDENROD - DSFM
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page Js of 428
/

informal Resolution Action Form

fe l/9 @ 7 5F

 

inmate Name (Printed)

Inmate Number

DC-141 Part 1
vy Number

Date
Lj

 

 

yeS

 

 

 

ool

 

   

 

| Lele

 

 

 

Action Taken

 

 

-1Q) No Action

 

Q Reprimand and Warning

 

 

Ci Referred to the Hearing Examiner

-at the request of the inmate

 

Referred to Hearing Examiner by
Unit Manager .—

 

Carried on active MH/ID Roster ~
and assigned to RTU or other,

- appropriate treatment/program
fier consultation with PRT

 

 

 

 

 

Cell Restriction
(Up to 14 days)

Number of
Days:

al

 

Lfy( 26

End ate:

119 {ze

 

Loss of Privileges:
(Up to 14 days)
Telephone

Yard

Day Room
Tablet Usage
Kiosk Access ©
Other:

Number of
Days:

 

Start Date:

End Date:

 

14 days Loss of Commissary

 

 

Ol @8 jopooog

Loss of job due to work-related
misconduct(s)

 

Start Date:

End Date:

 

 

 

Start Date:

 

 

0)

Assignment of Additional Work
Duties (No compensation allowed)
up to 14 days

Assignment. _

Start Date:

 

 

 

 

State Items/Property

Restitution for Damaged/Destroyed

ffem(S)

 

ree" to be Paid:

j

 

 

B. Namowicz

Unit Manager's Name (Printed or Typed)

cc: DC-14 (original)
Hearing Clerk

Section 2 — informal Resolution
Issued: 11/17/2016 Effective: 11/24/2016

 

 

 

NA

Ua

 

 

 

Unit Mahager’s “eR Date

 

Inmate’s Signature

~———— DCsADM 801, Inmate Discipline Procedures Manual nearer

Date

| Attachme ent 2-A
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 75 of 138

 
   

DC-804 a COMMONWEALTH OF PENNSYLVANIA FOR OFFICIAL USE
Part 1 . DEPARTMENT OF CORRECTIONS ~ ag jae Ff

 

} i

"GRIEVANCE NUMBER

 

 

Ya,

OFFICIAL INMATE GRIEVANCE ;
TO: PAGILITY GRIEVA CE COORDINATOR
Pi i) ip ¥ be pend

 

 

 

FROM: (| MATE NAME & NUMBER oy
Sev cl Burgas La SoS
WORK ASSIGNMENT:

: Le & &

    

 

OUSWG ASSIGNMENT

a ff bes

eet £e

 

 

 

INSTRUCTIONS:

1. Refer to the DC-ADM 804 for procedures on the inmate grievance system.

2. State your grievance in Block A in a brief and understandable manner.

3. List in Block B any action you may have taken to resolve this matter. Be sure to include the identity of
staff members you have contacted. °

 

_| A..Provide.a_brief,.clear statement of your grievance. Additional: paper may be.used,. maximum two ..
pages (one DC- 804 form and one one- “sided 8%" x 11" page). State all relief that you are seeking. |

   

£ i Me
aged, a t a es : 4 Ff fay ° ¥ Pg at €
pee wg oF! 3 Bb Oe bow bie. ed Pid Pg ii ee i. re 73

B. List,actions taken and staff you u have contacted, before submitting ‘this gfievance.

ie 3 oe re a. fs ge hg de
i & a Ge GP wr pak fi ete ae Pe

 

 

 

     

oe : a “ o
“| : i 2 if ody. on % ‘fs “i i ? “tS é fe 3 fey
- €: .
: i “ 4 t it : 5 : .
& } 3 5 2 *. %
: : i a. - : yi =, sy
* f sh f 4 >
f a #t is ‘. é i f + a
* z :
eo . i é £
a Pe ea F i i i é
SLE sg we i ay -

 

&

 

 

ne. (0 .
Po EE ge i, : Sage if ira

yf a j . b ’
é. Age & eg tye Sh RE feo Af
Your grievance has been received and will be processed in accordance ‘wittt DC-ADM 804.

wy

 

 

po ai fag
04 jgeu

i

: co
Signature of Faollity Grievance) Coordinator Date

   

J awesty

~ WHITE Facility Grievance Coordinator Copy “CANARY File Copy PINK Action Return Copy
GOLDEN ROD Inmate Copy

‘DC-ADM 804, Inmate Grievance System Procedures Manual

‘Section 1 — Grievances & Initial Review Attachment 1-A
Issued: 1/26/2016
Effective: 2/16/2016 - Cons
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 77 of 138

 
 

  

 

“Case 4:20-V-01576-MWB-DB Document 1° Filed 10/27/20 Page 78 of 138

D.

   

 

 

 

Form DO141 Part 1 COMMONWEALTH OF PENNSYLVANIA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
   
    
   

 

 

 

 

Rev. 122017 | DEPARTMENT OF CORRECTIONS D 386824
b(miIscONDUCT REPORT OO OTHER Oo DC. -ADM 801 | INFORMAL RESOLUTION.
DC Number: Name Institution’ | Incident Time 24 Hr. Base Incident Date | Date of Report
CV aIaA B AY AOS MET iPS 16 Ten MIO |1OCT ded)
| Quarters | Place of Incident - 4 ny De , . ,
CADE | ( ud com
OTHER INMATES OR “SehFF INVOLVED ¢ OR, WITNESSES (CHECK [OR Ww)
DC Sumber ___Name 1|wi] be Number ” o Name ii Ww
° ™y Nes iA { 4 tele: Ne vr \f "*
MISCONDUCT CHARGE OR OTHER ACTION A lgsS = 22. (nd Zhoale ob Stews, or
Pc oO GV De ep a bogggt ch) wple den § 2 ass [7 30 ledge: ety be
i s : = a Sn — s :
CMa dime ass jotiecliiew do ai er dleveg “OC best be 93+ Fre seuce
STAFF MEMBER'S. VERSION, ny Fur. LLL ms ‘ _ “Sen aren. G
cas i al ne
Ons % AS (tte pits ae hiats PHA Ae }
Qs ick aan iu une Gh + x mg rege ‘ vara hie

 

aba ee Le? ets Fie
big ie

 

7] Sb cb fees
Move | fi ae

‘ Thee an

  
   

 

 

 

 

 

 

 

eayees fi
f - “a at
“PRI
5 a
(po hel et

 

 

 

 

 

 

 

lok % bert wp ES Pig) 02, Doe Te Patek wi
YES” SHALE Eee “L/S. ake ABS: we Ltt LHR ©. a Ld 2 LEE aes
T ONE A Prades,

 

 

 

FORMS GIVEN TO INMATE
78 REQUEST FOR WITNESSES AND REPRESENTATION J INMATE’S VERSION

“REPORTING STAFF MEMBER ACTION REVIEWED AND APPROVED BY DATE AND TIME INMATE GIVEN COPY
SIGNATURE ? AND Ti iG ps AND me ATE Tite od HOUR

ea | LA GEEK WA TE tc m) BASE

LEO DA — Feed, te df jo 793 oes.
YOUR’ HEARING. MAY. BE: SCHEDULED ANY TIME AFTER 7 Mise 0 NDUCT CATEGORY . Signature of Person Serving Notice
DATE: 2223 _TIME .. a

Val ao|. 0800 - Kocusst o ese Ty awn

Notice to Inmate + Neco

You are scheduled for a hearing on the allegation onthe date and time indicated or as soon thereafter as possible. You may remain silent if you wish: Anything you u say
. Shall be. used: against you both'at the misconduct hearing and in a court of law, if this matter is referred for criminal prosecution.-if you choose to remain silent, the.

) Rearing ‘committee/examiner. may use your silence as evidence against you. If you indicate that you wish to remain silent, you shail be asked no further questions. if

oS you a are found guilty of a.Class 1 misconduct, any pre-release status you have shall be revoked. 2 :
“WHITE: DGS _ YELLOW — Inmate PINK — Reporting Staff Member

 

 

 

 

 

 

   
     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 PC-ADM 801, Inmate Discipline Procedures Manual Attachment 1-B
Section. 1- Misconducts/Rule \ Violations :

issued: 12/1/2017
Effective: 12/1/2017

 
 

Case4!20-ev-6

  
 

 

 

DC-144 PART 2A COMMONWEALTH OF PENNSYLVANIA
INMATE: REQUEST FOR
REPRESENTATION: AND WITNESSES DEPARTMENT OF CORRECTIONS
DC Number Coa Narne Facility Number as on Part |

 

75951 | David Bu r40S

 

. ped f Ca

 

hil Date
[p02 AC

 

1) 3% 6 FAH

 

You have’ been charged with.a misconduct. You may request assistance and/or witnesses to appear at your hearing by

completing the-section(s) below.

In order io have-assistance or.witnesses at your hearing, you must complete this form and preseni all copies to one of
your housing officers no later than 9:00 a.m. the next day after you receive notice of the misconduct.

 

Assistance: [J Ido not request assistance
| request assistance by

 

(The person requested must be willing to assist you)

Witnesses: You may request witnesses.in accord with DC-ADM 801. State the relevance and

importance of the testimony the witness will give.

 

 

 

 

 

. lf Inmate DO NOT WRITE IN THIS SECTION
1. Name of Witness: No. Quarters For Use by Hearing Examiner
Peg: Fb at ge ew Ase py
Gt. SF ©. fg Be K
Vhy is this person ’s testimoriy relevant and important? Witness permitied? If not, why not?
ea ¢ oe “ip tal .
SPE Ue ot lf inmate ~
2. Name-of: Witness: No, *~ Quarters Witness permitted? ~ If not, why not?
j : Why is this person’s testimony relevant and important?
ee lf Inmate
3. Name of Witness: No. Quarters Witness permitted? If not, why not?

Why is this person’s testimony relevant and important?

 

 

 

 

 

   
   

nto be completed by. Housing Officer only
completed form _# SOF pours fe fle so
: Time Date

f bil Cushed ca)

Housing Officer's Signature

 

 

 

Hearing Examiner’s Signature

 

  

YELLOW — Inmate’s Copy To Be Given After Action By Hearing Examiner
ee GOLDENROD —

Inmate Cited

PINK — Staff Member Reporting Misconduct

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

fe g
Li 3
oO S
& =
es 5
— Qo
3 3
. S' ”
oo o
~_ ao
© a
O°
© aed 1g :
>
D Ba a |
© @ MH a
bed :
oO ws o
Oo. . ox
N Ss 8
NS 2 3
¢gn <
o \|=2 3
a sO @
~ = 2
oO. AG a
a =i &
iL. a 5
ios LLL pg a
& a
ai a0 we
—) 5 LO 3
Cc | Ow a
o zo ©
EGE Jee =
5 ol w
Oo Ww H
oO us \
QO: sb id
: B % 2
co Oa
Q. |ew
oO = 3
s o g
S ° g
o “ o Fy
N 2 he in 3 i
® Zi) > & ‘ :
— & i wm | aS wd =
oO zs pe o i 2
“wl be he AY a
> S i bet al
Oo wi << ah >
te u ”
Oo ow *f
% 59 :
wT oO? w feo} a4 =
g egal lz 2 :
© be QO 5
O <ue vn of =
oorg| =- |g i =
‘Zz wi) joa Oo S
S|5a |> S
A}
ofle! |G
%
=-Saicr |e
StSk QO <f
~ si |2
AagzZ 2

 

 

 

 

 

 

 

 
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 81 of 138

(LA

 

 

 

 

 

 

 

 

 

 

DC-141, Part 2(B) COMMONWEALTH OF PENNSYLVANIA
DISCIPLINARY HEARING REPORT Depariment of Corrections .
DC Number Name Facility Hearing Date Hearing Time No. from Part 1
LJ5954 BURGOS RET 1/16/2020 1036 D386824
INMATE 1 Guilty 1 No Plea VERDICT U1 Guilty
PLEA X Not Guilty 1 Other X Not Guilty
HEARING ACTION
CHARGES #83, #35, #42, #43 Video Conference

 

FINDINGS OF FACT, VERDICT, AND SANCTIONS IMPOSED

i/M PLEADS NOT GUILTY TO ALL CHARGES.

i/M offers a written version and states, “I was never by the door. And | was by the side of the steps, not
by the phones. No video evidence available of this incident. Hearing continued to call in CO Shoemaker
as a witness. Waiver form is signed.

1/21/2020 - CO Shoemaker was sworn in and stated, “CO Pellam told the whole group to go back to the
dayroom because they were crowding the door. Then inmate Burgos came in and was standing in the
dayroom by the trash can.”

1/21/2020 — Hearing Concluded. Inmate Given Decision.

 

 

 

 

 

 

DISMISSED
X YES - ONO _ The inmate has heard the decision and has been told the reason for |. INMATE VERSION.
it and what will happen. WITNESS REQUEST
X YES D.NO _ Thecircumstances of the charge have been read and fully explained WAIVER
to the inmate.
X YES C1NO _ The opportunity to have the inmate’s version reported as part of the SEE APPENDICES
record was given. xX
X YES [TINO The inmate has been advised that within 15 days a request for a
_ formal review maybe submitted and that this request must contain
specific reasons-for the review.
NAME(S) OF HEARING EXAMINER/COMMITTEE Hearing Report and all appended information must be signed.
(TYPED OR PRINTED) Signature indicates finished report with appendices.
T. Walter 7. Walter
SIGNATURE OF HEARING EXAMINER/COORDINATOR
WHITE — DC-15 YELLOW -— Inmate Cited PINK — Staff Member Reporting Misconduct

GOLDENROD - Deputy Facility Manager

DC-ADM 801, Inmate Discipline Procedutes Wianual

Section 4 — Disposition of Charges and Misconduct Sanctions Attachment 4-A
Issued: May 20, 2015
Effective: July 2, 2015

 
 

 

FORM DC-141 PART2D

 

 

 

 

 

 

a

 

Rev. 8/05 CIPLINARY COMMONWEALTH OF PENNSYLVANIA
WAIVER OF DIS
PROGEDURES DEPARTMENT OF CORRECTIONS
DC Number . ~ Name Facility Date
Ee HI Burg os LSC/RY eenas
. ™ ¢ +
MISCONDUCT REPORT(S) NO. fD ~ Pla ‘S$ OU

(This form is to be used when an inmate charged with committing a misconduct wishes to waive his right to a
disciplinary hearing or other procedural protections.)

| have received written notice of the offense(s) with which | am charged. | have read or have been informed of
and understand the following:

| have a right to have a hearing not less than 24 hours nor more than seven working days after receiving notice of
the charges, to determine whether | am innocent or guilty of committing a misconduct.

If found guilty, discipline may be imposed against me, including but not limited to, loss of privileges and placement
in disciplinary custody.

After the hearing, | have a right tio appeal both the finding of guilt and the appropriateness of any discipline
imposed by the Hearing Committee to the Program Review Committee.

; | may waive my right to a hearing as well as any other procedural protections to which | am entitled.
if | waive my right to a hearing, the Hearing Committee/Examiner will determine my guilt or innocence in my
absence, and that determination shall be final. If | am found guilty, discipline may be imposed. | may appeal the
appropriateness of the discipline imposed by the Program Review Committee.

| have read the above statement or have had it read to me, and with an understanding of my rights,

 

| hereby voluntarily waive the disciplinary hearing on misconduct report(s) #

 

 

 

| wish to have a disciplinary hearing, but hereby voluntarily waive my right to 24 hours notice prior to the
hearing and request that it be scheduled as soon as possible.

 

 

 

 

 

 

 

 

 

 

\ | Lwish to have a disciplinary hearing, but | hereby voluntarily waive my right to have the hearing within
“| seven working’c days of receiving notice of the charge and request that it be scheduled within a reasonable
time hereafter.
/ a -
f
| | Ep \ |
A sO i ! i LZ i a ff a \ ee Sorat
Yo AVINMATE 0 f 4 WITNESS
pate oan 0 pate So 3sn 2S

 

 

WITNESS

- pate 63 en BO

 

 

 
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 83 of 138

 
Case 4: 20- cv- 019764 MWB- DB ‘Document 1 Filed 10/2 7120 ‘Page 84 of 138

   

 

  

 

 

 

 

 

 

 

 

 

Form DC-141 Paft't COMMONWEALTH OF PENNSYLVANIA
Ref RORY DEPARTMENT OF CORRECTIONS D 386847

NA MISCONDUCT REPORT CO OTHER ah DC-ADM 801 INFORMAL RESOLUTION

#DC Number, a Name Institution | Incident Time 24 Hr. Base oi po Date | Date of Report
LYSE | Su faOS SEL“ RET! 1aeG REISS OFA OIRE
Quarters Place of Incidént af j
f fe. ch Ra ot

. OTHER INMATES OR STAFF INVOLVED OR WITNESSES (CHECK | OR W)

DC Number Name | |W DC Number : Name 1 | Ww

 

 

 

 

 

 

 

 

 

 

 

MISCONDUCT CHARGE OR OTHER ACTION
tebe T 7
K. plass f tha Cok EE Oo 2 Befust we PS abs fa 8 Cals i
Je
bak

 

 

j if ;
Oo tlase | clerqust2e [ “we Sirona A, al tees ing, Hsoapieg Whi fo re Ap als,
‘STAFF MEMBER'S VERSION / i a4 7 F pep ay

 

 

fa tag glove. dake ac aaweleode thisal vee oPvevr wit S

“com duly padi a Gh fu phi pinnek’ "ok all cdl g doo hs. Phi? oBecer ondarert
a bn ates © Hep A MCS O04 SOu- de Musand au phe tas adie
aA Jil, ack aie barbie whe fart cloore hin oi fall a. pep ae pbs behead

 

-f ol
an 4
‘Fe

 

 

 

4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ghent eel Teel pe ice Bou A 7 & pret, rd pein, tha rn ehte POLL ntAda
4 nat i alagt « s “lal § Peisd tl Hab NE ACs : rd - th. Z sabe eae) ave
eget! iM va ae iba “EL cine ik ‘ipo P abla ta cud {IO . i is if ° - if _ I
pp I DOTA Er SUPT FS

ike _ } —
# Poop 8 ‘A

 

 

 

 

IMMEDIATE ACTION TAKEN AND REASON

 

 

 

 

AR RT RSE cae ea Fe gt CM ER REN OET FR te Seti D verona

 

 

 

 

 

 

 

 

 

 

 

   
 

 

  
  

 

 

 

 

 

  

= PRETEARING CONFINEMENT Kt 66. 77 Fe é £4 a? f Tita "LY PVCOCPLE
“Po IF YES PEK BAT [PALGCER REFER Gb beer Me EXE: 4G
DATE POR Fora Re KRBSAIUTIORS
7 FORMS GIVEN TO INMATE
yg_REQUEST FOR WITNESSES AND REPRESENTATION 4g! INMATE’S VERSION
REPORTING STAFF MEMBER ACTION REVIEWED AND APPROVED BY DATE AND TIME INMATE GIVEN COPY
— S)ENATURG AND oe RANKING C.0. ON yy SIGNATURE AND TITLE 7 ae TOUR
/ Zf &@ , 4 i BASE
J J # / p ° 3
YAS AB LEA Lapis thes Lop gal, fa3}%0 (lye
if YOURIEARING MAY BE SCHEDULED ANY TIME AFTER ° MISCONBUCT CATEGORY Signature of Person Serving Notice
we. DATE __ TIME

 

 

 

 

fi, e
bps LEO | . Wf CLASS1 |O CLASS2 ba Cb

Notice to inmate
You are scheduled for a hearing on the allegation on the date and time indicated or as soon thereafter as possible. You may remain ‘silent if you wish. Anything you say.
shall be used:against you both at the misconduct hearing and ina court of law, if this matter is referred for criminal prosecution. If you choose to remain silent, the
‘hearing ‘committee/examiner may use your silence as evidence against you. If you indicate that you wish to remain silent, you shail be asked no further questions. If
you are found guilty of a Class 1 misconduct, any pre-release status you have shall be revoked.
. WHITE -DC-15.-- YELLOW — Inmate PINK — Reporting Staff Member

 

 

 

 

 

DC-ADM 801, inmate Discipline Procedures Manual Attachment 1-B

Section 1 — Misconducts/Rule Violations
Issued: 12/1/2017
Effective: 12/1/2017

 
ge 85 of 138

i20 Pa

     

Case 4:20-cv-01976:MWB-DB Document 1. Filed 10/2

 

 

 

 

No. from PART |

 

y

Facilit

  

 

 

 

 

 

 

 

 

 

 

 

 

   

 

  
    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

&
< a
g
w & ,
=Z a
od Oo
> = as ,
2 © 4a}
Pa Ol O
Lu ell 4d
oo
20
it ©
Ow
Ze :
wd Z
ft i
we
Sb
<< ia
= Bi o 13
= Zz “4
5 |,
oO 5
al
i
an B
5 iG
lu 3 iW oo,
i a
at ke on
2 w G3
~Ee oy
Loz 4
=ZE| = |Z] 9 fn,
eee! 3 101 & 2
0 <q of = een
<uZzl = | O) «» “
are od mw 6 ce
PA tee Lhe Lu ig sos,
O1Ssas | > a] a
eles lo] et 8
au | 5"? F oe Pon.
2>\oer3| Ue
= wi vob e
Tse lo™ <_
ToL =
oOo 3 = -
ave =

GOLDENROD — Deputy Superintendent

 

 

 

 

 

 

 

 

 

 

 

PINK — Staff Member Reporting Misconduct

VFit OW — Inmate Cited

WITTE A041
 

 

Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 86 of 138

;
\

 

 

 

 

 

 

 

DC-i4i PART 2A COMMONWEALTH OF PENNSYLVANIA
INMATE REQUEST FOR
REPRESENTATION AND WITNESSES DEPARTMENT OF CORRECTIONS
Dc. Number Name : Facili Date Number as on Part t
T5947 BBurgos Retreat 1 72 3/2p
D 386p47

 

 

 

 

 

You have been charged with a misconduct. You may request assistance and/or witnesses io appear at your hearing by
completing the section(s) below.

In ordet to have assistance or witnesses at your hearing, you rust complete this form and present all copies to one of
your housing officers no later than 9:00 a.m. the next day after you receive natice of the misconduct. —

 

Assistance: I do not request assistance oe
{ request assistance by Edwin Rodriquez NR1193.
(The person requested must be willing to assist you)

 

Witnesses: — You may request witnesses In accord with DC-ADM 801. State the relevance and
importance of the testimony the wiiness will give.
"  ifinmate 7 - DO NOT WRITE IN THIS SECTION .
“4, Name of Witness: No. Quarters - For Use by Hearing Examiner
Edwin Rodriquez NR11%3 CA-21. ”
. Why is this person’s testimony relevant and important? _ Witness permitted? Hf not, why not?

Rodriquez is the person who got
the order and did not remove
the door popper. ,

 

i Hf Inmate . ;
_ 2, Name of Witness: No. _ Quarters _ Witness permitted? if not, why nat?

Why is this person's testimony retevant and important?

 

  
 

 

 

 

 

 

 

 

 

=
if Inmate .
3, Name of Witness: so, Quarters Wiiness permitted? If not, why not?
Why is this person's testimony relevant and important?
)
i
Z i kK? an
Ent lf wf l
, er fo = Z f 2 : . .
ae mmate’d Signéture Uf . (Wit
This section to be completed by Housing Officer only . 4 Addin .
Received completed form SSD _ hours \/auboae - | Hearing Examiner's Signature
. Time Date ‘ .
CBr
Housing Officer's Signature

 

 

 

 

 

 

 

 

 

 

WHITE — DC-15 * YELLOW -— inmaie’s Copy To Be Given After Action By Hearing Exarniner PINK — Staff Member Reporting Misconduct
. GOLDENROD ~ Inmate Cited

 

 
Case 4:20-cv-01976-MWB-DB Document 1 Filed 10/27/20 Page 87 of 138

CA

 

DC-141, Part 2(B)

DISCIPLINARY HEARING REPORT

COMMONWEALTH OF PENNSYLVANIA
Department of Corrections

 

 

 

 

 

 

 

 

 

DC Number Name Facility Hearing Date Hearing Time No. from Part 4
LJ5951 BURGOS RET _1/28/2020 1010 D386847
INMATE © Guilty _ EINo Plea ‘| VERDICT X Guilty .
PLEA X Not Guilty 0 Other , X Not Guilty
HEARING ACTION

CHARGES #35, #38

Video Conference

 

FINDINGS OF FACT, VERDICT, AND SANCTIONS IMPOSED -

IM PLEADS NOT GUILTY TO all charges
UM offers a written version and reiterates.
/M Rodriguez NR1173-was sworn in and stated under-oath that he did not put the cloth in the door, but

‘he knew it was there.

HEX believes CO Koprowski’s report over inmate Burgos’ denial that inmate Burgos was destroying,
altering, tampering with, or damaging property when CO Koprowski found a piece of cloth wrapped

around the door hinge of inmate Burgos’ cell, causing an obstruction in the operation of the door. A
preponderance of evidence exists to support the #38 charge.

GUILTY #38 — 30D Cell Restriction, EFF 1/28/2020

 

formal review may be submitted and that this request must contain
specific reasons for the review.

 

- | DISMISS #35
X YES [INO — The inmate has heard the decision and has been told the reason for | 1-C
it and what will happen. INMATE VERSION
XYES . ONO The circurnstances of the charge have been read and fully explained | WITNESS REQUEST
to the inmate. INF RES ACTION FORM
X YES ONO The opportunity fo have the inmate’s version reported as part of the
record was given. SEE APPENDICES
X YES CUNO The inmate has been advised that within 15 days a request for a "OX

 

 

NAME(S) OF HEARING EXAMINER/COMMITTEE
(TYPED OR PRINTED)

T. Walter

 

Hearing Report and all appended information must be signed. .
Signature indicates finished report with appendices.

7, Walter

SIGNATURE OF HEARING EXAMINER/COORDINATOR

 

WHITE ~ DC-15

VELLOW-Inmate Cited, PINK — Staff Member Reporting Misconduct

GOLDENROD — Deputy Facility Manager

DC-ADM 801, Inmate Discipline Procedures Manual

Section 4— Disposition of Charges and Misconduct Sanctions Attachment 4-A
issued: May 20, 2015

Effective: July 2, 2015

 
Case 4:20-cv-01976-MWB-DB Document 1 Filed 10/2 £20 Page 88 of 138

PRC

   

 

 

DC-141, Part 2 (E). COMMONWEALTH OF PENNSYLVANIA

Misconduct Hearing Appeal

DC Number Name Facility No. From Part 1
LJ5951 David Burgos _ Retreat BD 386847

 

 

 

 

BCT La ag i charge #2R on 1/28/2020
(date)

by the Hearing Examiner, and | wish to appeal that decision on the following grounds.

| was found guilty of misconduct number

 

 

Check Area(s) Involved

Cl) a. the procedures employed were contrary to law, Department directives, or regulations;

 

$1 b. the punishment is disproportionate to the offense; and/or

Qc. the findings of fact were insufficient to support the decision.

Below is a brief statement of the facts relevant to my claims(s). It includes the identity
of all persons who may have information that may be helpful in resolving this matter.

 

eas Ee

iiwas charged with ( Destroving, altering, tamnering with oresests 299 -a
ving. cing urith enert=

server evita Lye tien Co IF ema cle d made ov te Sey Inte be on et ee
a eS ee he DE

 

 

L/99/9N9M shene chore

=f ie, oa ee Be ae tor Neer dh ye at ee Rae a ke Met FS Nd a ee Tod aed Oe we Bad Soe Seo Ge ake SE Done Sk G eh Wit, GE
oa Be cy ee oe om “eet neh es et to ak, =. any i = 2 Iz 2 4 2

HS EO Temere a erecta chet Fase  KpeaLie tne CLosure Wl MY URAE « th ich Va

 

my_celly Edwin Rodriquez this order, but had never sonken with me rhereafrar

 

My celly also never told me this either. On 1/24/2020 my celly hes also pled

 

 

suilty to this bur here again T am being written un for somerhine T did nner -
do. I was given 30 days cell testrietton by the Hearing Examiner for something

 

my_celly did, or did nor do. (rell me thar rhe C(O teald him te remove o elath

 

from the jam ). This is not pert of DOC directives to sive misconduct’s to

 

an Individual whose celly breke policy when the Individual. did not just

 

because they are celly's. Furthermore this misconduct was not delivered

 

jin the 24 br. time limit ner “nolicy. This should aihstantiate the fact thar

 

iam net guilty because my celly was given his misconduct before me and before

 

the 24 hr. time limit. I have attached hereto an Affidavit from my celliy

 

Edwin Rodriquez NR1173. I am respectfully requesting that this misconduct

 

please, be drows@d/fronm a. class’ 1 _ to a class 2 so that T will not lose av

 

: A.
yige as an Aducarfonal: Tutor and also if T may Please ser 9 half time cur

 

cell aici y thank you for your time and consideration, God Bless.

 

 

 

fi ZEA
Lfaf, 6.20

Kiould] / Date

L” Inmate’ Sige f

 

 

 

DC-ADM 801, Inmate Discipline Procedures Manual

Section 5 — Appeals Attachment 5-A
Issued: May 20, 2015
Effective: July 2, 2015
Case 4:20-cv-01976-MWB-DB Document 1 Filed 10/27/20 Page 89 of 138

Affidavit

On 1/24/2020 I was called to my misconduct hearing where I told

"W

the Hearing Examiner " Yes ", " I am guilty for the string being in my cell

door "

; " But I did not put it there ". I said this hoping to get a slap
on the wrist. My celly David Burgos should not be held accountable for this
misconduct because I put the string in the door without his knowledge and
while he was at self medication. I was also given the Order from CO/Koproski
to remove the string and I did not. I did not tell my celly this either.

He did not have anything to do with this and should not have been written

up for something I did.

I aver the following stated herein’ is true and correct.

    

BATE: 1{31)20 x

Edwin Rodriquez yRii73
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 90 of 138

 

 

DC-141, Part COMMONWEALTH OF PENNSYLVANIA

IM . Department of Corrections

Program ;

Review

Committee

Action

1 Misconduct Appeal [1 Periodic Review © Other

DC Number Name - Facility — Date of Review No. from DC-141, Part 4
LJ5951 David Burgos Retreat 02/06/20 D386847

 

 

 

 

 

 

Program Review Committee’s Decision and Rationale
PRC notes that you have appealed this misconduct on the grounds:

(b). the punishment is disproportionate to the offense.
(c). the findings of fact were insufficient to support the decision.

The sanction was well within the guidelines of policy. The Hearing Examiner may, per policy, award a
sanction of up to 90 days Disciplinary Custody for each Class 1 charge. Within this misconduct report
you were found guilty a Class 1 charge. The sanction you received was 30 days Cell Restriction. This is
not disproportionate.

The Hearing Examiner determined that a preponderance of evidence existed in order to establish a
finding of guilt. The issue appears to be one of credibility in which the Hearing Examiner chose to accept
the staff member’s written report as being more factual than your denial.

Based on the above information, PRC will uphold the Hearing Examiner's decision.

 

Decision Relative to PRC Review

 

[1 Continue O Move to AC 1] Release to GP 1 Release Cell Restriction [1 Continue Investigation

 

1] Release to Control GRP [ Release Medical [I Release Diag. Center L] Release Sent. Complete

 

Decision Relative to Hearing Examiner’s Verdict

 

1 Reject M1 Uphold O Uphold-Modify O Remand back 1 Vacate-permit Recharge C1 Dismiss

 

 

 

 

 

 

 

 

Names of Program Review Signatures Date
Committee Members
L. BANTA, DSCS Stow Bae 02/06/20
C. STETLER, DSFM a ee. 02/06/20
T. SOKALOSKI, CCPM Se SSS! 02/06/20
WHITE — DC-15 " YELLOW — INMATE PINK — STAFF MEMBER REPORTING MISCONDUCT

GOLDENROD - DSFM

 
Case 4:20-cv-01976-MWB-DB Document 1 Filed 10/27/20 Page 91 of 138

dew? Ws moon. !

 

CKIe.0le —\nyperntden

 

 

DC-141, Part 2 £ ~GOWIMONWEALTH OF PENNSYLVANIA
Misconduct Hearing Appeal DEPARTMENT OF CORRECTIONS
DC Number Name

La 545) Pew bwoo5

 

 

 

 

| twas found guilty of misconduct number Be elas | H 33

by the Hearing Examiner, and | wish to appeal that decision on the following grounds:

 

Check Area(s) Involved
aw a. the procedures employed were contrary to law, Department directives, or regulations;
wy b. the punishment is disproportionate to the offense; and/or |
c. the findings of fact were insufficient to support the decision.

Below is a brief statement of the facts relevant to my claims(s). It includes the identity of all
persons who may have information that may be helpful in resolving this matter.

L Ws cacged win Rest roying ; plteving , Fempering hstth
Oreopewdy AE BR On Lfat Jo02. ghee. cbpetes- Shem Lim ef loprestt|
Sderting Vout He ngdcvched pe fi LE MIUE oo » chth Lhadt ult dnyped
tht Closixte of ny door. whity ite hed given TY Lesh) eetuin Led/nt 2.
His ovdet, bu¢ hedt never Spe wlth Me. fi) ceily Aes fled ui
to Hulk Ad hee goum am edna witten Wyo fot Some thing £-
al to do. £ wrk given Body ell respec fon by the Hen ng
edeminer bc Smeduing my cell diel of Aid not do. his B neg
pert ef Orc Aivectives fo give puidcondvet's fa_an Ludbvtadval
ber ceil) broke. polity wher The incl vialvad ald net Wht be cose
they Avé Célly's. Lurther more PhAy mircendvcdt iys net dé fiverco!
my tne au. fiwe_finitper ati] iz This shold Subspauttake the
wpetk het Gi no¢ ou LM hecnste my ceiby Us giving Wie
lwiltconlduck before me ’ and bebre thé Zi ¥r. éime fond. 5 Hade|
bHect # cop 4o Can et tidlent fiom pnd ceiy Edun,
Radniguez. NR MEZ. x fon respectfully feguesting the fg.
mmicondver pews € be. copped fom_¢ a OL RES. I fo A eles
So thi 2 Ant lose_iy ‘ok AS_AN educs Final Ft. and #1.
ch wel Pose get & Halt time Lot, Thala ed ged Bek
[M AAs 3 JI) 1t (2020 ”
SL : inmate’s Siggfature —D TV: tA Date

White — DC-15 Yellow- Inmate Revised 2/07

 

 

     

 

    
 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

   

 

 

 

 
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 92 of 138

2 pennsylvania

DEPARTMENT OF CORRECTIONS
MEMO

 

TO David Burgos, LJ-5951 @ MAH
DB-Unit

FROM ByYMA Gr

B. Mason
Superintendent

DATE March 20, 2020

RE RESPONSE TO REQUEST FOR APPEAL OF MISCONDUCT #D386847

I am in receipt of your 2"¢-Level Misconduct Appeal.
You chose to appeal based on Sections a., b., &c.

a. You did not raise this issue at you first level appeal to PRC; therefore, it will not
be heard at second level.

b. Punishment was not disproportionate to the offense. You were found guilty of a
Class I offense and were given cell restriction. This is well within policy
guidelines. -

c. Findings of fact were sufficient to support the decision. The Hearing Examiner
found a preponderance of evidence to support Charge #38. You provide no
information to refute the findings.

’ Based upon on the above information, I uphold the sanction imposed by the
Hearing Examiner and upheld by P.R.C. ,

ms

Cc: D.S.C.S. - [Log]
D.S.F.M.
Unit Manager
DC-15 File @ MAH
File

 

SCI-Retreat | 660 State Route 11 | Hunlock Creek, Pennsylvania 18621 | 570.735.8754 | www.pa.gov
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 93 of 138

pennsylvania

SHEPARTMENT OF CORRECTIONS

  

March 5, 2020 -
David Burgos, LI5951 yb \\
SCI-Mahanoy

Re: Correspondence dated February 21,2820 ~
- Misconduct No. D386847

Dear Mr. Burgos: -

- This will acknowledge receipt of your above-referenced letter. Upon review

of the issue(s) you raise, I am filing your letter without action for the following
reason(s):

According to institution records, you have not completed an appeal to the
Superintendent.

Facility records indicate you completed an ‘appeal to. PRC February 5,

2020.
Sincerely,
Bag
achary J. Moslak
Chief Hearing Examiner.
- Pennsylvania Department of Corrections
_ ZIM/srh

cc: File

 

Governor’s Office of General Counsel] 1920 Technology Parkway | Mechanicsburg, PA 17050 |
717.728.7763 | www.cor.state.pa.us —

M
Case 4:20-cv-01976-MWB-DB, POREE Bure We TAET F464 94 of 138

SRY ft Commun cA LIN /; POA VOC
SCL inp ANON

pid Bok 33028
of. peter shirg , Pharidlt, 33753

CMe fk peming efemneg

ZAChAtY J. moslAK | og hie Jro20
[920 F echnology preety |

We cha nrtslowg, pat F250

par MosiaK

L pete ive c| yoy” Corres jondenceé pated

" ding fo INSP fARN
VIAN CE O, which up S41”, d pAtcording 70 u
merc 5,202, which yov Sfrfe Thy foe superntleddewy

2ecods gu haw’ not Complete / es
pe Send you A Copy of my pyppee | fo The SYyPonael

© send fev oN 2fo/20r0 from the Ofv FRAME L
ne under fa vy Yaw my pppee] ne “a $7 ad ye me “
When £ oliZ svpmlHed JW ppperd. om sf A
you a Copy fo Shaw iv fhog £ thd In fry la
pea fo thé Super lender f, which £ Re wbmifted pps pea
fo iM syperintensalen & ms mrsonl |

teil yo vers wml for Yer pine Hele andl

r. re ld Ywre meter. Ged bless.
prtiente wn gucenely |

: rf if \Bu' J
ce File -D|f OF beg

'

 

 
~ Case 4:20-cv-01976-MWB-DB Document 1 Filed 10/27/20 Page 95 of 138

 
 

pennsylvania
DEPARTMENT OF CORBECTIONG .

April 15, 2020

David Burgos, LJ5951 Ko:
SCI-Mahanoy

Re: Correspondence dated April 3, 2020
Misconduct No. D386847

Dear Mr. Burgos:

This will acknowledge receipt of your above-referenced letter. Upon review
of the issue(s) you raise, I am filing your letter without action for the following
reason(s):

In accordance with DC ADM 801, you have failed to provide copies of the
paperwork specified within Section 5 - Appeals of the Inmate Discipline
Policy, and within the Inmate Handbook. In addition to providing a brief
statement relative to the issues on a DC-141, Part 2(K) form, you are
responsible for providing photocopies of:

e Misconduct Report
Hearing Examiner’s Report
Inmate Version and Witness Forms (if applicable)
Your written Appeal to PRC and the Response from PRC
Your written Appeal to the Superintendent and the Response from
the Superintendent

e ¢ 8@ @

You must submit copies of all the paperwork in one envelope. This office
will not return nor furnish copies of any of the materials sent to the office
for final review.

Upon receipt of this correspondence, you will have seven calendar days to
re-submit the appeal with copies of the necessary paperwork specified
above. .

 

~ Governor’s Office of General Counsel| 1920 Technology Parkway | Mechanicsburg, PA 17050 |
717.728.7763 | www.cor.state.pa.us
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 96 of 138

Sincerely,

Feeds Aaa la
achary J. Moslak -
. Chief Hearing Examiner

Pennsylvania Department of Corrections

ZJM/sth
cc: File

 

Governor’s Office of General Counsel| 1920 Technology Parkway | Mechanicsburg, PA 17050 |
717.728.7763 | www.cor.state.pa.us
Case 4:20-cv-01976-MWB-DB Document 1. Filed 10/ 20 Page 97 of 138

      

 

 

 

on . j ip ,

. PpMef spacal LéN¢ ral oF FLCE

DC-141, Part2E COMMONWEALTH OF PENNSYLVANIA ~ |

Misconduct Hearing Appeal DEPARTMENT OF CORRECTIONS Réfreak

DG Nu Name __ Facllity No. From Part 1
qhpegsy | Davicl at Buttes pgriiteebegs |T) Bal. Gy

 

 

 

| | was found guilty of misconduct number Ee clas$ i elise az og

 

by the Hearing Examiner, and | wish to appeal that decision on the following grounds:

Check Area(s) Involved
Ww the procedures employed were contrary to law, Department directives, or regulations;
ve b. the punishment is disproportionate to the offense; and/or
Se c. the findings of fact were insufficient to support the decision.

Below is a brief statement of the facts relevant to my claims(s). It includes the identity of all
persons who may have information that may be helpful in resolving this matter.

 

 

 

   

 

ot Adis ctraged wt dh sition Ald EG 5 AR pe £ in
a lat ‘2g “dd 7 2z L202 2a. hel chart’ fle

ff

  
  
 

     
 

dyn Cfo ' koprase oe ties Phede Pie ingfrvctad! sue Ge fepae.
A ell Phad i BS Pret Da. fhe Cfettre ot fad BOL. Le
Lnel calves Pal Cethy ech ust lade ls GLE? fare snlher Aud hed
peruae Senteal llth y pee Hh tut pfeet OM Lox L282 fit celiy
es Algs foled j" Gui lit £8 th & aude her aah - < wth baeinh
wetted ua At Semchhing x oT wal hb. a bag ettaoge-
Aal Lief pppece! fy Die Bat BE. ‘ha wat trem buy ce ths Edi ad
Rod eave rf ue Hae. Bm Bespactiuly Léa etd) vee that
PS ‘mn kone ve bleng E by Aeapped Fed A class é -

‘np CILISS A

 

 

 

 

 

 

 

 

 

Eh pall f test efor iio Pipe and Lanks e fad ia

Cecct Efe&E . _ f

3S. 5" aid pate Heve_ tine Hi PME ceohel”
Bue fe ine. Belsg “rans Set. Js SEE: fi yi bt th adisd Fina. LL
Dedrenck value Lape. ‘God. uate! Wa BES s Zasf Pini?
ff fhe & Heese for #3 {Mee Goh Suef i copes os

 

 

 

 

  
 

 

 

 

 

 

 

 

A bop §,
a Ble iF 5 alin S1Db
YY if “naa sent me if = Date

 

 

White-DC-15 Yellow“ inmate | Revised 2/01
‘Case 4:20-cv- 01976- MWB- DB Document 1 “Fes 20 10/27/20 ‘Page9sof138 ti (itét~™S

    

 

 

| ela | abner * ( central oF £icé }
DC-141, Part 2 (E) COMMONWEALTH OF PENNSYLVANIA ~
Misconduct Hearing Appeal
DC Number Name Facilit No. From Part 1
Lat 595) David Bw 905 Ke teow D 396944

 

 

 

 

| was found guilty of misconduct number 2” cfass / CHarat # 3$ on aga b20

by the Hearing Examiner, and | wish to appeal that decision on the following grounds.

Check Area(s) Involved

wa. the procedures employed were contrary to law, Department directives, or regulations;
wb. the punishment Is disproportionate to the offense; and/or

[. the findings of fact were insufficient to support the decision. —

Below is a brief statement of the facts relevant to my claims(s). It includes the identity
of all persons who may have information that may be helpful in resolving this matter.

ttn Appealing the Sunes indenlent becis ‘onl fa bu stosdyed ¢ DZKOGUFE
MHE Soe cittheate Nt Strted eal my Resroisé Phat =x eich not Pare
This £8vE at wy Fivsd tevef pbpeaf % Dike. HIS 25 clearth! FAISE
LZ A4SE All essvE fo p-£-C fleas€ SEE pny Aippplal ids BRC LEED

 

 

 

 

TED IP620. Ewes CHa road with DEST Ioysnd , UEC LING , fame ritg twish

 

On herd tt 28. “ON 1/22/2020, thESE chara@S! stem Fro Che Koprokes' patis

 

that he sstivete dé pie tp cenyve a chet h- Phe? bes napPerid ing fhe coin

 

oe wes deol. We had eivex hiy Célhg feliuid hocks que? #NRNFSAES reel, Buf

 

Ltn never Gracie nl with me Phere 'ebler. en 1/4/2620 prs celhy ns Also

 

bled Guilty’ Jo fais Bod Art again F am bev rg waited ub tol Ste fing Le

 

did not dp. Z vnie Atinctf’6n ny Bepeal Ym ere An Pi fidout Fm wy

 

COs Cal wii fe otrgee 2 NOUPZ2. SF 4°68 give of 6 drys cell festricéian Fer"

 

Sometin.ing my C4 did of clid nef clo: this (3 ne? antd of O06 DBivective Fp

 

Give wikconel vep Yo anal tiiclval ihe cette broke yvooliey then fhe peshividval

 

dtd not Avast beta $6 fh pre céihis further move thet witconedluct ws foF

 

efillverd ta the Au Ac, time fut per poliet. 220 shed espeedivily Reduessirg

 

that this mislordiuct bleasé, Be clrop. from _& Class i to A Cles$ 2 bheasé.

 

(Ps } We ea, cuiten ty on lock devil tuth ae most tient OIE fo fle CérontAh vie

 

 

ZL code sd (ELA copies ane cates LES Sed tette EL

 

 

 

 

 
 

 

 

2 SEE Seretury =

 

 

 

DC-ADM 801, Inmate Discipline Procedures Manual

Section 5 — Appeals Attachment 5-A
Issued: May 20, 2015 . .
Effective: July 2, 2015
  
 

Case 4:20-cv-0197 wee Document 1 Filed 10/27/20 Page 99 of 138

 

 

 

 

 

 

 

earn AREA ( cenhea lL affick
DC-141, Pat2E COMMONWEALTH OF PENNSYLVANIA a
Misconduct Hearing Appeal _DEPARTMENT OF CORRECTIONS
DC Number } ame Facility No. From Part 1
Lot 5951 Day id hutsos SLE Mpbosep D)3GLRYF

. 4 a
| was found guilty of misconduct number 47C! #<¢ 1 CHacae #28 -on_} fo a [o20
: ate

by the Hearing Examiner, and | wish to appeal that decision on the following grounds:

; Check Area(s) Involved
vl a. the procedures employed were contrary to law, Department directives, or regulations;
wy b. the punishment is disproportionate to the offense; and/or
c. the findings of fact were insufficient to support the decision.

Below is a brief statement of the facts relevant to my claims(s). It includes the identity of all
persons who may have information that may be helpful in resolving this matter.

oun abnealing He Superintendent NERICON te mitronichet D3BROGYE, SHE

 

 

. Eyperinte dent stoled en Mi Pe rpslSE thet tdi nok valle SAS ZSsve ad is
Lies eye! mopeal th O©-€ Hh is cleachy keke c. kite All coe Fo pve
Geele see my Apee! 46 ft, Dade! tte looro. Ewes cHeraed woith De stravive

Al+ecing , downy vind with Pioperty x RR, ON i ia2/eo2e, hese Heras. Sleya
Ari ef Koprask sted ig hat ble loausend seat cushy cded we te 3 remo a cloth
Hncel ways wes Pend | ie 4 Aye closure ob ant a deat. He had give sl Win cell Elwin dy iquey
BNQUT? Fhis otded, hut Had never Covent | orth me ne ve efter. on thaulanze 0 nN

céliy es Aisn Died au UN to +H 16 Bor howe. adail Lavan peng ws iitten ob for dooney dung
cE ad not dh. have attect pf a vriopes | 40 >, c.f. An plicit © From wing Cel Y
Edin Bode aie? NAAR wes given Zo deus cell VeShichOn For smetive mJ celhy
Ad of Aid net cin THs 7S nok peek of Doc. pirect; We te Gye nnisZontd yet Ip AN
midividival who celly byole poliest whew thé indivi ‘dual lid not just becous€ they
ase clln’s Furtned mote this misconduct uss not cleliverd a the Dube fare ling
Per wolien. tra nok gy | IAN hecaus® mu cell! was Aven Wis misconduct before me
and Ge bote ne Di he Hume limit 2 Bove ptrached heve+0 ash pet from vis
cali _tAwik Rodriquez NA WT, Ain “Sd Pebpertiolin CeQvuesting Prat Peasé this yniscondut}
he. dyoe Fromm clvss Lab A AnSS 2 Please - Freak i nd. Ha, ESS. and Sih
Sole Seka MS GS

/ Signe INH
XE Inmate's Signature of / Te LE “Sp 4 rhe 2N2eD
White — DC-15 Yellow- Innate i “Revised aot

 

 

 

 

   

AY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 100 of 138

 
eepemerenatmemangeitern

 

“CASE A20-6V-01976-MWB-DB Document 1° Filed 10/27/20 “Page 101 of 138~

Form DC-141 Part 1 COMMONWEALTH OF PENNSYLVANIA ~
| rev. 120017 | "DEPARTMENT OF CORRECTIONS . D 386872

MISCONDUCT REPORT O OTHER O DC-ADM-801 INFORMAL RESOLUTION
; | Incident Time.24 Hr. Base | |
eg hi

Place of |

INMA OR INVOL OR WITNE (CHECK | OR W)

DC Number Name i |W DG Name -

CHARGE OR OTHER
a

STAFF MEMBER’S

FORMS
REQUEST FOR WITNESSES AND REPRESENTATION TE'S VERSION

ACTION \ APPROVED BY DATE AND. TIME. INMATE
Cc. TURE AND TITLE

é 2
of Person.
f

“CLASS 1 | O CLASS2

= “Notice to Inmate:
“You are » scheduied for a hearing on the ¢ allegation on the. date and time indicated or as soon thereafter as possible. You may remain 7 silent if you Anything you say
shall:be used: against‘you: both atthe misconduct hearing and.in a court of law, if this matter is referred for criminal prosecution. If you choose to remain silent, the
hearing committee/examiner may use your silence as evidence against you. If you indicate that you wish to remain silent, you shail be asked no further questions. If
shall

~DC-15 — OW-Inmate PINK — Reporting Staff

 

DC-ADM 801, Inmate Discipline Procedures Manual Attachment 1-B

. Section 7 = Misconducts/Rule Violations
. |gsued: 12/1/2017
Effective: 12/1/2017
Case 4:20-cv-01976-MWB-DB Document 1 Filed 10/27/20 Page 102 of 138

AI

 

DC-141, Part 2(B) COMMONWEALTH OF PENNSYLVANIA
DISCIPLINARY HEARING REPORT Department of Corrections

 

- DC Number Name ~ Facllity Hearing Date Hearing Time
NR1173 RODRIGUEZ RET 1/24/2020 1004

 

 

 

 

 

No. from Part 1
D386872

 

INMATE X Guilty 1 No Plea VERDICT X Guilty.
PLEA O1 Not Guilty O Other C1 Not Guilty

 

 

HEARING ACTION.
CHARGES #38 ; Video Conference ~

 

FINDINGS OF FACT, VERDICT, AND SANCTIONS IMPOSED

/M PLEADS GUILTY to #38

i/M offers no written or oral version.

HEX accepts inmate Rodriguez’s guilty plea to the #38 charge,
This is inmate’s first class | misconduct.

GUILTY #38 — 30D Cell Restriction, EFF 1/24/2020

 

X YES CINO _ The inmate has heard the decision and has been told the reason for
it and what will happen.

X YES CINO The circumstances of the charge have been read and fully explained

to the inmate.
XYES [INO The opportunity to have the inmate’s version reported as part of the
- . record was given.

X YES C1NO The inmate has been advised that within 15 days a request for a
formal review may be submitted and that this request must contain
specific reasons for the review.

 

1-C

SEE APPENDICES
X

 

 

NAME(S) OF HEARING EXAMINER/COMMITTEE Hearing Report and all appended information must be signed.
(TYPED OR PRINTED) Signature indicates finished report with appendices.

T. Walter | 7. Walter

SIGNATURE OF HEARING EXAMINER/COORDINATOR _

 

 

WHITE — DC-15 YELLOW — Inmate Cited PINK — Staff Member Reporting Misconduct

_ GOLDENROD - Deputy Facility Manager

DC-ADM 801, Inmate Discipline Procedures Manual

Section 4— Disposition of Charges and Misconduct Sanctions Attachment 4-A

Issued: May 20, 2015
Effective: July 2, 2015

 
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 103 of 138

 
Case 4:20-cv-01976-MWB-DB Document 1 Filed 10/27/20 Page 104 of 138

 

 

 

 

 

 

 

        

  

 

 

 

oo eo,
nr Yo
DC-804 COMMONWEALTH OF PENNSYLVANIA ~— [FoR OFEJCI
Part 1 DEPARTMENT OF CORRECTIONS QUT GE: a
| GRIEVANCE NUMBER
OFFICIAL INMATE GRIEVANCE 4) LO
TO: FACILITY GRIEVANCE COORDINATOR FAC A / / DATE:
Mrs.Mahally Retréat /_Ay/2/20
FROM: (INMATE NAME & NUMBER) SIGNATURE/OF INMATE7A.
LJ5951 | : LPL DS ey MA
WORK ASSIGNMENT: HOUSING ASSIGNMENE p
Tutor CA=21
INSTRUCTIONS:

1. Refer to the DC-ADM 804 for procedures on the inmate grievance system.

2. State your grievance in Block A in a brief and understandable manner.

3, List in Block B any action you may have taken to resolve this matter. Be sure to include the identity of
staff members you have contacted. '

 

A. Provide a brief, clear statement of your grievance. Additional paper may be used, maximum two
pages (one DC-804 form and one one-sided 872" x 11" page). State all relief that you are seeking.

I was written up on 12/26/19 by CO/ Pellam for refusing to obey a
order and presence in an unauthorized area. This allegedly
happened at 3:50 p.m. in which case I was not even on the block
because I get insulin at that time. My grievance is that I am not
guilty of this because I was not even on the block when CO/Pellam
is saying this occured. I would also like for the camera footage
to be reviewed because that will also show that this did not
occur. CO/Pellam has had a vendetta for me since she has started
working the block. I would like this to be reviewed so that this
misconduct can be taken off my record because I do not want this
to affect my parole and I should not be sanctioned for something
I did not do just because CO/Pellam does not like me.

 

 

B. List actions taken and staff you have contacted, before submitting this grievance.

Talked with Unit Manager

 

Your grievance has been received and will be processed in accordance with DC-ADM 804.

[420

Signature of FaciliyGrievance Cookiiinator Date

 

WHITE Facility Grievance Coordinator Copy = CANARY File Copy = PINK Action Return Copy
GOLDEN ROD Inmate Copy

DG-ADM 804, inmate Grievance System Procedures Manual

Section 7 — Grievances & Initial Review . Attachment 7-A
Issued: 1/26/2016 oF :
Effective: 2/16/2016

 
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 105 of 138

 

 

Rejection Form
SCI Retreat
660 State Route 11 |
Hunlock Creek, PA, 186214 -3136

: 01/03/2020 09:47

 

Inmate Name:

 

IBURGOS, DAVID ~

   

 

      
 
   

 

 

This serves to acknowledge receipt of your grievance to this office. In accordance with the provisions of DC-ADM

| 804, “Inmate Grievance System Policy”, | have reviewed all documents provided as part of the grievance. Upon
' consideration of the grievance, it is the decision of this Office to reject your grievance due to a failure to comply with
the provisions of the DC-ADM 804, as specified below:

 

 

 

 

i * DC-ADM 801 Inmate Discipline/Misconduct Procedures
Response:
| The DC-ADM 804 is not the proper forum to grieve an issue related to a misconduct. See DC-ADM 801 for

| misconduct appeal procedures,

  
 

Signature:

   

 

 

  

 

 

‘Facility Grievance Coordinator
i — \
/ C: Facility Grievance Coordinator
DC-15 |
, i
|
|
DC-ADM 804, inmate Grievance System Procedures Manual
Section 1-- Grievances & Initial Review, Attachment 1-C issued: 1/26/2016 Effective: 2/16/2016
LJ5951 Grievance #:842655
| BURGOS, DAVID . Page tof1
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 106 of 138

 
Case 4:20-cv-019

PART 1

  
 

Q Page 107 of 138

 
 

MWB-DB Document 1 Filed 10

 

ForM. DC-141
Rev:8/05

4 MISCONDUCT REPORT

COMMONWEALTH OF PENNSYLVANIA
" DEPARTMENT OF CORRECTIONS

B 788487

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OTHER O. DC-ADM 801. INFORMAL RESOLUTION
DC_Number Name. Facility Incident Time 24. Hr. Base Cae Date Date of Report
LS 54 uRGCSS RET £0.50 2/3/20 | 2/2/26
_Quarters Place re incident a

AGF fate |

OTHER INMATES OR STAFF INVOLVED OR WITNESSES (CHECK 1.OR W)
DC Number Name | | w | DC Number Name 1} wi.

a
MISCONDUCT CHARGE OR OTHER ACTION PLY cet. LRA CLYVMES oF f At ff. oy sot 5

 

a ence Saget em
AIO) Cae Coke Oras Fp Ade (PE

 

 

STAFF MEMBER'S VERSION — wots ARE PRO MG Conta dtV) abl erg Als fe € Es

 

“ad AfecStce tue It DC ARY B02 ELLE, tant oni TA Teas PE

 

é Vs oL-4 Teas ee FACT! ry Fath SS Apel) TERE re

eee Ee

A PIEET > Fe

 

sae ke sae :
fi cur Te . é Eph Adee LNA ETC aS CE. Zuvesy corms). 2

 

Soe

 

 

 

 

 

 

 

 

 

 

 

 

 

IMMEDIATE ACTION TAKEN AND REASON

 

bet aie S&S RAR -IP of AE hes a ELIE STA

 

 

ra eg

 

 

 

 

 

 

 

 

 

    

 

 
 
       

 

 

 

 

 

 

PRE HEARING ¢ CONFINEMENT / yey Ce vA STAIFES..
IF YES. .
O: YES TIME: » DATE
ONO FORMS GIVEN TO INMATE iff
: } : 2 | REQUEST FOR WITNESSES AND REPRESENTATION. “© 7 INMATE’ § VERSION -
: REPORTING STAFF MEMBER 4 ACTION REVIEWED. AND APPROVED BY DATE AND TIME INMATE GIVEN COPY
SO fe AND TITLE f RANKING C. as . ON I TY” SIGNATURE AND TITLE DATE TIME 24 HOUR BASE
i, F : . = wie =
| Jute CoA iS. Eustice| < LEGO ed Boo om | Ioye.
. Lo ‘YOU ‘EAI ING MAY E BE SCHEDUTED ANY TIME AFTER MISCONDUCT CATEGORY Signatavs of Person Serving Notice
KfA |ALA ___ fous [Hioss2 | PS Sho
NOTICE TO INMATE. _ “

 

 

 

 

 

You: are scheduled for a hearing on the allegation on the date and time indicated oras soon thereafter as possible. You m

 

z
Zz
afin silent if you wish. Anything you

hearing committee/examiner may: use your silence as evidence against you. Ifyou indicate that you wish to remain silent, you will be asked no further questions. if yeu
are found guilty of 2 Class 1-misconduct, any pre-release status you have will be removed.

 

WHITE — DC-15

=) YELLOW —

Inmate ‘PINK — Reporting Staff Member

GOLDENROD — Deputy Superintendent Facility Management on

 
Case 4:20-cv-01976-MWB-DB Document 1 Filed 10/27/20 Page 108 of 138

 

 

 

 

 

 

 

DC-144, Part lll COMMONWEALTH OF PENNSYLVANIA
Programm - Department of Corrections
Review
| Committee
Action
CJ Misconduct’ Appeal C] Periodic Review vi Other -
DC Number Name Facility Date of Review | No. from DC-141, Part 4
LJ-5951 BURGOS, David SCI-RET 2/5/20 B788487

Program Review Committee’s Decision and Rationale

Inmate Burgos was served notice on 2/3/20 that this review would be an Administrative Hearing to
determine whether he would be continued in Administrative Custody.

REASON FOR CONFINEMENT: DC ADM 802 Ill A., Inmate Burgos | is pending review by PRC.

PRC COMMENTS: Inmate Burgos met with PRC. PSS Ervine, LPM Carey, cc Tiper and UM
Grohowski attended. He had no questions or concerns to note.

Continue present status, pending outcome of the investigation.

NOTE. AT NO TIME Did THE MENTION NAMES ABovE
CAME TO SEE ME NOR Did x Spek TO
ANYONE, PIEASE SEE CAMALA FOOTAGE ON GAY

 

 

¥I Continue [1 Move to AC Oo Release to BMU LiRelease Cell Restriction LJ Continue Investigation |

 

1] Release to Control GRP (1 Release Medical 1 Release Diag. Center Release Sent. Complete

 

Decision Relative to Hearing Examiner's Verdict

 

o Reject [ Uphold DO Uphold-Modify OO Remand back Oi Vacate-permit Recharge O Dismiss

 

 

 

 

 

 

 

 

Names of Program Review Signatures Date
Committee Members .
L. BANTA, DSCS a EB ee : 2/5/20
C. STETLER, DSFM ee _ ae "2/5/20
T. SOKALOSKI, CCPM he =a Seal 2/5120
WHITE -— DC-15 YELLOW — INMATE PINK — STAFF MEMBER REPORTING MISCONDUCT

GOLDENROD - DSFM.

 
Case 4:20-cv-01976-MWB-DB Document 1. Filed 10/27/20 Page 109 of 138

 
     
 
   

-DB Document 1 Filed 4

  
 

Case 4:20-cv-01 Page 110 of 138.

 

 

 

 

 

 

 

 

 

 

Form DC-141 Part 4 - COMMONWEALTH OF PENNSYLVANIA 0 7 9
Rew 122017 DEPARTMENT OF CORRECTIONS D06/982
o MISCONDUCT REPORT 4 22 OTHER a Cl DC- ADM. 801 INFORMAL. RESOLUTION 4
DC ae Name . Institution incident Time 24 Hr. Base | Incident Date Date 3 eeon
Esod5l| ArCogs 0 secret | 1/08 Mri | o/s
“Biee _ | Place of iitident . ee . °
DS : pus Pe
“ _OTHER INMATES OR STAFF INVOLVED OR WITNESSES (CHECK 1 OR Ww)
DC.Number: |. °. : Name. 1 |W DC Number . Name 1 WwW

 

 

 

 

 

 

 

 

 

 

MISCONDUCT CHARGE OR OTHER ACTION , ~
Ve Aom Se Padrei st stu ar€ Cosisdy

 

 

 

STAFF. MEMBERS VERSION
ee Ace De fag Conk: ned Be Sterkas ja fh ecur tga ce msc OC Ayn

AALS ne oe le nas been cys aged vy, ty, Arm Sader aiGa+ wection s
c ik asudleios ak faci | Lok Cyles. Gna dhere SSG Need for ~ :
ceaSes ¢ Coa yea} bo ndine dSOd sibisn ate Cree nee ame nen p| bern
! athe OL xbe3 ahi cat ae ‘ ~ me vs

oe - xg.

 

 

 

    

a

 

 

 

  
  

 

 

 

 

 

 

 

 

 

 

 

me “IMMEDIATE ACTION TAKEN AND REASON

 

“PREHEARING CONFINEMENT
~~ IEYES 0

lla il RPTL PE xibiag ed ars edad |

 

 

 

 

 

 

: FORMS GIVEN:TO INMATE,
REQUEST FOR WITNESSES AND REPRESENTATION PANT ’S VERSION

 

 

 

 

 

 

 

  
 

   

 

 

 

ACTION REVIEWED AND APPROVED BY DATE AND TIME INMATE GIVEN COPY
RANKING C:0. ON DUTY, IGNATURE AND TITLE: f°" DATE "TIME 24 HOUR “he
oo GE. gta a ASE |
: ) , | fe Z-7- Dro | sR
oo PYOURSEARING wey BE SEO. ANY’ TIME Al TER . MISCONDUCT CATEGORY Signature of Parson Serving Notice

 

 

; (i cunsst Bs ‘CLASS 2 : * ead
Notice to inmate ae =

You are ‘scheduled for a hearing 0 on nthe allegation on the date and time indicated of.as soon thereafter as: possible. You may mnt you: cwish, Anything y you say es
shall be:used against you both at the misconduct hearing and.in a court of fw, ¥ this: matteris referred for criminal prosecution. If you choose to remain silent, the.
hearing committee/examiner may. use your'silence as evidence against you. If you indicate that you. wish, fo. remain: silent, you shalt be asked no further questions, It.
= you are: found guilty of a-Class 4 misconduct, any pre-release status you have shail be revoked.

WHITE = DC- 15 es : YELLOW — Inmate eee *PINK— Reporting Staff Member

 

 

 

 

 

 

 

 

 

‘DC-ADM 801, Inmate Discipline Procedures: Manual - . : ; : Attachment 1-B

Section 1 - Misconducts/Rule Violations” i
Issued: 12/1/2017. :
Effective: 12/1/2017
Case 4:20-cv-01976-MWB-DB Document 1 Filed 10/27/20 Page 111 of 138

 
Case 4:20-cv-01976-\IWB-DB Document 1 Filed 10/27/20 Page 112 of 138
Ke 7 ?

 

DC-804 COMMONWEALTH OF PENNSYLVANIA — [For OFEIC =
Part 4 DEPARTMENT OF CORRECTIONS O choy

 

 

GRIEVANCE NUMBER

 

OFFICIAL INMATE GRIEVANCE

 

  

 

 

 

 

 

TO: FACILITY GRIEVANCE COORDINATOR ave , /\| ONE: /

MS MA WON rea mel POM)

FROM: ([NMATE NAME & NUMBER) Sit UGE Bonga UAE

DANId @ur4 OS LT 595]

WORK ASSIGNMENT: OPEC ASSIGNMENT. L/
N/A CA:

INSTRUCTIONS:

1. Refer to the DC-ADM 804 for procedures on the inmate grievance system.
2. State your grievance in Block A in a brief and understandable manner.
3. List in Block B any action you may have taken to resolve this matter. Be sure to include the identity of
staff members you have contacted.
A. Provide a brief, clear statement of your grievance. Additional paper may be used, maximum two
ges ( rhe DC-804 form and one one-sided 84" x 11" page). State all relief that you are seeking.
is vee Mis Grieva NCE Aga BINSt Sécur/ Fy} antt fh Members LY .
page y EUST iC€; SEeur iy c/o RES AM Seay Sin ff mem bers ON First
SHIFE 4O o- For MATRSSIMENT LEa\ bation ond pe AGvsi si het POUIEL “AIS,
Hirenss ment bee alter ing en since. x akpive Here ra 5 efret-on alg

 

KK

    

   
 

 

> Mor my Uh) one her rec Lro o
ine ware tern IS po time did pres of pase BF? 4: Spee Walk
: cedS hada ung ring please e fh vero oct eo
From tne Yardl ane] compounid. while 2 ses cong "0 From Yel a pat in
Rrovild 4-25 ,4210 “secur ty le Rass, wil. Op eS me, ain ne GAB we ed <A
WAVE Word we ee ect rents Scan POON: AFIEC Sittecl
ras, Diced thc in a TAS NaC crssinend AB se cpa c(t a
aN genes is Beeman Ne, GtityanCe of) Secor fie ee liat (nf a
Wen wale ped wewnes Sn © herve, re at sets heagt

oy in & West Bey peand opts e "oh roe > alt ir anlpumteesy nopenys 2S

[¢ jens = Ee. hot ro Yen Sy RAVES Creal ek tee eS “= 10 On

 

fist action iaken and fe" = . ha a contacted leu submiting is fevance.
= Week as a foes feasonl. LAM A stax,
nr ae AY Sefer Arone ror stare pairs 1 PATON

‘. ' i, SCh2oF7 ane, . “age
tli Mines. tee? seat te clelee eee & ConPlain a te Hoe

seek, yo 2 eZ Ropviadton chugs ir A
Nota WYONG OF Broke an Tack ity Ny rues . Leases opel te eps pte ave Tas lote

Your grievance has been received and will be processed in accordance with DC-ADM 804.

hale ) S-1]-A

 

 

 

Signature of Fagifity Grievance ordinator . Date
WHITE Facility Grievance Coordinator Copy CANARY File Copy PINK Action Return Copy -
GOLDEN ROD Inmate Copy

yy Oey

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 1 —- Grievances & Initial Review Attachment 1-A
Issued: 1/28/2016 -
Effective: 2/16/2016
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 113 of 138

Second Grievance Rejection
SCI Retreat .

660 State Route 11
Hunlock Creek, PA, 18621-3136

 

02/14/2020 10:48

 

   
 
  

3

IBURGOS, DAVID —_-

 

1849863

This serves to acknowledge receipt of your grievance to this office. In accordance with the provisions of DC-ADM
804, Inmate Grievance System Policy, | have reviewed all documents provided as part of the grievance. Upon:

consideration of the grievance, it is the decision of this Office to reject your grievance due to a failure to comply with
the provisions of the DC-ADM 804, as specified below:

 

Rationale: eee
* DC-ADM 802 Administrative Custody Procedures

i
i

Response:

 

issues regarding DC-ADM 802 procedures will not be reviewed by the Grievance Officer.

 

 

   

cc: Facility Grievance Coordinator
DC-15

 

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 1 - Grievances & Initial Review, Attachment 1-C issued: 1/26/2016 Effective: 2/16/2016

LJ5951 Grievance #: 849863
BURGOS, DAVID

 

Page tof1 :

 

 

 

 
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 114 of 138

 
Case 4:20-cv-019

  
 

MWB-DB Document 1 Filed 10/27/29 Page 115 of 138

 

 

DC-804 COMMONWEALTH OF PENNSYLVANIA FOR OFFICIAL USE.
Part 1 DEPARTMENT OF CORRECTIONS

te a GRIEVANCE NUMBER

   

 

 

 

3 OFFICIAL INMATE GRIEVANCE
TO: FACILITY GRIEVANCE SOORONATOR,
i “ we sy

 

    
    
 

 

 

 

WY vo “hese i

bo

WORK Aes — P

 

 

 

 

 

INSTRUCTIONS:
1. Refer to the DC-ADM 804 for procedures on the inmate grievance system.
2. State your grievance in Block A in a brief and understandable manner.
3. List in Block B any action you may have taken to resolve this matter. Be sure to include the identity of -
staff members you have contacted.
A Provide a, brief, clear statement. of your grievance. Additional paper may be used, maximum two
“Pages $ (one De- 804 form and'¢ one > onie- ‘sided Bin x A" "page). State all relief that you ‘are seeking.

aa
SA

 

 

        
 
 

 

 

PEsP 2 gts E £ fy

BeLi tagiions taken -and s| taff yourhave,contacted before submitting ' thy
oe PE SEE TT ROE Rees AeY oF f

 

     

 

 

 

 

Lil db re
‘Signature of 5 Faclity Grievance Goofdinator

 

~~ Date

"WHITE F Facility Grievahce Coordinator Copy ~ CANARY File Copy _PINK Action Return Copy
"GOLDEN ROD Inmate Copy. rs ae 2 Be Se

      

‘DC-ADM 804, Inmate Grievance System Procedures Manual
Section 7 - Grievances & Initial Review an - Attachment 1-A
issued: 1/26/2016 / “2 By

Effective: 2/16/2016 : : :
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 116 of 138

pe ecaeemies “ smemeernss fhe meter tae tetas Fam tate sect ates pnterdaneamnePtammaen te oth BNO Aversa tae

Initial Review Response

SCi Retreat
660 State Route 11__
Hunlock Creek, PA, 18621-3136

 

"(04/13/2020 01:00

 

 

 

 

 

_ BURGOS, DAVID [DOC #:

es

  
 
  
 

    
  

GOS
np

Grievance #: |854584

i
. i . :
5 we Berea on i

    

 

 

This serves to acknowledge receipt of your grievance to the assigned Grievance Officer. The response is as follows:

 

 

 

 

 

 

 

| Deciston:Grievance Denied

 

Response:

inmate Burgos, in your grievance you allege that you were harassed and abused by the Security Office at SCi
Retreat, as well as by all Security Team members from the 6-2 shift. You allege that you received cuts and bruises to
your hands and knees and wrists due to being placed Into a dry cell. You were placed into a dry cell on 2-3-20 and
placed in the Kuff Bag in accordance with PA DOC policy 6.3.1 Facility Security. You were photographed prior to and
after placement, with no injuries noted and you were assessed by Medical every two hours from the time of .
placement until the time of removal. On 2-5-20, swelling In your right hand was noticed. Dr. Stanish performed an
assessment and determined that removal from the Kuff Bag would mitigate the swelling. On that same date you
were removed from the Kuff Bag-and:placed into the Intermediate Restraint System (IRS) in accordance with PA
DOC policy 6.3.1 Facility Security. On 2-7-20 you were removed from the IRS and the dry cell and processed into
the RHU pending investigation. Upon removal from the IRS you were assessed and photographed by RN Baylor. At
this time you claimed injury to your right wrist. RN Baylor's assessment and photographs show no injury. In your
grievance you state that you had received cuts and bruises, neither of which were seen through assessment. The
photographs, which clearly show all areas you claimed were cut and bruised, show no injuries or brulsing. The Kuff
Bag and the IRS are both DOC approved restraint systems and were applied in accordance with policy. You claim
pain and suffering was done to you by placing you into a dry cell for no reason. You were placed into a dry cell due ,
to the Security Office receiving information that you may have swallowed contraband. This is also within policy.
Video shows that the Kuff Bag was applled correctly and was approved by Medical. Based on this information, your
grievance is denied in full. :

 

   

[Date:

cc: Facility Grievance Coordinator
pc-15

 

 

DC-ADM 804, Inmate Grievance System Procedures Manual
Section 1 - Grievances & Initial Review, Attachment 1-D Issued: 1/26/2016 Effective: 2/46/2016
LJ5951 Grievance #: 854584

 

 

 

 

BURGOS, DAVID . Page of 1
 

 

 

 

GRIEVANCE#

 

 

 

 

 

 

 

Zi abpeealiog Mj nidval Review Respons€ , coh SHuminky elie wet salkesfigate
ny claims properly Gnd Denitd my Grievanc€. 2 was Harass BV security sat

members Fi st Shi ft Gd. ENer since x arrived é SCE: ectreat Live beed i tangeted
and WarcAss 65 Well. Reta \inded AN Becaust xc file Griewnce mal security fc thei

 

  
   
  
  

 

 

 

 

 

 

pe

ib Gein A ne ce\\. I " ne £ wes War ASS on ol
ond Sn Phe. avserved ne Placed $61

 

 

 

ore vance and weg benied, Ail thes ¢ Come from we 2 f fing Guvievancé on secutidN 4 Sc
pr essmint and fetaliotion. From 21212020 4, a}+ lee £ Surfer Some nies
Brus€ Knee, Bruse Avtles, Bs and cuts of my writs as we ines

 

 

Meands and Now x ave Besiclel nevu’ damage. had 4 to pioerience edit nest.
and Suffering from 2]/3]20 46 2) +/20 for no LEASON what Lolever Bothing bot lies Ay
secuti, $0 they could Haass te. (nex+ prgé 2 {/ £12

NIT WA
DC-ADM 804, Inmate Grievance System Procedures Manual

Section 2— Appeals Attachment 2-A
Issued: 1/26/2016 :
Effective: 2/16/2016

 

 

 

 

INMATE SIGNATU

 
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 118 of 138

™

LTS) — Dpnicd Burgos KB St Nola, poem
ate aes NE 5 [30

(corenve) | ys! , - i

| 3 4 pant) Know) hace paotog cops Hey te were ook a ‘auf cleatly
x Wave Bock we EWE MmerckS on my Wands. which they weve very Swolten and
best, as weil. weave cof. merks on. ry. ustigst. Dot do Them. rence: that they
— fAlCS onyn 4 rand: super fight told. ther, ded the Hancuffs were 40 Hight
and thot L coovln’ feel my Yards and Sones “tgnoted - ZL hed 45 tperienc€ his
(PAIN Orel Suffering which: they Knew L Nach Server mec ical ZSSVES Gnd By me bem
Place in Mat ceN, Lad +o. Ape cencé Hig ROSE. Sin fh Smt O- Sdabi hy fi
suffer from mayor Depression and angel , Paronaid scryzofranic. these shelf resect
Violeted my rights which <tr gong fo file 4. Complaii fo the courts.
~ | Rehet xc seed Yrat-these. Stef member | be suspended with
ut PN and x seek Be, Och a 1 Dennges. /

 

 

 

 

CCRIED BR

 
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 119 of 138

Facility Manager's Appeal Response
Cl Retreat

660 tale Rovle 14
Hunlock. Creek, PA, 18621 3436

   

| paHemenab4:42

 

     

- dyimate Name: Bu ROS; DAVID poce: ‘Lg5ost

Grievance # 'B54584

  
    
  

This serves to acknowledge: receipt of your grievance appeal io f ihe Facility Manager for the |
ar ro Gri

vance noted above,
stem Pal ,

g response | is.

   

-belng provided based on are iw of ;
the Grievance Officer's rasponse, your appeal ia me. ‘and any other dociimertt submil

 

fold Response

      
    
 
 
 
  
   
 

sid the Initial response; uphold the. Jnmate, dismiss,or U
o let ral ee sunmerene f i

Response:

 

y arn in racelpt of “your grievance app:
harassment, ‘fataliation and abuse .of power by Secusity: staff:

: Lipo
* sath
1 placemen sere appropt

"paged an the'above, Lam upholding the deo!
relief,

- “Title:

"ec: DOS
: File

 

   

  

_ Seetie fesund: 2620768 Esjeciive; 2176/2016
. Lisa64 :

3 BURGOS, DAVID Paget of

 
 

  
 

 

 

 
 
  

  

Li popealt manuel 7 Beene 2 if Lane sit
Anlierd ty ‘rlesnce wt fit prieveatl 6S £0F INVES le

 

  

ar r { vives 63 Se“ Lira 2 Zz! ud » bsenl | dargehal aod Vm pasé As wel) Lefollef:
All feces. Zt} le ertevanc€ on secutify fo Merv contin) bev extent
Especiidhy ON U¢lew 20 So. af 9 2022 x Ws Paced nf Ly CEU IN No
Reason wetspevel and SO anidh sitled thot he 4nd bp hum ins
property nsesfi geded. inf Chowts, and prayidbed we uff a fled

 

   

ae

 

 

 

 

    

 

  
 

 

2D ¥ 0 lhl: cs 5 te paliusering ny | pote umee chic Ve Wek tit not
: ik duest gated psd aleve ce tad Ae neg ad ne Jip pcfalas. an as)ee.

 

 

4 «< IBV ES $ BY CVT PS thd St # COM. Whi) £ SVE LE

 

 

 

 

 

 

me Lillng Breanne San eceuky by het. Coifad fen hse Due

in A int 2: Sesiy thet after fret wiefol bepress. and! lie, LLptenoid.
we ee ,
INMATE SIGNATURE:

 

 

 

 

 

hzottenit gnel Fleece Sfrff cet Dt1S

 

 

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 2~— Appeals ; oo Attachment 2-E
Issued: 1/26/2016
Effective: 2/16/2016
Case 4:20-Ccv-01976-M)

  

ocument 1 Filed 10/27/20 Page 121 of 138

Grievance Referral
(Notice to Inmate)

Secretary's Office of Inmate Grievances & Appeals
Pennsyivania Department of Corrections
1920 Technology Parkway
Mechanicsburg, PA 17050

 

 

    

   

06/16/2020 09:52

Inmate Namo: EB DOC #:
SCI Filed: -- ' | Retreat Current SCI:
Grievance # 854584

This serves to acknowleage receipt of your appeal to final review for the grievance.noted above. In accordance with
the provisions of DC-ADM 804, "Inmate Grievance System Policy”, this Office has reviewed the documents
submitted; including your Initial grievance, the grievance officer's response, your appeal to the facility manager, the
facility manager's response, and the issues you raised to final review. Upon completion of this review, it is the
determination of this Office to solicit input from an appropriate Central Office Bureau relative to the issue(s) raised in
your grievance. Therefore, please be advised that the final review decision will be delayed pending review by the
office to which it has been referred. Upon completion of this review, however, a determination will be made and you
will be provided with a final appeal decision in writing.

Action: Referral

 

 

Bureau/Offi ice:
° Special Investigations & Intatigence- Referral Date : 06/15/2020
Si natun , “Yons Be
‘ignature” . AI oe
Name: 0-0 a D. Varner rae
Title: | " Chief Grievance Officer:
Date: een ee 6/16/20
co: DC-15/Superintendent - Retreat
DC-15/Superintendent - Mahanoy
Grievance Office
DC-ADM 804, Inmate Grievance System Procedures Manual
Section 2 - Appeals, Attachment 2-l Issued: 1/26/2016 Effective: 2/16/2016

 LJ5951 Grievance #854584
BURGOS; DAVID Page‘ of 4

 
Case 4:20-cv-01976-MWB-DB Document1 Filed.10/27/20 Page 122 of 138

Final Appeal Decision

  

Secretary's Office of inmate Grievances & Appeals
Perinsylvania Department of Corrections
40/05/2020 10:36 , 1920 Technology Parkway
Mechanicsburg, PA 17050

 

   
 
 

Inmate Name: BURGOS, DAVID.. DOCcC#: . LJ5951

   

854584

This serves to acknowledge receipt of your appeal to the Secretary's Office of Inmate Grievances and Appeals for
the grievance noted above. In accordance with the provisions of DC-ADM 804, Inmate Grievance System Policy, the
following response is being provided based on a review of the entire record of this grievance. The review included
your initial grievance, the Grievance Officer's response, your appeal to the Facility Manager, the Facility Manager's
response, the issues you raised to final review, and (when applicable) any revised institutional responses required as
a result of a subsequent remand action by this office. As necessary, input from appropriate Central Office Bureaus
(e.g., Health Care Services, Chief Counsel, Office of Special Investigations and Intelligence, etc) may have been
solicited in making a determination in response to your issue as well. :

Grievance #:

Decision:Uphold Response .

 
   

appeal and relief sought.

Response:

in this grievance, you allege that you were harassed and abused by security staff from 2/3/20 through 2/7/20. You
claim that you received bruised knees, bruised ankles, cuts on both hands and wrists as well as numbness in both
hands. . ,

This office finds the responses provided to you appropriately addressed your concerns. You provide this office with
no additional information/evidence to support the claims you raise within this grievance. Therefore, this office
upholds the responses provided to you and any requested relief is denied. ,

    

' Signature:

 

Title: , Chief Grievance Officer

  

cc: DC-1 5/Superintendent - Retreat
DC-15/Superintendent -. Mahanoy
Grievance Office

 

 

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 2 - Appeals, Attachment 2-F Issued: 1/26/2016 Effective: 2/16/2016
LJ5951 Grievance #:854584 |

BURGOS, DAVID , / Page of 1
Case 4:20-cv-01976-MWB-DB Document 1 Filed 10/27/20 Page 123 of 138

 
woe pa ‘Case a: 20-Cv- 01a Fey: DB Document 1 Filed 1org7rap Page 124 of 138°" oo

DC-804 -.. G@OMMONWEALTH OF PENNSYLVANIA [FOR OFFICIAL USE

 

 

 

Part 1 ne DEPARTMENT OF CORRECTIONS .-. . Op ee py |

. - 1920 TECHNOLOGY PARKWAY ae
eo! MECHANICSBURG, ‘PA17050- : “GRIEVANCE NUMBER
aS OFFICIAL INMATE GRIEVANCE

 

 

  
 

 

 

 

 

 

 

TO: FACILITY GRIEVANCE COORDINATOR - | FACILITY BATE Taal =o ae
PIS melBN. Mee i | ed LIF 20np |”
~ | FROM: (INMATE NAME & NUMBER) ne SIGNATU! EC OF | TE:
brevet Berges ge? bot 59S/ Se eed
WORK ASSIGNMENT:, # HOUSING SSIGNMENT
, A /p | 2B,
INSTRUCTIONS: ‘

1. Refer to the DC-ADM 804 for procedures on the inmate grievance system.

2. State your grievance in Block A in a brief and understandable manner.

3. List in Block B any action you may | have taken to ‘{esolve this matter. Be sure to include the identity, of
staff members you have: contacted. : : ; ‘ ,

A. Provide a brief, clear statement of your grievance. “Additional paper may be used, | maximum two
Pages ( (one DC-804 fi form and one one-sided 874" x 11" page). State all relief that you.g are seeking.

e fifé ghes Gr VANCE P Gq ns, Preperdy, SECOt IY Ud hitele,|
f ; og SAH CE Al 1A
. th oe é ec ape EUS Ce: ths for, £¥E NCE 2 75 Can CR, NG pry pres aby pag

. é i wnt ge & Le ¢€ , : :
act Ps ped with my y Prepesdy wjiew F TARR vee / Pere BY SCE“ Hey

eet et tetted BV Ce fOSE FO ED OF filmy
BHie) 2 20, ON. 2/3/20. £ eh EF CLEEE post O FESS * iy are
wd gy $ e f , pw eb 2 a/s acre Bo: A Bi te sd
: ‘ age nich pe peepee. BPS SéRE An fe 2 é Ce
‘Dighere a: WES FERS " ify
58409 B)s af R oF gnerkers, ‘ONE :

 

 

  
 
 
  
   
  
  
   
    
 

   
  

    
  

 

 

 

. 4 €. a ie # ss ae
i i) Qotse peek bon bh de. ATR: ee EBS
te £ sea ye pss Sa mite te Pesca PRE BE fdr Fa Spender Be-/S3m,
Por A Pat og Spe 40K 5, iijeme :
gf elem oe Hod oP oe dh fr oF @ -_
; 16 hece ot poy FMetne ye 2 ¢ oF
py sed fet fs wets fs oe pl ef Aee PF ¥ ey Sie age cs.
i gece pHs; Bod aa Piisey papers (fF fee Lap 7e Fh € Soy fast f°
& Zé f - :
Pa hith ia ft fploul ; tS OF Sreater$. apth Fre

ry and sat Aygaha haye a YS

 

  
 
 
  
  
  
  

 

8 List sai
SpE

eae € rs. cane eBese : :
/ - Sues were if fay Se Kees ¢ & Leos’ fe 40 & iY
| £F sow AS fessidie pieas om - Ay foo - for ee ge
[509s Refread ptue £ Aid ef ? Ay ap ii. Lplescutt : j esl Ay abs
Your r grievance has ‘been received and will be 6 processed in accordance with DC- ADM 804. a ee

1B)”
# SOpapa heey &
ef adil ack | of 26 He is! Be

   

 

  

 

 

 

 

- Signature of Facility Grievance Cogrdinator ae . : De Date
. a - WHITE Facility Grievance Coordinator Copy
oe ‘GOLDEN ROD. Inmate © Copy. :

 

    

| CANARY File copy PINK Action Return Copy’.

DC-ADM 804, inmate Grievance System Procedures Manual

Section 1 - Grievances & Initial Review oe 2 ‘Attachment 1-A
Issued: 3/31/2014). oo |
Effective: 5/1/2014
   
 

Case 4:20-cv-0199

 
 

MWB-DB Document1 Filed 10/27/80 Page 125 of 138

 

  
  

= DC-804 COMMONWEALTH OF PENNSYLVANIA FOR OnE USE
- Part oe - DEPARTMENT OF CORRECTIONS esta
Se : 1920 TECHNOLOGY PARKWAY
Boe : _MECHANICSBURG, PA 17050

 

 

 

: 0 OFFICIAL INMATE GRIEVANCE
| sae GRIEVANCE COORDINATOR
ae

| FROM: (INMATE NAME & NUMBER)

 

 

   
   

 

| fe oer ——
SIGNATURE OF INM/

   

 

 

 

"WORK ASSIGNMENT, ie ee HOUSING ASTGNWENT

   

 

 

 

| “INSTRUCTIONS: :
| 1. Refer to the DC-ADM 804 for procedures on the inmate grievance system.

2. State your grievance in Block A in a brief and understandable manner. :
3. List in Block B. any action you. may have taken to resolve this matter. Be | sure to include the identity of
foe staff members. you have contacted. |

A. Provide a brief, clear statement of your grievance. Additional paper may be used, maximum two
pages > (one DC-804 form and one ne ee. 8%" x 41" page). Sale, sah relief that you.are seeling

  

 

 

 

 

 

 

 

 

 

 
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 126 of 138

Iq

Initial Review Response

SCI Retreat
. 660 State Route 11
‘ Hunlock Creek, PA, 18621-3136

03/17/2020 05:31

 

 

SURGOS, DAVID ipoc#: = Lys 961

     
 

 

rievance #:

This serves to acknowledge receipt of your grievance to the assigned Grievance Officer. The response Is as follows:

: Decision:

 

Response:

After reviewing your grievance, I'm denying your grievance to the following facts. | spoke with the search team and
confirmed that all your property was.taken from your cell after being searched and secured in the. RHU. When your
property was searched by the search team, your goose neck lamp was altered and a confiscation slip was issued to
you, as well as a brush and writing utensils. The rest of your property was inventoried by CO7 Scott and Sgt. Davis.
Since you were confined in a dry cell, per security, you were unable to be present when your property was packed. -
You did provide a DC-153 from June of 2018, but however there is no way to prove that you didn't destroy or loan
your claimed missing items away, since that date. Therefore, your grievance is denied.

 

ee wees an tee : C7, ‘AO : fn teeta a ramen catenin imminent eee eee een nected =
CC: Facility Grievance Coordinator
DC-15

 

DC-ADM 804, inmate Grievance System Procedures Manual ;
Section 4 - Grlevances & initlal Review, Attachment 1-D ‘ issued: 1/26/2016 Effective: 2/16/2016
LJ5951 Grievance #:855177 . i
BURGOS, DAVID

Paget of 1

 

 
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 127 of 138

Inmate Number

 

 

 

{
J.chs and Questions 0 4cnnce F £SE17T cleasa|

iw FF %

ty
acid the Search eon now thet Lies Mu i> Oc ct iA wokat tader §
, —

{ Low at —
nots yn mtpoe7 ra’ MLA cell 2 79 .
Dense ely - tf

 

 

[o-
ae =

 

 

 

 

 

 

 

1) Plea ba mirduct he. mont cacti an fot rhe alteced G8 OSED LE, 46K lew Ay
Ty BS nuttl Onky oc shown Ove __
3) Hows wlas Pec _spcseaeel lavage ot Hore ¢ 5 Haot ct had to be conbrocatecl 2
i) Foc whet feosory 1Jas fT remoiecl baa oll Se sol plas ect tino Oe Leff"

tof Lie cokecutwe cl Claus as. (ee acinbine f. asisey)? 9
5) when L was moved Lox Yh ‘Bey cell” b the CHU, L Was not antn ain auth
45) Cheek mal havorrbycie puget $ flor Given ar shown A GHOPE eck, snare, sheet
ntl ALtat TF talas Leawatlertel Hy Sit Mabnoy, - aes S ths? 9 |
Q) be lo toanws cespectdoll cequesdn 4. TS tha. LH Lhe St Leas (Zee ot bee book

a L 5
Spocter< Gal law of ale cpealecs plus one gockene cE long) Dé ceplacect /

—

 

cok

 

 

 

 

 

C43

i
enpnpuce dt fog” Yas « & SOe HM EE . (55. To 2) be be ah basse (

 

 

 

 

 

| 2

>
is
7
OS
,

/

 

 

 

 

 

a

 

INMATE SIGNATURE? SZ, fet |

 

DC-ADM 804, Inmate Grievance System Procedures Manual

{
Section 2~- Appeals Aivachment 2-A
Issued: 4/27/2015 .
Effective: 5/1/2015
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 128 of 138

(7

Facility Manager’s Appeal Response

. SCI Retreat
660 State Route 11
Hunlock Creek, PA, 18621-3136

 

03/31/2020 11:07

 

 

Inmate Name: ‘BURGOS, DAVID LJ5951

 

Grievance # 855177

This serves to acknowledge receipt of your grievance appeal to the Facility Manager for the grievance noted above.
in accordance with the provisions of DG-ADM 804, "Inmate Grievance System Policy’, the following response is
being provided based on a‘review of the entire record of this grievance. The review included your initial grievance,

. the Grievance Officer's response, your appeal to me and any other documents submitted.

‘Decision: Uphold Response

: Iti is the decision of this Facility Manager to uphold the initial response, uphold the inmate, dismiss, or Uphaid
in parlDeny in part. This response will include a brief rationale, summarizing the conclusion, any action taken
‘to resolve the issue(s) raised in the grievance and your appeal and relief sought.

  

Response:
| am in receipt of your grievance appéal i in which you challenge the response to your initial grievance regarding
property.

Upon re review of all relevant information, | find that Lt. O'Boyle properly investigated your claims and provided you with
an appropriate response. You-are asking questions in your appeal that you did not address in your initial complaint
and, therefore, they will not be addressed here.

Based on this, | am upholding the decision of the grievance officer and deny this appeal and any request for relief.

   
 
   
 
   

Signature:
Facility Manager

ce: DC-15
File

 

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 2 - Appeais, Attachment 2-B , ; Issued: 1/26/2016 Effective: 2/16/2016
LJ5951 Grievance #:855177 .

BURGOS, DAVID - Page’ of 1
Case 4:20-cv-01976-MWB-DB Document 1 Filed 10/27/20 Pagé 129 of 138

 

 

 

 

Gczevance ae 355 a

 

In rppes ling the oc hy mapeger ins meson pespOons[é fo_md Grievance &,

 

- gesi¢t ON eptil 2.,2020 2 received my pespmisé Kram_ms_mpson Safin
Pook Utah ye view at pil _felevend 2M fotmrtten she find thud Ld, 0 Boyle

 

 

 

penpecly investigated By cles ened (a provided / pat wilh, a a pbeo rine re ganse

 

and Phad £ wins £8king Guesiens in meee phot diel nef ndelpess in nny
‘iwi Lye comp! amt £ lend uneler (Sfend why de. Lae Havé to as¥ Ques MEDS.

 

a way initted conloind when xin complanin 4. aid! my my prnaecty go
| a ask ford nto my midsng prapshy setote sped asking ove slant Hawt
‘teezipts fo fo_i mizSing preety the Guests came ater x fe ceed they
“intted resem who. lt O's Safe! thad < wit i86ve a COMPS Cpr ion

: shiv Lv my G00Sé. leno Sor bzing alteced whi th ie loot Lit pag Cooke limp wes

 

 

 

 

ant elbeced L ws placed in “ Ory call and Miva (ecelted asf ton hitingien
. SUP ef AY PUP nnd See comitea porte CA: OF fe cell, pn) Cooke. Lngn 72

 

ees Ltd eltered aid thet A tach. tt, )tovle thin sfafedt Shel theve ne yoy 4
prove. phe’ t_ didnt Ack ot lean Haw claim mitahs Efems. ay . Cush cvd fobme

‘by nid << wel +o lestrey of foasl my Propethy $0 someone when nw fom Mf
wale wed te Semel me. monty fe Bay ined shitt, ths inedon, lied Nox phepethy
anuestigade Ms shpeed properly. Lf f aanfis cation UP and satcivé may £ Peas
hive corn) Accmse £ never fecemed ene. Hey née Aidt pg Oopeliy rh troth

 

mé in fhe Ly) Dot di 2 aint See seh porngoeding UNH zc pot dr ester fa

 

 

: E-nnbeloy. L Hewe pecepis fo pil pny preety and fit x om tespecttilyy

 

fu Guesfing , £5 thed Fhye-S-e e140 Be lade $C Etre wu cé
ssi! dy be dibimitsed.

 

 

eerie: Dip

  
 

£

, hig ,
Case 4:20-cv-01976-MWB-DE

  

nt1 Filed 10/27/20 Page 130 of 138

Remand Grievance
(Notice to Inmate)

Secretary's Office of Inmate Grievances & Appeals
Pennsylvania Department of Corrections
1920 Technology Parkway
Mechanicsburg, PA 17080

 

06/09/2020 08:07

 

    

   

Inmate Name: Doc #:
Sci Filed: Retreat Current SCI:
Grievance #&: 855177

This serves to acknowledge receipt of your appeal to final review for the grievance noted above. In accordance with
the provisions of DC-ADM 804, “Inmate Grievance System Policy”, this Cffice has reviewed the-documenis
submitted; Including your Initial grievance, the. grievance officer's response, your appeal to the facility manager, the
facility manager's response, and the issues you. raised to final review. Upon completion of this review, it is the
determination of this Office to return your grievance. to the e respective institution for additional review and appropriate

response.
Decision: Remand

we in accordance with the procedires set forth in the DC-ADM 804, the facility will bfovide you with a revised
- o Fesponse. if you remain dissatisfied with the revised’ response, you may once again appeal to final review ~~.
within 15 working days of the date of the revised decision. Please: note, however that you may not re-appeal
'. f the Facility Manager/institutional level. : ok

Signature: fe Luoma, in
Name:. coe oo oD. Vamer Fo “ee
Title: - Chief Grievance offer

Dates | | Gl lwlaes

oc: Deputy Secretary
‘ DC-15/Superintendent - Retreat
DC-718/Superlntendent - Mahanoy
Grievance Office

cet et ateettat nee wth tenes ny atten sterner sorlenens smrntrats 4 crema samen 4

BC-ADM 804, Inmate Grievance 2s System Procedures Manual

Section 2 - Appeals, Attachment 2-K a ; Issued: 1/26/2016 Effective: 2/16/2016
LJ5951 Grievance #855177 :

BURGOS, DAVID , . Paget of +

 
Case 4:20-cv-01976-MWB-DB Document 1 Filed 10/27/20 Page 131 of 138

Facility Manager’s Remanded Appeal Response

SGI Retreat
660 State Route 11
Huniock Creek, PA, 18621-3136

 

07/07/2020 11:24

 

GOS, DAVID DOC #: LJ5957

   

 

Grievance #: 855177

This serves to acknowledge receipt of your grievance appeal to the Facility Manager for the grievance noted above.
In accordance with the provisions of DC-ADM 804, “Inmate Grievance System Policy", the following response is
being provided based on a review of the entire record of this grievance. The review included your initial grievance,
your appeal to me and any other documents submitted,

Decision: Uphold Response

: :It is the decision of this Facility Manager to uphold the initial response, uphold the inmate, dismiss, or Uphold
n part/Deny in:part. This response will include a brief rationale, summarizing the conclusion, any action taken
“to resolve the issue(s) raised‘in the grievance and your appeal and relief sought.

    

Response:

| am in receipt of your grievance appeal in which you restate the claims you made in your initial grievance regarding
property.

Upon review of all relevant information, | find that Lt-O'Boyle properly investigated your claims and provided you with
an appropriate response. As stated in his response, your gooseneck lamp was confiscated due to it being altered.
Due to the above noted reasons, | am upholding the decision of the grievance officer and deny this appeal and any
request for relief. .

   
    

Signature:

 

‘Facility Manager

 

cc: DC-15
File

 

DC-ADM 804, Inmate Grievance System Procedures Manual

Section 2 - Appeals, Attachment 2-B Issued: 1/26/2016 Effective: 2/16/2016
LJ5951 Grievance it: 855177 .

BURGOS, DAVID Page of 1

 
. Case 4:20-cv-01976-MWB-DB Document 1 Filed 10/27/20 Page 132 of 138

 

   
 
         
 
 
    
 

ATE: BREALTO FINAL: REVIEW:

 

 

 

 

INMATE NUMBER [NAME “FACILITY ~T GRIEVANCE ~

 

 

 

 

   

 

 

 

“15451 [David Boras matilol | ¢ 10/2020 E 3 ree
| receive m a Rk ta, tie Lape fence site s 7 Ys be ff. ns. fi > “ vos e oO owing .
| appeal issui gn

Re ee EAR eo he i ,
" Appe an Lappealy

   

oe lease’ pro' ages) appeal statement... .

a plppoa ing Vae tact hy otnltaecs ': Renae Apel ReSfONSE fh mo. |
Prioinnee ¢ (55147 on t/4l20 £ pectlled my wemlded fespansé Foon |
Smith whieh lard stated thaf veonl review oF all (elemat il fotaf ont hednd|
thet Lo’ BNIg Properly tilvestlandeol fay) élaims and Hat L peceWled #
Con 300 ton ‘fil. mf Suppose Altered: Copsé lamp yy Loos€ lou at no Lime |
wes et pldered £ ve bees fee Cuesing A_ciby 66 that suet chun Loewen
And im Bena tngoved. L. Neer peeeied apy Kad GE. e ant beeapin feel
took: yng Cocke (amp please Qrovide_mé with o tops of my contixen ton
Receipt? my Loose Jap wes of fttered. Zz febieshy fi get 1m pracy
. Pack wh! ah tL alyeacy old JAN OF CE. COD e§ | UNI Ke OL SYN |
pnw ok Sntavers..UN) COSe. lamp ect: Z WS Sabi. Iron the fom pontd ay ADLY,
leell £ newer wes present fol wy property itil £ ngllved @ s<Z: twine

at no time did x dles}roy a tend thy MNis3iNg thems cex fle treet has
Cameras on Ai) bhtke Plewe Keview CAmmla féotag@ ON CALC ZL |.
never Gave. gave pba on broperty my 1N™ palcddnent V.8. Cos? WS
\vialtted : Eduel orofecf iow Chess of one Heary U) netendatt treated fim
dtterenqn From_ofhtts. Simm lepy stated (2) The detendat did So
Lil de tonal hy aad (3) there wes No rebenal pesis Fok the AterencE in|
. treadinont ( pennlsy)yaniZ lew defnes Convers Jol as the d'tjal vatlon
lof Another's Light: of pw dy in ok vSE of possesion ‘at, A hatte,
without thee owners cONSENE iol witht Lawton, cosfitye nant Page

INMATE SIGNATURE: _f

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DC-ADM 804, Inmate Grievance System Procedures Manual ;

Section 2- Appeals o oe ms Attachment 2-E
issued; 4/27/2015 - . . re an oO
Effective: 5/1/2015
. Case 4:20-cv- 01976- MWB-DB Document 1. » Filed, 10/27/20 Page 133 of 138

[entbanve)

 

 

NMATE: PREAL: TO. EINAL: REVIEW:

 

  

GRIEVANCES

 

  
   
  

   

 

 

 

 

   

 

 

   

 

505) David decses |metbanl | Pho 5
J received my, MHpeal from:th ies a ge gn ogee Amato aT ha following
appeal iss os

 

ages) appeal. statement... ee

Sha HON nil eSserltia ‘lemeat wf conversion Claim 18 hele He. |
flume had wedvel of covshructive possession of a_chatte! or an immediate
rt dp. passession ofp chat} | ad the me cf the all tepad! cenlver ston! Awing |
Me WES A: person MN incur tabi iby ft ‘conver ston £3 is Dy unre asonaBhy -
‘wit Anelaing, possession from one who Nos the Crt +0 it) sex Kefrced had
Convo! ot ‘my Proper but xm tesponsi éle fori missing sflflex tive
LexeiPre to_pll mi erapetsy and All Lam respectfully Ke questing, £5 prof
Hose: Sheos pe getupn Re Placed oy feimbrsed 7) rol this Onevan ct #e_|
255! Itt Be dismissed and nok 62 takes) fay frdher than Fel Zeview.
& cevtral ot ticle.

“phon ipl ven mich fof You Find, LAP ated frre
MIN mH. led BLCSE tnd ey, sate Fit Lh Virvs Cli

Lge

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

r

Corte: Ditargos
{ fimily. Afomey

 

 

Pith

a fo 7 LL2
INMATE SIGNATUF A AL Tyga
_DG-ADM 804, Inmate Grievance System Procedures Manual . , . ;

Section 2- Appeals — Co , - Attachment 2E
Issued: 4/27/2015 - - ee oo mS
Effective: 5/4/2015 .

 

 

 

 

 
Case 4:20-cv-01976-MWB-DB Document 1. Filed 10/27/20 meas of 138

 

Appeal to Final Review Extension

Secretary's Office of Inmate Grievances & Appeals
Pennsylvania Department of Corrections
1920 Technology Parkway
Mechanicsburg, PA 17050

 

 

  

 

 

 
 
 

‘DOC #:

     

iGrievance #: (855177

In accordance with the provisions of DC-ADM 804, Inmate Grievance System policy, this notification provides notice
that staff requires an extension for responding to your grievance.

 

f :
iAction: .

 

hief Grievance Officer

 

cc: DC-15/Superintendent - Retreat
DC-15/Superintendent - Mahanoy
Grievance Office

 

DC-ADM 804, inmate Grievance System Procedures Manual

Section 1 - Grievances & initial Review, Attachment 1-E Issued: 1/26/2016 Effective: 2/16/2016

 

LJ5951 Grievance #:855177

 

BURGOS, DAVID . . Page of 4
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 135 of 138

 
sat

Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 136 of 138 ZS

“hed tre | | Record? Super og | R Rit skO cer fe: DIB

 

Fon fit, kaeusy MY seuplhg ae so poy haley gular

Form DC-135A Commonwealth of Pennsylvania

- Department of Corrections
T TO STAFF MEMBER
INMATE? S REQUES . INSTRUCTIONS

Complete items number 1-8. If you follow instructions in
preparing your request, it can be responded to more

id onl Vd ck namin sdrafop promptly and intelligently
ame a itle o icer 2. Date:
1. Pp (N LBB f Off ) gq [4 bas

4. Counselor’ § Name:

3. waigaaae and eet or q 5; f Wier De

5. Unit Manager's Name: om
XC Inmate SigKattire - e.

0. VVOIK Assignment:

 

 

 

 

 

 

=—-227. Housing Assignment:

Ny BAIS

8. Subject: State your request completely but briefly. Give details.
fGbld 7 ms foFED, £ LSE wand FO ZN Yas Sha
pity wil Be 2H we pccoVnFd Lid fy f21y. LER1 Af
“SEM iY. fie. Midpey. thrivels weney Craw TRAY Due

 

 

 

 

 

 

 

  
 
 
 
  

   

Exielay. (PO IPAY

 

he UIE ee AUS EE iv iok

Z A. CORM Lt 44) Abe Ae Z

#2 Lao} di Wa Di

WV (BEA tg VELA! 4

(eel File bee VS Gos 2 / 526-4 7 9 Lae
; Vial, ALINE CMe lfo

wid DEAT 2 ELLE Ud eitht Dy
SEC and Honk Val i Loisipung aes LBINMCE, "a

 

     
     
 

20/8. 2 ane isp ing df

 

 
   

 

 

 

 

 

 

 

 

 

Sek cal i et=pi Taal! tt LUT hep Ak tn Bk

 

 

 

 

Ci! dat Local ling fis 7
Medic ALL 7 wf! pees ye (Ge

 

f

To DC-14 CAR only & To DC-14 CAR and DC-15 IRS fa—>

STAFF MEMBER NAME HM.

Print

 

 

 

 

 

 

7.2.1, Counseling Services Procedures. Manual - Section 3, Request Slips Attachment SA
Case 4:20-cv-01976-MWB-DB Document1 Filed 10/27/20 Page 137 of 138

OFFICE OF THE CLERK

UNITED STATES DISTRICT COURT

MIBDLE DISTRICT OF PENNSYLVANTA

235 North Washington Ave.

P.O. Box 1148

Scranton, Pa 18501-1148

RE: 42 0.8.C.§ 1983 Civil Complaint Action

David Burgos v. James Eustice, et, al.
fo; The Office of the Clark;

Please find enclosed hereto ig a Civil Complaint kindly forward to
the Courts for review and processing.

Thank you,

Octeber 22, 2020

    
   

 
   

| A 4 SY\S AI,
4 : * Z £ f
Ne .
David Burgos, PIAinfif{/Pro-se
(7
DCOC# LI-595i |
SCI -Mahanoy

301 Morea Rd
Frackville, Pa 17932
 

 

 

 

 

INMATE MAIL

PA DE

PT OF COR

RECTIONS

 

US, POSTAGE 9 PIT!

o00c364 159 OCT

 

 

 

: nnd 9645 Oe
